

EXECUTION COPY
 
[incorporates First Amendment,
dated as of December 21, 2006]
 

--------------------------------------------------------------------------------

 
U.S. $250,000,000
 
RECEIVABLES LOAN AND SECURITY AGREEMENT
 
Dated as of October 31, 2006
 
Among
 
RESOURCE CAPITAL FUNDING II, LLC,
 
as the Borrower
 
and
 
LEAF FINANCIAL CORPORATION,
 
as the Servicer
 
and
 
MORGAN STANLEY BANK,
 
as a Lender and Collateral Agent
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as the Custodian and the Lender’s Bank
 
and
 
LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),
 
as the Backup Servicer
 

 
 
 

--------------------------------------------------------------------------------

 



This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of October 31, 2006,
among:
 
(1) RESOURCE CAPITAL FUNDING II, LLC, a Delaware limited liability company (the
“Borrower”);
 
(2) LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial” or the
“initial Servicer”), as the Servicer (as defined herein);
 
(3) MORGAN STANLEY BANK (“Morgan Stanley”), as a Lender and Collateral Agent (as
defined herein);
 
(4) U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lender’s Bank (as
each such term is defined herein); and
 
(5) LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a
Minnesota corporation, as the Backup Servicer (as defined herein).
 
IT IS AGREED as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.01 Certain Defined Terms. i) Certain capitalized terms used throughout
this Agreement are defined above or in this Section 1.01.
 
(b) As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
 
“Accountants’ Report” has the meaning assigned to that term in Section 6.11(b).
 
“Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof
after the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Active
Backup Servicing Fee Rate, multiplied by the Net Eligible Receivables Balance as
of the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, and (ii) $5,000. The Active Backup Servicer’s Fees shall
also include reasonable out-of-pocket expenses incurred by the Backup Servicer
in performing its duties as Servicer.
 
“Active Backup Servicing Fee Rate” means 1.00%.
 
“Active Backup Servicer’s Indemnified Amounts” has the meaning assigned to that
term in Section 6.09.
 
 
 

--------------------------------------------------------------------------------

 

“Adjusted Eurodollar Rate” means, with respect to any Interest Period for any
Loan allocated to such Interest Period, an interest rate per annum equal to the
sum of (i) the Adjusted Eurodollar Rate Margin and (ii) an interest rate per
annum equal to the average of the interest rates per annum (rounded upwards, if
necessary, to the nearest 1/16 of 1%) reported during such Interest Period on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for United States dollar deposits having a
term of thirty (30) days and in a principal amount of $1,000,000 or more (or, if
such page shall cease to be publicly available or, if the information contained
on such page, in the Lender’s sole judgment, shall cease to accurately reflect
such London Interbank Offered Rate, such rate as reported by any publicly
available recognized source of similar market data selected by the Lender that,
in the Lender’s reasonable judgment, accurately reflects such London Interbank
Offered Rate).
 
“Adjusted Eurodollar Rate Margin” has the meaning ascribed thereto in the Fee
Letter.
 
“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with (i) respect to the Pledged Assets,
any lien, security interest, charge, encumbrance or other right or claim in
favor of the Collateral Agent or (ii) any Permitted Lien.
 
“Affected Party” has the meaning assigned to that term in Section 2.09.
 
“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agreement” means this Receivables Loan and Security Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter in accordance with its terms.
 
“Allonge” means an allonge in the form attached hereto as Exhibit G.
 
“Amortized Equipment Cost” means, as of any date of determination, (i) for any
Pool A Receivable, the net investment with respect to such Pool A Receivables,
where “net investment” means (a) the present value of the remaining Scheduled
Payments under the related Contract, discounted at the rate at which the present
value of all Scheduled Payments under the related Contract, including any
Balloon Payment or Put Payment, equals the original equipment cost related to
such Receivable, plus (b) the associated amortized indirect costs related to the
applicable equipment, amortized using the interest method over the life of the
related Contract and (ii) for any Pool B Receivable, the net investment with
respect to such Pool B Receivable, where “net investment” means (a) the sum of
the present values of the remaining Underlying Scheduled Payments under each
related Eligible Underlying Contract, discounted at the rate at which the
present value of all scheduled payments under such Eligible Underlying Contract,
including any Balloon Payment or Put Payment, equals the original equipment cost
related to
 
 
2

--------------------------------------------------------------------------------

 
 
such Eligible Underlying Contract, plus (b) the associated amortized indirect
costs related to the applicable equipment, amortized using the interest method
over the life of the related Underlying Contract.
 
“Annualized Default Rate” means, as of any date of determination after the end
of the first Collection Period following the date hereof, an amount (expressed
as a percentage) equal to (i) the product of (A) the aggregate Discounted
Balances of all Pledged Receivables which were Eligible Receivables at the time
of their Pledge hereunder and which became Defaulted Receivables during the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the date hereof), 2.4 (if five Collection Periods have occurred
since the date hereof), 3 (if four Collection Periods have occurred since the
date hereof), 4 (if three Collection Periods have occurred since the date
hereof), 6 (if two Collection Periods have occurred since the date hereof) or
12 (if one Collection Period has occurred since the date hereof) divided by
(ii) the average Eligible Receivables Balance as of the first Business Day of
each of the six (or such lesser number of Collection Periods since the date
hereof) immediately preceding Collection Periods.
 
“Annualized Net Loss Rate” means, as of any date of determination after the end
of the first Collection Period following the date hereof, an amount (expressed
as a percentage) equal to (i) the product of (A) (x) the aggregate Discounted
Balances of all Pledged Receivables which were Eligible Receivables at the time
of their Pledge hereunder and which became Defaulted Receivables during the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods minus (y) Recoveries received during the six (or
such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the date hereof), 2.4 (if five Collection Periods have occurred
since the date hereof), 3 (if four Collection Periods have occurred since the
date hereof), 4 (if three Collection Periods have occurred since the date
hereof), 6 (if two Collection Periods have occurred since the date hereof) or
12 (if one Collection Period has occurred since the date hereof) divided by
(ii) the Eligible Receivables Balance as of the first Business Day of the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods.
 
“Applicable Date” has the meaning set forth in definition of Pool B Annualized
Net Loss Rate.
 
“Assigned Documents” has the meaning assigned to that term in Section 2.10.
 
“Assignment” has the meaning set forth in the Purchase and Sale Agreement.
 
“Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.
 
“Available Funds” has the meaning assigned to that term in Section 2.04(c).
 
“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) or any successor Backup Servicer appointed by the Lender pursuant to
Section 6.13.
 
 
3

--------------------------------------------------------------------------------

 

“Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.10(d).
 
“Balloon Payment” means a payment due, or which may be required, at the end of
the term of a Contract or Underlying Contract (which constitutes a loan) equal
to the principal amount under such Contract or Underlying Contract which remains
outstanding after the payment of all regular scheduled payments of principal
during the term of such Contract or Underlying Contract.
 
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended.
 
“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:
 
(c) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
(d) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.
 
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the Lender
to be the equivalent rate announced by such bank), except that, if any such bank
shall, for any period, cease to announce publicly its prime commercial lending
(or equivalent) rate, the Lender shall, during such period, determine the Base
Rate based upon the prime commercial lending (or equivalent) rates announced
publicly by the other such bank or, if each such bank ceases to announce
publicly its prime commercial lending (or equivalent) rate, based upon the prime
commercial lending (or equivalent) rate or rates announced publicly by one or
more other banks selected by the Lender. The prime commercial lending (or
equivalent) rates used in computing the Base Rate are not intended to be the
lowest rates of interest charged by
 
 
4

--------------------------------------------------------------------------------

 
 
such banks in connection with extensions of credit to debtors. The Base Rate
shall change as and when such banks’ prime commercial lending (or equivalent)
rates change.
 
“Borrower” has the meaning assigned to that term in the preamble hereto.
 
“Borrower Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to title IV of ERISA and to which the
Borrower or any ERISA Affiliate of Borrower may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Borrowing” means a borrowing of Loans under this Agreement.
 
“Borrowing Base” means, at any time, the sum of the Pool A Borrowing Base plus
the Pool B Borrowing Base at such time.
 
“Borrowing Base Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Borrower (or the initial Servicer on its behalf) for
the benefit of Lender pursuant to Section 6.10(c).
 
“Borrowing Base Deficiency” means, at any time, that the Borrowing Base is less
than the Facility Amount, an amount equal to the amount of such deficiency.
 
“Borrowing Base Surplus” means, at any time, that the Borrowing Base exceeds the
Facility Amount, an amount equal to the amount of such excess.
 
“Borrowing Date” means, with respect to any Borrowing, the date on which such
Borrowing is funded, which date, other than in the case of the initial
Borrowing, shall be a Subsequent Borrowing Date.
 
“Borrowing Limit” means initially (i) prior to and including the first
anniversary of the Closing Date, $100,000,000 and (ii) after the first
anniversary of the Closing Date until the Facility Maturity Date, $250,000,000,
as such amounts may be increased pursuant to Section 2.16; provided, however,
that at all times, on or after the Program Termination Date, the Borrowing Limit
shall mean the aggregate outstanding principal balance of the Loans.
 
“Breakage Fee” means, for Loans allocated to any Interest Period during which
such Loans are repaid (in whole or in part) prior to the end of such Interest
Period, the breakage costs, if any, related to such repayment plus the amount,
if any, by which (i) interest (calculated without taking into account any
Breakage Fee), which would have accrued on the amount of the payment of such
Loans during such Interest Period (as so computed) if such payment had not been
made, as the case may be, exceeds (ii) the sum of (A) interest actually received
by the Lender in respect of such Loans for such Interest Period and, if
applicable, (B) the income, if any, received by the Lender from the Lender’s
investing the proceeds of such payments on such Loans.
 
 
5

--------------------------------------------------------------------------------

 

“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York City,
St. Paul, Minnesota or Salt Lake City, Utah; provided, that, if any
determination of a Business Day shall relate to a Loan bearing interest at the
Adjusted Eurodollar Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Calculated Swap Amortizing Balance” means, with respect to a Qualifying
Interest Rate Swap and as of any date of determination, the projected scheduled
amortizing balance of the Pledged Receivables which were Pledged during the
period ending on the Remittance Date on which such Qualifying Interest Rate Swap
became effective and beginning on the day following the immediately preceding
Remittance Date, determined by the Servicer and accepted by the Lender based
upon the Discounted Balance of such Pledged Receivables as of such date of
determination, adjusted for prepayments using an absolute prepayment speed
which, in the judgment of the Lender, is consistent with the speed with which
the Pledged Receivables have prepaid in the past.
 
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, contingent share issuances, participations or other
equivalents of or interest in equity (however designated) of such Person.
 
“Cash Reserve” means any amount paid to the Originator, the Servicer or the
Borrower by an Obligor that is an Underlying Originator as a cash reserve which
may be drawn upon if amounts due under the related Underlying Originator Loan
Contract are not paid when due (or by the end of any cure period related
thereto), which has not previously been refunded to such Obligor or applied
toward such Obligor’s obligations under such Underlying Originator Loan
Contract.
 
“Cash Reserve Account” has the meaning assigned to that term in Section 2.06.
 
“Cash Reserve Account Agreement” means any Securities Account Agreement with
respect to any Cash Reserve Account established by an Originator, among the
Borrower, the Servicer, the Lender’s Bank and the Lender, in form and substance
satisfactory to the parties thereto, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.
 
“Certificate of Title” means with respect to a Vehicle, an original certificate
of title issued by the Registrar of Titles of the applicable State.
 
“Change of Control” means that at any time (i) Owner shall own directly or
indirectly less than 100% of all membership interests of the Borrower,
(ii) Resource America shall own directly or indirectly less than 50.1% of all
Capital Stock or voting power of the initial Servicer, (iii) the initial
Servicer shall own directly or indirectly less than 80% of all Capital Stock or
voting power of Originator and Owner, (iv) Resource America, Owner or the
Borrower merges or consolidates with any other Person without the prior written
consent of the Lender, (v) the initial Servicer or the Originator merges or
consolidates with any other Person and the initial Servicer or the Originator,
as applicable, is not the surviving entity or (vi) either of Crit DeMent
 
 
6

--------------------------------------------------------------------------------

 
 
or Miles Herman is not employed in a senior management position at the initial
Servicer, is not involved in the day-to-day operations of the initial Servicer
or is not able to perform substantially all of his duties as an employee of the
initial Servicer during any three month period and, in each case, has not been
replaced by a person approved by the Lender in writing within 90 days of any
such event.
 
“Closing Date” means October 31, 2006.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Agent” means the Lender in its capacity as collateral agent on
behalf of the Secured Parties.
 
“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.
 
“Collection Account” means a special trust account (account number 106682000 at
the Lender’s Bank) in the name of the Borrower and under the control of the
Lender; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any taxes payable with
respect to the Collection Account.
 
“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Lender’s
Bank and the Lender, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.
 
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all interest and Fees and all
other Obligations have been paid in full, and the Lender shall have no further
obligation to make any additional Loans.
 
“Collection Period” means, (i) with respect to any Remittance Date (including
the initial Remittance Date), the period beginning on, and including, the first
day of the most recently ended calendar month and ending on, and including, the
last day of the most recently ended calendar month; provided, that the final
Collection Period shall begin on, and include, the first day of the then current
calendar month and shall end on the Collection Date and (ii) in any context
other than with respect to any Remittance Date, a calendar month.
 
“Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments (and, in the case of a Pledged Pool B
Receivable after a Pool B Termination Event has occurred with respect to the
related Underlying Originator, all Underlying Scheduled Payments) related to
such Receivable, all prepayments and related penalty payments with respect to
the Contract (and any related Underlying Contract related to a Pledged Pool B
Receivable after a Pool B Termination Event has occurred with respect to the
related Underlying Originator) related to such Receivable, all overdue payments
and related interest and penalty payments with respect to the Contract (and any
related Underlying Contract related to a Pledged Pool B Receivable after a Pool
B Termination Event has occurred with respect to the related Underlying
Originator) related to such Receivable, all Guaranty Amounts, all Insurance
Proceeds, all Servicing Charges, all proceeds under “buyout letters” or other
prepayment/termination
 
 
7

--------------------------------------------------------------------------------

 
 
agreements and all Recoveries related to such Receivable, all amounts paid to
the Borrower related to such Receivable pursuant to the terms of the Purchase
and Sale Agreement, all amounts paid by the Servicer related to such Receivable
in connection with its obligations under Section 6.20 hereof, and all other
payments received with respect to the Contract (and, if applicable, Underlying
Contract) related to such Receivable, all cash receipts and proceeds in respect
of the Other Conveyed Property or Related Security (including, without
limitation, the Obligor Collateral) related to such Receivable, any Servicer
Advances related to such Receivable, and any amounts paid to the Borrower under
or in connection with any Qualifying Interest Rate Swap or the hedging
arrangements contemplated thereunder.
 
“Commitment Percentage” has the meaning assigned to that term in
Section 9.04(b).
 
“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of the
Borrower, which provides information relating to the Receivables included in the
Net Eligible Receivables Balance.
 
“Contract” means a Pool A Contract or a Pool B Contract.
 
“Credit and Collection Policy” means (i) collectively, the “Operations Policies
& Procedures” memorandum, the “Limited Recourse Term Debt Facility” memorandum
of the Servicer, and certain other items, as annexed hereto as Schedule IV as
such policy may hereafter be amended, modified or supplemented from time to time
in compliance with this Agreement and (ii) with respect to any Servicer other
than LEAF Financial, that Servicer’s collection policies for similar assets in
effect from time to time.
 
“Critical Defaults” has the meaning assigned to that term in Section 5.01(u)
hereof.
 
“Custodial Agreement” means that certain Custodial Agreement dated as of the
date hereof among the Servicer, the Borrower, the Lender and the Custodian,
together with all instruments, documents and agreements executed in connection
therewith, as such Custodial Agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.
 
“Custodian” means U.S. Bank National Association (or a sub-custodian on its
behalf) or any substitute Custodian appointed by the Lender pursuant to the
Custodial Agreement.
 
“Custodian’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the aggregate fees
listed in that certain “Schedule of Fees” letter dated October 19, 2006 between
U.S. Bank National Association and Leaf Financial Corporation which relate to
such Fee Period.
 
“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings
under GAAP, (iii) obligations of such Person to pay the deferred purchase price
of property or services, (iv) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases, (v) obligations secured by an Adverse Claim upon property or assets
 
 
8

--------------------------------------------------------------------------------

 
 
owned (under GAAP) by such Person, even though such Person has not assumed or
become liable for the payment of such obligations and (vi) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor, against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above.
 
“Default Funding Rate” means an interest rate per annum equal to 1.50% plus the
Base Rate.
 
“Defaulted Receivable” means, as of any date of determination, any Pledged
Receivable:
 
(i) with respect to which any part of any Scheduled Payment, or any tax-related
payment, owed by the applicable Obligor under the terms of the related Contract
remains unpaid for more than 120 days after the due date therefor set forth in
such Contract;
 
(ii) with respect to which the first or second Scheduled Payment is not paid in
full when due under the related Contract;
 
(iii) with respect to which any payment or other material terms of the related
Contract have been modified due to credit related reasons after such Contract
was acquired by the Borrower pursuant to the Purchase and Sale Agreement;
 
(iv) which has been or should be charged off as a result of the occurrence of a
Bankruptcy Event with respect to the related Obligor or Underlying Obligor, if
any, or which has been or should otherwise be deemed uncollectible by the
Servicer, in each case, in accordance with the Credit and Collection Policy; or
 
(v) with respect to which the Servicer has repossessed the related Equipment.
 
“Delinquency Rate” means, as of any date of determination, an amount (expressed
as a percentage) equal to (i) the aggregate Discounted Balances of all
Delinquent Receivables as of the last day of the immediately preceding
Collection Period divided by (ii) the Net Eligible Receivables Balance as of
such day.
 
“Delinquent Receivable” means, as of any date of determination, any Pledged
Receivable (other than a Defaulted Receivable) with respect to which any part of
any Scheduled Payment (or other amount payable under the terms of the related
Contract) remains unpaid for more than 60 days but not more than 120 days after
the due date therefor set forth in such Contract.
 
“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.
 
“Discount Rate” means, as of any date of determination, a percentage equal to
the sum of (i) the Weighted Average Swapped Rate as of such date of
determination, (ii) the Adjusted Eurodollar Rate Margin, (iii) at any time prior
to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, the Servicing Fee Rate and the
 
 
9

--------------------------------------------------------------------------------

 
 
Standby Backup Servicing Fee Rate, (iv) at any time after the occurrence of a
Servicer Default and the appointment of the Backup Servicer as Servicer
hereunder, the Active Backup Servicing Fee Rate and (vi) a rate per annum equal
to 0.05%.
 
“Discounted Balance” means, with respect to any Contract or Underlying Contract,
as of any date of determination, the present value of the aggregate amount of
Scheduled Payments or, in the case of an Underlying Contract, Underlying
Scheduled Payments (including any Balloon Payment or Put Payment but, in any
event, calculated without giving effect to any booked residual value with
respect to any related Equipment) due or to become due under the terms of the
related Contract or Underlying Contract after the Cut-Off Date applicable to the
Receivable related thereto, which remain unpaid as of such date of
determination, calculated by discounting such aggregate amount of such Scheduled
Payments or, in the case of an Underlying Contract, such Underlying Scheduled
Payments to such date of determination at an annual rate equal to the Discount
Rate.
 
“Dollar Purchase Option Contract” means a Contract or an Underlying Contract, as
applicable, (i) in connection with which an agreement was executed which grants
the related Obligor or Underlying Obligor, as applicable, a right to purchase
the Equipment or Underlying Equipment leased under such Contract or Underlying
Contract for $1.00 or other nominal consideration at the end of the initial term
of such Contract or Underlying Contract or (ii) grants the related Obligor or
Underlying Obligor, as applicable, a right to purchase the Equipment or
Underlying Equipment leased under such Contract for $1.00 or other nominal
consideration at the end of the initial term of such Contract.
 
“Eligible Depository Institution” means a Depository Institution the short term
unsecured senior indebtedness of which is rated at least Prime-1 by Moody’s, A-1
by S&P, and F1 by Fitch, if rated by Fitch.
 
“Eligible Pool A Receivable” means, at any time, a Pledged Pool A Receivable
with respect to which each of the representations and warranties regarding the
Contract related to such Pledged Pool A Receivable contained in Schedule III-A
hereto is true and correct at such time.
 
“Eligible Pool A Receivables Balance” means, at any time, the aggregate
Discounted Balances of all Eligible Pool A Receivables which are Pledged
hereunder to secure Loans at such time.
 
“Eligible Pool B Receivable” means, at any time, a Pledged Pool B Receivable
with respect to which each of the representations and warranties regarding the
Contract related to such Pledged Pool B Receivable contained in Schedule III-B
hereto is true and correct at such time.
 
“Eligible Pool B Receivables Balance” means, at any time, the aggregate
Discounted Balances of all Eligible Pool B Receivables which are Pledged
hereunder to secure Loans at such time.
 
“Eligible Pool B Underlying Lease Contract” means, at any time, an Underlying
Lease Contract with respect to which each of the representations and warranties
contained in Schedule III-C hereto is true and correct at such time.
 
 
10

--------------------------------------------------------------------------------

 

“Eligible Pool B Underlying Loan Contract” means, at any time, an Underlying
Loan Contract with respect to which each of the representations and warranties
contained in Schedule III-C hereto is true and correct at such time.
 
“Eligible Receivable” means, at any time, a Pledged Receivable which is an
Eligible Pool A Receivable or an Eligible Pool B Receivable at such time.
 
“Eligible Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Eligible Receivables which are Pledged hereunder to secure Loans
at such time.
 
“Eligible Underlying Contract” means an Eligible Pool B Underlying Lease
Contract or Eligible Pool B Underlying Loan Contract.
 
“Eligible Underlying Originator” means an Underlying Originator that has been
approved by the initial Servicer in accordance with the Credit and Collection
Policy.
 
“Equipment” means the equipment or Vehicle (i) leased to an Obligor, or serving
as collateral for a loan to an Obligor, under a Contract together with any
replacement parts, additions and repairs thereof, and any accessories
incorporated therein and/or affixed thereto or (ii) leased to an Underlying
Obligor, or serving as collateral for a loan to an Underlying Obligor, under a
Underlying Contract together with any replacement parts, additions and repairs
thereof, and any accessories incorporated therein and/or affixed thereto.
 
“Equipment Category” means any of the Equipment Categories set forth on Schedule
V hereto, as such schedule may be updated from time to time by the Borrower with
the consent of the Lender (which such consent shall not be unreasonably
withheld).
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
“ERISA Affiliate” means a corporation, trade or business that is, along with any
Person, a member of a controlled group of corporations or a controlled group of
trades or businesses, as described in section 414 of the Internal Revenue Code
of 1986, as amended, or section 4001 of ERISA.
 
“Eurodollar Disruption Event” means any of the following: (i) a determination by
the Lender that it would be contrary to law or to the directive of any central
bank or other governmental authority (whether or not having the force of law) to
obtain United States dollars in the London interbank market to make, fund or
maintain any Loan, (ii) a determination by the Lender that the rate at which
deposits of United States dollars are being offered in the London interbank
market does not accurately reflect the cost to the Lender of making, funding or
maintaining any Loan or (iii) the inability of the Lender to obtain United
States dollars in the London interbank market to make, fund or maintain any
Loan.
 
“Eurodollar Index” means an index based upon an interest rate reported on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for United States dollar deposits.
 
 
11

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning assigned to that term in Section 7.01.
 
“Exception Sublimit Receivable” means a Pool A Receivable arising under a Lease
Contract related to Equipment having an original cost of less than $100,000 as
to which the original, executed Lease Contract has not been forwarded to the
Custodian for inclusion in the related Receivable File.
 
“Facility Amount” means, at any time, the sum of the aggregate Loans Outstanding
hereunder bearing interest at the Interest Rate, plus accrued interest and Fees
with respect to such amounts.
 
“Facility Maturity Date” means the third anniversary of the date of this
Agreement.
 
“Fee Letter” has the meaning assigned to that term in Section 2.08(a).
 
“Fee Period” means a period commencing on (and including) a Remittance Date and
ending on (and including) the day prior to the next Remittance Date; provided,
that, the initial Fee Period hereunder shall commence on (and include) the date
hereof and end on (and include) December 22, 2006.
 
“Fees” has the meaning assigned to that term in Section 2.08(a).
 
“Fitch” means Fitch, Inc. (or its successors in interest).
 
“FMV Contract” means a Contract or an Underlying Contract, as applicable, which
(i) in connection with which any agreement was executed which grants the related
Obligor or Underlying Obligor, as applicable, a right to purchase the Equipment
or Underlying Equipment leased under such Contract or Underlying Contract for
the fair market value thereof at the end of the initial term of such Contract or
Underlying Contract or (ii) grants the related Obligor or Underlying Obligor, as
applicable, a right to purchase the Equipment or Underlying Equipment leased
under such Contract for the fair market value thereof at the end of the initial
term of such Contract.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Global Overconcentration Amount” means, at any time (x) after the first
anniversary of the Closing Date or (y) the aggregate outstanding principal
balance of the Loans is greater than $35,000,000, without duplication, the sum
of:
 
(vi) the amount by which the sum of the Discounted Balances of all Eligible Pool
A Receivables related to any one Obligor (or any Affiliate thereof) at such time
exceeds $3,000,000;
 
(vii) the amount by which the sum of the Discounted Balances at such time of all
Eligible Pool A Receivables related to the three Obligors which, together with
any Affiliates thereof, owe the greatest amounts under their respective
Contracts, in the aggregate, exceeds $9,500,000;
 

 
12

--------------------------------------------------------------------------------

 

(viii) the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Contract is a Non-Level Payment
Contract exceeds 20% of the sum of the Discounted Balances of all Eligible
Receivables at such time;
 
(ix) the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Contract provides for Scheduled
Payments to be paid for any period other than monthly exceeds 10% of the sum of
the Discounted Balances of all Eligible Receivables at such time;
 
(x) the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Obligor Collateral located in the State of California at
such time exceeds 30% of the sum of the Discounted Balances of all Eligible
Receivables at such time;
 
(xi) the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Obligor Collateral located in any State other than the
State of California exceeds 20% of the sum of the Discounted Balances of all
Eligible Receivables at such time;
 
(xii) the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Equipment within any one Equipment Category exceeds the
sum of the Discounted Balances of all Eligible Receivables at such time
multiplied by 35%;
 
(xiii) the amount by which the sum of the Discounted Balances of all Eligible
Receivables (including, without limitation, Vehicle Sublimit Pledged
Receivable), with respect to which the related Obligor Collateral is a Vehicle
or other type of equipment which requires a security interest therein to be
noted on the certificate of title with respect thereto in order to be perfected,
exceeds 20% of the sum of the Discounted Balances of all Eligible Receivables at
such time;
 
(xiv) the amount by which the sum of the Discounted Balances of all Eligible
Receivables which are Vehicle Sublimit Pledged Receivables, exceeds 5% of the
sum of the Discounted Balances of all Eligible Receivables at such time;
 
(xv) the amount by which the sum of the Discounted Balances of all Eligible
Receivables, with respect to which the related Obligor is a Government Entity,
exceeds 10% of the sum of the Discounted Balances of all Eligible Receivables at
such time;
 
(xvi) the amount by which the sum of the Discounted Balances of all Eligible
Receivables, which are Exception Sublimit Receivables, exceeds 10% of the sum of
the Discounted Balances of all Eligible Receivables at such time (it being
understood and agreed that, notwithstanding anything herein to the contrary
(including clauses (x) and (y) above), this component of the Global
Overconcentration Amount shall apply at all times on and after the Closing
Date); and
 
 
13

--------------------------------------------------------------------------------

 

(xvii) the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Obligor Collateral is a work
vehicle exceeds 20% of the sum of the Discounted Balances of all Eligible
Receivables at such time.
 
“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to the applicable Contract.
 
“Holdback Amount” means, with respect to any Pool B Receivable, the amount of
any loan principal or purchase price which would otherwise be advanced by the
Originator to the applicable Obligor pursuant to the terms of such Contract, but
which was held back by the Originator as a liquidity reserve or similar reserve.
 
“Included Repurchased Receivable” means any Receivable repurchased by the
Originator pursuant to Section 6.1(b) of the Purchase and Sale Agreement with
respect to which, as of the date of repurchase, any part of any Scheduled
Payment (or other amount payable under the terms of the related Contract)
remained unpaid after the due date therefor set forth in such Contract.
 
“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.
 
“Independent Accountants” has the meaning assigned to that term in
Section 6.11(b).
 
“Initial Qualified Swap Counterparty” means Morgan Stanley Capital Services
Inc., a Delaware corporation and its successors and permitted assigns.
 
“Insurance Certificate” means the insurance certificate related to the Insurance
Policy with respect to such Receivable (which insurance certificate shall list
the Originator as a loss payee).
 
“Insurance Policy” means, with respect to any Obligor Collateral, the insurance
policy maintained by or on behalf of the Obligor pursuant to the related
Contract that covers physical damage to the related Equipment (in an amount
sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).
 
“Insurance Proceeds” means, with respect to an item of Obligor Collateral and a
related Contract, any amount paid under an Insurance Policy or an Underlying
Insurance Policy issued with respect to such Obligor Collateral and/or the
related Contract.
 
“Interest Period” means, for any outstanding Loans, a period determined pursuant
to Section 2.03(a).
 
“Interest Rate” has the meaning assigned to such term in Section 2.03(b).
 
 
14

--------------------------------------------------------------------------------

 

“LEAF Financial” has the meaning assigned to that term in the preamble hereto.
 
“Lease Contract” means (i) a “Master Lease Schedule” in the form attached hereto
as Exhibit D-1(b), Exhibit D-1(c), Exhibit D-1(d), together with a “Master Lease
Agreement” in the form attached hereto as Exhibit D-1(a) which is related to,
and incorporated by reference into, a “Master Lease Schedule” (as such exhibits
may be updated from time to time by the Borrower with the consent of the
Lender), (ii) a “Lease Agreement” in the form attached hereto as Exhibit D-1(e)
or (iii) a lease agreement otherwise approved by the Servicer in compliance with
the Credit and Collection Policy, pursuant to which Equipment is leased to an
Obligor by Originator, together with all schedules, supplements and amendments
thereto and each other document and instrument related to such lease.
 
“Lender” means, collectively, Morgan Stanley and/or any other Person that is an
Affiliate of Morgan Stanley and/or, with the consent of the Borrower (which such
consent shall not be unreasonably withheld) at any time prior to the occurrence
of a Program Termination Event (and without the consent of the Borrower at any
time after the occurrence of a Program Termination Event), any other Person that
is not an Affiliate of Morgan Stanley, in each case, that agrees, pursuant to
the pertinent Assignment and Acceptance, to make Loans secured by Pledged Assets
pursuant to Article II of this Agreement.
 
“Lender’s Bank” means U.S. Bank National Association and its successors and
assigns that are Eligible Depository Institutions.
 
“Lender’s Bank Fee” means an annual fee paid in advance, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to $7,000. The “Lender’s
Bank Fee” shall also include (i) a one-time acceptance fee of $4,500 payable on
the Closing Date and (ii) reasonable out-of-pocket expenses incurred by the
Lender’s Bank in the performance of its duties.
 
“Liquidation Proceeds” means, with respect to a Receivable with respect to which
the related Obligor Collateral has been repossessed or foreclosed upon by the
Servicer, all amounts realized with respect to such Receivable net of
(i) reasonable expenses of the Servicer incurred in connection with the
collection, repossession, foreclosure and/or disposition of the related Obligor
Collateral and (ii) amounts that are required to be refunded to the Obligor on
such Receivable; provided, however, that the Liquidation Proceeds with respect
to any Receivable shall in no event be less than zero.
 
“Loan” means each loan advanced by the Lender to the Borrower on a Borrowing
Date pursuant to Article II.
 
“Loan Contract” means, collectively, (i) a “Term Note (Level Payments)” together
with the “Master Loan and Security Agreement” related thereto and incorporated
by reference therein, each in the form attached hereto as Exhibit D-2(a) (as
such exhibit may be updated from time to time by the Borrower with the consent
of the Lender), (ii) a “Term Note (Level Payments)” or “Term Note (Step
Payments)” together with the “Master Loan and Security Agreement” related
thereto and incorporated by reference therein, each in the form attached hereto
as Exhibit D-2(b) (as such exhibit may be updated from time to time by the
Borrower with the consent of the
 
 
15

--------------------------------------------------------------------------------

 
 
Lender) or (iii) a loan agreement and promissory note otherwise approved by the
Servicer in compliance with the Credit and Collection Policy, in each case,
pursuant to which the Originator makes a loan to an Obligor secured by Equipment
purchased by such Obligor, together with all schedules, supplements and
amendments thereto and each other document and instrument related thereto.
 
“Loans Outstanding” means the sum of the principal amounts of Loans loaned to
the Borrower for the initial and any subsequent borrowings pursuant to
Sections 2.01 and 2.02, reduced from time to time by Collections with respect to
any Pledged Receivable received and distributed as repayment of principal
amounts of Loans outstanding pursuant to Section 2.04 and any other amounts
received by the Lender to repay the principal amounts of Loans outstanding
pursuant to Section 2.15 or otherwise; provided, however, that the principal
amounts of Loans outstanding shall not be reduced by any Collections with
respect to any Pledged Receivable or other amounts if at any time such
Collections or other amounts are rescinded or must be returned for any reason.
 
“Lockbox” means a post office box to which Collections with respect to any
Pledged Receivable are remitted for retrieval by the Lockbox Bank and for
deposit by the Lockbox Bank into the Lockbox Account.
 
“Lockbox Account” means the deposit account (account number 153910088597 at the
Lockbox Bank) in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders”.
 
“Lockbox Bank” means U.S. Bank National Association and its successors in
interest.
 
“Lockbox Intercreditor Agreement” means the Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, the Borrower, and certain other parties.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Borrower, the Originator and/or the Servicer to conduct its business,
(ii) the ability of the Borrower, the Originator and/or the Servicer to perform
its respective obligations under this Agreement and/or any other Transaction
Document to which it is a party, (iii) the validity or enforceability of this
Agreement and/or any other Transaction Document to which the Borrower, the
Originator and/or the Servicer is a party, (iv) the rights and remedies of the
Lender under this Agreement and/or any of the Transaction Documents and/or
(v) the validity, enforceability or collectibility of all or any portion of the
Pledged Receivables.
 
“Minimum Tangible Net Worth means, with respect to Resource America, a Tangible
Net Worth (measured as of each fiscal quarter end) of not less than
$125,000,000.
 
“Monthly Remittance Report” means a report, in substantially the form of
Exhibit C, furnished by the Servicer to the Lender pursuant to Section 6.10(b).
 
“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).
 
“Morgan Stanley” has the meaning assigned to that term in the preamble hereto.
 
 
16

--------------------------------------------------------------------------------

 

“Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Receivables Balance at such time, minus (ii) the Overconcentration Amount at
such time.
 
“Non-Level Payment Contract” means a Contract that does not provide for level
Scheduled Payments during the term of such Contract.
 
“Notice of Borrowing” has the meaning assigned to that term in Section 2.02(b)
hereof.
 
“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.
 
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Loans, indemnifications and other amounts due or to become
due by the Borrower to the Secured Parties under this Agreement and/or any other
Transaction Document, including, without limitation, interest, fees and other
obligations that accrue after the commencement of an insolvency proceeding (in
each case whether or not allowed as a claim in such insolvency proceeding).
 
“Obligor” means, collectively, each Person obligated to make payments under a
Contract.
 
“Obligor Collateral” means (i) the Equipment leased to an Obligor under a Lease
Contract, (ii) the Equipment and other property pledged by an Obligor to secure
its obligations under a Loan Contract, (iii) the Equipment and other property
pledged by an Obligor to secure its obligations under a Practice Acquisition
Loan Contract and (iv) the Underlying Originator Loan Collateral and other
property pledged by an Obligor to secure its obligations under an Underlying
Originator Loan Contract.
 
“Obligor Financing Statement” means a UCC financing statement filed by
Originator against an Obligor under a Contract which evidences a security
interest in the related Obligor Collateral.
 
“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.
 
“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Lender, which opinion, if such opinion or a copy thereof is required by
the provisions of this Agreement or any other Transaction Document to be
delivered to the Borrower or the Lender, is acceptable in form and substance to
the Lender.
 
“Originator” means LEAF Funding, Inc., a Delaware corporation.
 
“Originator Insurance Agreement” means that certain letter agreement regarding
the Originator’s obligations as named loss payee under Insurance Policies and
Underlying Insurance Policies, dated as of the date hereof, among the
Originator, the Servicer, the Borrower and the Lender, as such agreement may
from time to time be amended, restated, supplemented and/or otherwise modified
in accordance with the terms thereof.
 
 
17

--------------------------------------------------------------------------------

 

“Other Commercial Contract” means any agreement approved by the Servicer in
compliance with the Credit and Collection Policy, in each case, pursuant to
which the commercial Obligor thereunder agrees to make periodic payments in
connection with any loan, services, rental or sale, together with all schedules,
supplements and amendments thereto and each other document and instrument
related thereto.
 
“Other Conveyed Property” means, with respect to any Receivable, all of the
Borrower’s right, title and interest in, to and under (i) all Collections and
other monies at any time received or receivable with respect to such Receivable
after the applicable Cut-Off Date (as defined in the Purchase and Sale
Agreement), (ii) the Equipment or Underlying Equipment related to such
Receivable (to the extent of the Borrower’s ownership rights, if any, therein),
(iii) in the case of a Receivable related to any Contract, any and all
agreements, documents, certificates and instruments evidencing the Borrower’s
security interest or other interest in and to the related Obligor Collateral or
any intercreditor agreement with respect thereto, including, without limitation,
any Certificate of Title, (iv) the Obligor Collateral related to such Receivable
including, without limitation, the security interest in such Obligor Collateral
granted by the related Obligor to Originator under the related Contract and
assigned by Originator to the Borrower under the Purchase and Sale Agreement,
(v) the Obligor Financing Statement, if any, related to such Receivable,
(vi) the Insurance Policy and any proceeds from the Insurance Policy relating to
such Receivable, including rebates of premiums not otherwise due to an Obligor,
(vii) the related Contract and all other items required to be contained in the
related Receivable File, any and all other documents or electronic records that
the Borrower keeps on file in accordance with its customary procedures relating
to such Receivable, the related Obligor Collateral or the related Obligor,
(viii) any Security Deposits or Cash Reserve related to such Receivable,
(ix) all property (including the right to receive future Liquidation Proceeds)
that secures such Receivable and that has been acquired by or on behalf of the
Borrower pursuant to the liquidation of such Receivable, and (x) all present and
future rights, claims, demands, causes and chooses in action in respect of any
or all of the foregoing and all payments on or under and all proceeds and
investments of any kind and nature in respect of any of the foregoing.
 
“Overconcentration Amount” means, at any time, the sum of the Pool A
Overconcentration Amount at such time and the Pool B Overconcentration Amount at
such time.
 
“Overdue Payment” means, with respect to a Collection Period, all payments due
in a prior Collection Period that the Servicer receives from or on behalf of an
Obligor during such Collection Period, including any Servicing Charges.
 
“Owner” means (i) the Originator or (ii) subject to the prior written consent of
the Lender (such consent not to be unreasonably withheld), any other subsidiary
of the initial Servicer which acquires all or part of the membership interests
of the Borrower.
 
“Parallel Defaults” has the meaning assigned to that term in Section 5.01(u)
hereof.
 
“Permitted Investments” means any one or more of the following:
 
 
18

--------------------------------------------------------------------------------

 

       (i)       direct obligations of, or obligations fully guaranteed as to
principal and interest by, the United States or any agency
       or instrumentality thereof, provided such obligations are backed by the
full faith and credit of the United States;
 
(ii)     repurchase obligations (the collateral for which is held by a third
party or the Trustee), with respect to any security described in clause (i)
above, provided that the long-term unsecured obligations of the party agreeing
to repurchase such obligations are at the time rated by Moody’s and S&P in one
of their two highest long-term rating categories and if rated by Fitch, in one
of its two highest long-term rating categories;
 
(iii)     certificates of deposit, time deposits, demand deposits and bankers’
acceptances of any bank or trust company incorporated under the laws of the
United States or any State thereof or the District of Columbia, provided that
the short-term commercial paper of such bank or trust company (or, in the case
of the principal depository institution in a depository institution holding
company, the long-term unsecured debt obligations of the depository institution
holding company) at the date of acquisition thereof has been rated by Moody’s
and S&P in their highest short-term rating category, and if rated by Fitch, in
its highest short-term rating category;
 
(iv)     commercial paper (having original maturities of not more than 270 days)
of any corporation incorporated under the laws of the United States or any State
thereof or the District of Columbia, having a rating, on the date of acquisition
thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated by Fitch;
 
(v)     money market mutual funds, including funds managed by the Lender’s Bank
or its Affiliates, registered under the Investment Company Act of 1940, as
amended, having a rating, at the time of such investment, of no less than Aaa by
Moody’s, AAA by S&P and AAA if rated by Fitch; and
 
(vi)     any other investments approved in writing by the Lender.
 
provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation. Each Permitted Investment may be purchased by the Lender’s Bank or
through an Affiliate of the Lender’s Bank.
 
“Permitted Liens” means:
 
(i)     with respect to Obligor Collateral, (A) liens and security interests in
favor of the Collateral Agent, granted pursuant to the Transaction Documents,
(B) the interests of an Obligor arising under the Contract to which it is a
party in the Obligor Collateral related to such Contract, (C) liens for taxes,
assessments, levies, fees and other governmental and similar charges either not
yet due or being contested
 

 
19

--------------------------------------------------------------------------------

 

       in good faith and by appropriate proceedings, provided, that appropriate
reserves shall have been established with respect to any such taxes either not
yet due or being contested in good faith and by appropriate proceedings, (D) any
liens with respect to any mechanics, suppliers, materialmen, laborers,
employees, repairmen and other like liens arising in the ordinary course of a
servicer’s, lessor’s/lender’s or lessee’s/borrower’s business securing
obligations which are not due and payable, and (E) salvage rights of insurers
with respect to the equipment subject to a Contract under insurance policies
maintained pursuant to the Transaction Documents or a Contract; and
 
(ii)    with respect to Underlying Collateral, in addition to the Permitted
Liens described in clause (i) above, (x) liens in favor of Originator or the
Borrower, granted by the applicable Underlying Obligor, in each case, solely to
the extent assigned to the Collateral Agent and (y) the interests of an
Underlying Obligor arising under the Underlying Contract to which it is a party
in the Underlying Originator Loan Collateral related to such Underlying
Contract.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.
 
“Pledge” means the pledge of any Receivable pursuant to Article II.
 
“Pledged Assets” has the meaning assigned to that term in Section 2.11.
 
“Pledged Receivables” means Pledged Pool A Receivables and Pledged Pool B
Receivables.
 
“Pledged Pool A Receivables” has the meaning assigned to that term in
Section 2.11(a).
 
“Pledged Pool B Receivables” has the meaning assigned to that term in
Section 2.11(a).
 
“Pledged Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Receivables which are Pledged hereunder to secure Loans at such
time.
 
“Pool A Annualized Net Loss Rate” means, as of any date of determination after
the end of the third Collection Period following the date hereof, an amount
(expressed as a percentage) equal to (i) the product of (A) (x) the aggregate
Discounted Balances of all Pledged Pool A Receivables which were Eligible Pool A
Receivables at the time of their Pledge hereunder and which became Defaulted
Receivables during the six (or such lesser number of Collection Periods since
the date hereof) immediately preceding Collection Periods minus (y) Recoveries
related to Pool A Receivable received during the six (or such lesser number of
Collection Periods since the date hereof) immediately preceding Collection
Periods and (B) 2 (if six or more Collection Periods have occurred since the
date hereof), 2.4 (if five Collection Periods have occurred since the date
hereof), 3 (if four Collection Periods have occurred since the date hereof),
4 (if three Collection Periods have occurred since the date hereof), 6 (if two
Collection Periods have occurred since the date hereof) or 12 (if one Collection
Period has occurred since the date hereof) divided by (ii) the Eligible Pool A
Receivables Balance as of the first Business Day of the six (or
 
 
20

--------------------------------------------------------------------------------

 
 
such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods.
 
“Pool A Borrowing Base” means, at any time, the lowest of:
 
(i)     98% of the Amortized Equipment Cost with respect to all Eligible Pool A
Receivables; and
 
(ii)     an amount equal to the Pool A Net Eligible Receivables Balance
multiplied by a percentage equal to 92%.
 
“Pool A Contract” means a Lease Contract, a Loan Contract, a Practice
Acquisition Loan Contract, a Real Estate Contract or an Other Commercial
Contract.
 
“Pool A Lease File” has the meaning assigned to that term in clause (a) of the
definition of “Receivable File”.
 
“Pool A Loan” has the meaning assigned to that term in Section 2.01.
 
“Pool A Loan File” has the meaning assigned to that term in clause (b) of the
definition of “Receivable File”.
 
“Pool A Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Pool A Receivables Balance at such time minus (ii) the Pool A Overconcentration
Amount at such time.
 
“Pool A Overconcentration Amount” means, at any time, (x) after the first
anniversary of the Closing Date or (y) the aggregate outstanding principal
balance of the Loans is greater than $35,000,000, without duplication, the sum
of:
 
(i)  an amount equal to the Global Overconcentration Amount at such time
multiplied by a fraction the numerator of which is the aggregate Discounted
Balances of all Eligible Pool A Receivables at such time and the denominator of
which is the aggregate Discounted Balances of all Eligible Receivables at such
time;
 
(ii)  the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables with respect to which the related Contract has a remaining
term greater than 85 months and equal to or less than 120 months exceeds 50% of
the sum of the Discounted Balances of all Eligible Pool A Receivables at such
time;
 
(iii)  the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables with respect to which the related Contract has a remaining
term greater than 120 months exceeds 15% of the sum of the Discounted Balances
of all Eligible Pool A Receivables at such time;
 
(iv)  the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables with respect to which the related Contract has a Discounted
Balance greater than $1,000,000 exceeds 50% of the sum of the Discounted
Balances of all Eligible Pool A Receivables at such time;
 
 
21

--------------------------------------------------------------------------------

 

(v)     the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables related to any one vendor of Equipment (or Affiliate thereof)
at such time exceeds 35% of the sum of the Discounted Balances of all Eligible
Pool A Receivables at such time;
 
(vi)     the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables arising under a Contract which provides for a Balloon Payment
or Put Payment, the amount of which is in excess of 34% of the original amount
of the Scheduled Payments to be made under such Contract, exceeds 20% of the sum
of the Discounted Balances of all Eligible Pool A Receivables at such time;
 
(vii)     the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables arising from Practice Acquisition Loan Contracts at such time
exceeds 50% of the sum of the Discounted Balances of all Eligible Pool A
Receivables at such time; and
 
(viii)     the amount by which the sum of the Discounted Balances of all
Eligible Pool A Receivables that are Stand Alone Working Capital Loans at such
time exceeds 15% of the sum of the Discounted Balances of all Eligible Pool A
Receivables at such time.
 
“Pool A Receivable” means the rights to all payments from an Obligor under a
Pool A Contract, including, without limitation, any right to the payment with
respect to (i) Scheduled Payments, (ii) any prepayments or overdue payments made
with respect to such Scheduled Payments, (iii) any Guaranty Amounts, (iv) any
Insurance Proceeds, (v) any Servicing Charges and (vi) any Recoveries.
 
“Pool A Termination Event” means the occurrence of any of the following events:
 
(i)     the rolling weighted average of the Delinquency Rates in respect of any
three consecutive Collection Periods, calculated by the Lender solely with
respect to Pool A Receivables, exceeds 3.5%;
 
(ii)     the Annualized Default Rate, calculated by (or in a manner satisfactory
to) the Lender solely with respect to Pool A Receivables, exceeds 4.0%; or
 
(iii)     the Pool A Annualized Net Loss Rate exceeds 3.5%.
 
“Pool B Annualized Net Loss Rate” means with respect to any Underlying
Originator, as of any date of determination at least three Collection Periods
after the date that the Pool B Receivable
 
22

--------------------------------------------------------------------------------

 
 
related to such Underlying Originator is Pledged hereunder (the “Applicable
Date”), an amount (expressed as a percentage) equal to (i) the product of
(A) (x) the aggregate Discounted Balances of all Underlying Contracts related to
such Underlying Originator which were Eligible Underlying Contracts at the time
of the Pledge of the related Pool B Receivable hereunder and as to which an
Underlying Contract Event of Default has occurred during the six (or such lesser
number of Collection Periods since the Applicable Date) immediately preceding
Collection Periods minus (y) recoveries received by the Underlying Originator
during the six (or such lesser number of Collection Periods since the Applicable
Date) immediately precedingCollection Periods and (B) 2 (if six or more
Collection Periods have occurred since the Applicable Date), 2.4 (if five
Collection Periods have occurred since the Applicable Date), 3 (if four
Collection Periods have occurred since the Applicable Date), 4 (if three
Collection Periods have occurred since the Applicable Date), 6 (if two
Collection Periods have occurred since the Applicable Date) or 12 (if one
Collection Period has occurred since the Applicable Date) divided by (ii) the
aggregate Discounted Balances of all Underlying Contracts related to such
Underlying Originator which are Eligible Underlying Contracts as of the first
Business Day of the six (or such lesser number of Collection Periods since the
Applicable Date) immediately preceding Collection Periods.
 
“Pool B Borrowing Base” means, at any time, (x) the sum of the amounts
calculated with respect to each Eligible Pool B Receivable, equal to the least
of:
 
(i)     the sum of (A) 92% of the aggregate Discounted Balance of all related
Underlying Contracts and (B) the amount of funds on deposit in the Cash Reserve
Account related to such Eligible Pool B Receivable;
 
(ii)     100% of the Amortized Equipment Cost with respect to such Eligible Pool
B Receivable at such time (calculated without giving effect to any associated
amortized indirect costs related to the applicable Equipment) minus the Holdback
Amount for such Eligible Pool B Receivable; or
 
(iii)     the Discounted Balance of such Eligible Pool B Receivable
 
minus (y) the Pool B Overconcentration Amount.
 
“Pool B Contract” means an Underlying Originator Loan Contract.
 
“Pool B Loan” has the meaning assigned to that term in Section 2.01.
 
“Pool B Master Receivable File” has the meaning assigned to that term in clause
(c) of the definition of “Receivable File”.
 
“Pool B Micro Ticket Receivables” means a Pool B Receivable related to equipment
with an original cost of less than $3000 and with respect to which the related
Obligor is Northern Leasing Systems, Inc. or any other Obligor as approved in
writing by the Lender in its sole discretion.
 
“Pool B Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Pool B Receivables Balance at such time minus (ii) the Pool B Overconcentration
Amount at such time.
 
“Pool B Overconcentration Amount” means, at any time, (x) after the first
anniversary of the Closing Date or (y) the aggregate outstanding principal
balance of the Loans is greater than $35,000,000, without duplication, the sum
of:
 
 
23

--------------------------------------------------------------------------------

 
 
(i)     an amount equal to the Global Overconcentration Amount at such time
multiplied by a fraction the numerator of which is the aggregate Discounted
Balances of all Eligible Pool B Receivables at such time and the denominator of
which is the aggregate Discounted Balances of all Eligible Receivables at such
time;
 
(ii)     the amount by which the sum of the Discounted Balances of all Eligible
Pool B Receivables related to any one Underlying Originator (or Affiliate
thereof) at such time exceeds $25,000,000;
 
(iii)     the amount by which the sum of the Discounted Balances of all Eligible
Pool B Receivables related to any one Underlying Obligor (or Affiliate thereof)
at such time exceeds $1,000,000;
 
(iv)     the amount by which the sum of the Discounted Balances of all Eligible
Pool B Receivables with respect which the related Contract has a remaining term
greater than 84 months exceeds 20% of the sum of the Discounted Balances of all
Eligible Pool B Receivables at such time; and
 
(v)     the amount by which the sum of the Discounted Balances of all Eligible
Pool B Receivables that are Pool B Micro Ticket Receivables at such time exceeds
$15,000,000.
 
“Pool B Receivable” means the rights to all payments from an Obligor under a
Pool B Contract, including, without limitation, any right to the payment with
respect to (i) Scheduled Payments and Underlying Scheduled Payments, (ii) any
prepayments or overdue payments made with respect to such Scheduled Payments and
Underlying Scheduled Payments, (iii) any Guaranty Amounts, (iv) any Insurance
Proceeds, (v) any Servicing Charges and (vi) any Recoveries.
 
“Pool B Termination Event” means, with respect to an Underlying Originator, the
occurrence of any of the following events:
 
(i)     other than with respect to Pool B Micro Ticket Receivables, the rolling
weighted average of the Underlying Delinquency Rates with respect to such
Underlying Originator in respect of any three consecutive Collection Periods
exceeds 8%;
 
(ii)     other than with respect to Pool B Micro Ticket Receivables, the Pool B
Annualized Net Loss Rate with respect to such Underlying Originator in respect
of any Collection Period exceeds 6%;
 
(iii)     other than with respect to Pool B Micro Ticket Receivables, the
current amount of recourse, if any, against such Underlying Originator with
respect to its obligations under the related Underlying Originator Loan Contract
is less than 5% of the maximum amount of such recourse;
 
 
24

--------------------------------------------------------------------------------

 
 
(iv)     with respect to Pool B Micro Ticket Receivables only, the rolling
weighted average of the Underlying Delinquency Rates with respect to such
Underlying Originator in respect of any three consecutive Collection Periods
exceeds 10%;
 
(v)     with respect to Pool B Micro Ticket Receivables only, the Pool B
Annualized Net Loss Rate with respect to such Underlying Originator in respect
of any Collection Period exceeds 25%;
 
(vi)     with respect to Pool B Micro Ticket Receivables only, the current
amount of recourse, if any, against such Underlying Originator with respect to
its obligations under the related Underlying Originator Loan Contract is less
than 5% of the maximum amount of such recourse; or
 
(vii)     the occurrence of any Bankruptcy Event in respect of such Underlying
Originator.
 
“Pool B Underlying Lease File” has the meaning assigned to that term in clause
(d) of the definition of “Receivable File”.
 
“Pool B Underlying Loan File” has the meaning assigned to that term in clause
(e) of the definition of “Receivable File”.
 
“Practice Acquisition Loan Contract” means, collectively, a “Term Note (Level
Payments)” together with the “Master Loan and Security Agreement” related
thereto and incorporated by reference therein, each in the form attached hereto
as Exhibit D-3 (as such exhibit may be updated from time to time by the Borrower
with the consent of the Lender) or a loan agreement and promissory note
otherwise approved by the Servicer in compliance with the Credit and Collection
Policy, pursuant to which Originator makes a loan to an Obligor to enable such
Obligor to acquire a dental, medical, osteopathic medical, optometric or
veterinary practice, secured by Equipment related to the practice of dentistry,
medicine or veterinary medicine and certain non-equipment assets, together with
all schedules, supplements and amendments thereto and each other document and
instrument related thereto.
 
“Prepayment Amount” means the principal amount of Loans repaid by the Borrower
in connection with an optional prepayment of Loans made by the Borrower pursuant
to Section 2.15 hereof.
 
“Prepayment Date” means any date on which an optional prepayment of Loans is
made by the Borrower pursuant to Section 2.15 hereof.
 
“Prepayment Premium” has the meaning ascribed thereto in the Fee Letter.
 
“Program Termination Cure Event” means the occurrence of any of the following
events:
 
(i)     following the occurrence of a Program Termination Event described in
clause (iv), (v), (vi), (vii), (viii) or (ix) of the definition thereof, such
Program Termination Event is cured within the following two Collection Periods
and two further Collection Periods pass without the occurrence of such a Program
Termination Event; or

 
25

--------------------------------------------------------------------------------

 
 
(ii)     following the occurrence of a Program Termination Event described in
clause (xi) of the definition thereof, such Program Termination Event is cured;
provided that, in any event, no other Program Termination Event shall have
occurred and be continuing.
 
“Program Termination Date” means the earliest of (i) the date of occurrence of
any event described in Section 7.01(a) hereof, (ii) the date of the declaration
of the Program Termination Date pursuant to any other subsection of Section 7.01
or (iii) the date of the declaration of the Program Termination Date by, and at
the option of, the Lender upon the occurrence of a Program Termination Event.
 
“Program Termination Event” means the occurrence of any of the following events:
 
(i)     a regulatory, tax or accounting body has ordered that the activities of
the Lender or any Affiliate thereof contemplated hereby be terminated or, as a
result of any other event or circumstance, the activities of the Lender or any
Affiliate contemplated hereby may reasonably be expected to cause the Lender or
the Person, if any, then acting as the administrator or the manager for the
Lender or any of its Affiliates to suffer materially adverse regulatory,
accounting or tax consequences;
 
(ii)     an Event of Default has occurred and is continuing;
 
(iii)     the Facility Maturity Date shall have occurred;
 
(iv)     other than with respect to Pool B Micro Ticket Receivables, the
Annualized Default Rate exceeds 4.5%;
 
(v)     other than with respect to Pool B Micro Ticket Receivables, the rolling
weighted average of the Delinquency Rates in respect of any three consecutive
Collection Periods exceeds 4.0%;
 
(vi)     other than with respect to Pool B Micro Ticket Receivables, the
Annualized Net Loss Rate exceeds 4.0%;
 
(vii)     with respect to Pool B Micro Ticket Receivables only, the Annualized
Default Rate exceeds 25.0%;
 
(viii)     with respect to Pool B Micro Ticket Receivables only, the rolling
weighted average of the Delinquency Rates in respect of any three consecutive
Collection Periods exceeds 10.0%;
 
(ix)     with respect to Pool B Micro Ticket Receivables only, the Annualized
Net Loss Rate exceeds 25.0%;

 
26

--------------------------------------------------------------------------------

 
 
(x)     a Servicer Default has occurred and is continuing; or
 
(xi)     (1) any Qualifying Swap Counterparty ceases to maintain the long-term
debt ratings required of a Qualifying Swap Counterparty and (A) does not post
cash collateral in a manner acceptable to the Lender within 45 days and (B) is
not replaced within 45 days by a replacement acceptable to the Lender or (2) the
Borrower fails to comply with any term, covenant or agreement hereunder related
to the maintenance of any Qualifying Interest Rate Swaps; or
 
(xii)     the occurrence of three or more Pool A Termination Events and/or
Pool B Termination Events.
 
“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between the Originator, as seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase and Sale Agreement may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms hereof.
 
“Purchase Date” has the meaning set forth in the Purchase and Sale Agreement.
 
“Put Payment” means with respect to any Contract or Underlying Contract
constituting a lease, the payment, if any, required to be made by the Obligor
under the terms of such lease in connection with the required purchase by such
Obligor or Underlying Obligor of the related Equipment or Underlying Equipment
at the end of the term of such lease.
 
“QSC Subordinated Termination Payment” means a termination payment required to
be made by the Borrower to a Qualifying Swap Counterparty upon the termination
of the related Qualifying Interest Rate Swap pursuant to an event of default or
termination event (other than Illegality or Tax Event) (each as defined in the
related Qualifying Interest Rate Swap) as to which the Qualifying Swap
Counterparty was the defaulting party or the sole affected party under the
Qualifying Interest Rate Swap.
 
“Qualifying Interest Rate Swap” means (X) an interest rate swap agreement
(i) between the Borrower and a Qualifying Swap Counterparty, (ii) under which
the Borrower shall receive a floating rate of interest based on a Eurodollar
Index acceptable to the Lender in exchange for the payment by the Borrower of a
fixed rate of interest equal to the applicable Swapped Rate, (iii) the effective
date of which is a Borrowing Date, (iv) having a varying notional balance which
is, as of the effective date thereof, in an amount equal to the aggregate
principal amount of the Loans advanced on such effective date and (v) which
shall otherwise be on such terms and conditions and pursuant to such
documentation as shall be acceptable to the Lender or (Y) an alternative
interest rate hedging agreement agreed to in writing by the Borrower and the
Lender.
 
“Qualifying Swap Counterparty” means Morgan Stanley Capital Services Inc. (or
any successors or permitted assigns) or any other financial institution that is
in the business of entering into interest rate swap transactions, is acceptable
to the Lender and has a long-term senior unsecured debt rating of “A” or higher
(or the equivalent) by each Rating Agency then rating such long-term senior
unsecured debt) or posts cash collateral in a manner and amount satisfactory to
the Lender.
 
27

--------------------------------------------------------------------------------

 
 
“Rating Agencies” means Moody’s, S&P and Fitch, or any other nationally
recognized statistical rating organizations as may be designated by the Lender.

“Real Estate Contract” means a loan agreement and promissory note approved by
the Servicer in compliance with the Credit and Collection Policy, in each case,
pursuant to which the Originator makes a loan to an Obligor secured by rentals
or other receivables arising from the use of real property, together with all
schedules, supplements and amendments thereto and each other document and
instrument related thereto.
 
“Receivable” means a Pool A Receivable or a Pool B Receivable.
 
“Receivable File” means with respect to each Receivable:
 
(a) if such Receivable is related to a Lease Contract the following items
(collectively, a “Pool A Lease File”):
 
(i)     (1) the related original, executed Lease Contract (or, in the case of a
Lease Contract under a master lease, a machine or facsimile copy of the related
master lease certified by an authorized officer of the Borrower and stamped “I
hereby certify that this is a true and exact copy of the original” and an
original, executed schedule thereto describing the related Equipment) unless
such Lease Contract is related to an Exception Sublimit Receivable, in which
event the executed Lease Contract (or, in the case of Lease Contracts under a
master lease, the related schedule) may be a machine or facsimile copy certified
in the manner described above, (2) a true, executed copy of the related
delivery/installation certificate or acknowledgment and acceptance of delivery
certificate if such Receivable is related to Equipment with an original cost in
excess of $50,000, (3) a true copy of the  Insurance Certificate if such
Receivable is related to Equipment with an original cost in excess of $100,000,
(4) other than with respect to a Lease Contract related to Equipment which has
an original cost of less than $25,000 if such Lease Contract is a Dollar
Purchase Option Contract or $50,000 if such Lease Contract is a FMV Contract, a
“transmittal order” from the Servicer to a filing service company and an “in
process report” from such filing service company to the Servicer (or other
evidence of the submission of the related UCC financing statement for filing in
the appropriate filing office) and, within 45 days of the related Contract being
executed, a file-stamped copy of the related UCC financing statement and
(5) vendor order(s) or invoice(s); and
 
(ii)     copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable;
 
(b) if such Receivable is related to a Loan Contract or a Practice Acquisition
Loan Contract the following items (collectively, a “Pool A Loan File”):
 
(i)     (1) the original, executed promissory note (with fully executed,
original Allonge attached thereto), (2) a true, executed copy of the related
“Master Loan and Security Agreement”, (3) a true copy of the related Insurance
Certificate if such Receivable is related to Equipment with an original cost in
excess of

 
28

--------------------------------------------------------------------------------

 

       $100,000 and (4) other than with respect to a Receivable related to
Equipment which has an original cost of less than $25,000, a “transmittal order”
from the Servicer to afiling service company and an “in process report” from
such filing service company to the Servicer (or other evidence of the submission
of the related UCC financing statement for filing in the appropriate filing
office) and, within 45 days of the related Contract being executed, a
file-stamped copy of the related UCC financing statement; and
 
(ii)     copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable;
 
(c) if such Receivable is related to an Underlying Originator Loan Contract the
following items (collectively, a “Pool B Master Receivable File”):
 
(i)     (1) the original, executed promissory note (with fully executed,
original Allonge attached thereto) unless such Underlying Originator Loan
Contract is in the form of a “Master Purchase and Sale Agreement,” (2) a true,
executed copy of the related security agreement and (3) a “transmittal order”
from the Servicer to a filing service company and an “in process report” from
such filing service company to the Servicer (or other evidence of the submission
of the related UCC financing statement for filing in the appropriate filing
office) and, within 45 days of the related Contract being executed, a
file-stamped copy of the related UCC financing statement; and
 
(ii)     copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable;
 
(d) if such Receivable is related to a Underlying Originator Loan Contract which
finances an Underlying Lease Contract the following items (collectively, a “Pool
B Underlying Lease File”):
 
(i)     (1) the related original, executed Underlying Lease Contract (or, in the
case of an Underlying Lease Contract under a master lease, a machine or
facsimile copy of the related master lease certified by an authorized officer of
the Borrower and stamped “I hereby certify that this is a true and exact copy of
the original” and an original, executed schedule thereto describing the related
Equipment), (2) a true, executed copy of the related delivery/installation
certificate or acknowledgment and acceptance of delivery certificate, (3) a
true, executed copy of the related purchase agreement, (4) a true copy of the
related Underlying Insurance Certificate if such Underlying Lease Contract is
related to Equipment with an original cost in excess of $100,000, (5) other than
with respect to an Underlying Lease Contract related to Equipment which has an
original cost of less than $25,000 if such Underlying Lease Contract is a Dollar
Purchase Option Contract or $50,000 if such Underlying Lease Contract is a FMV
Contract, a “transmittal order” from the Underlying Originator to a filing
service company and an “in process report” from such filing service company to
the Underlying Originator (or other evidence of the submission of the related
UCC

 
29

--------------------------------------------------------------------------------

 

       financing statement for filing in the appropriate filing office) and,
within 45 days of the related Underlying Lease Contract being executed, a
file-stamped copy of the related UCC financing statement and (6) vendor order or
invoice; and
 
(ii)     copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable;
 
(e) if such Receivable is related to an Underlying Originator Loan Contract
which finances an Underlying Loan Contract the following items (collectively, a
“Pool B Underlying Loan File”):
 
(i)     (1) the original, executed promissory note (with fully executed,
original Allonge attached thereto), (2) a true, executed copy of the related
security agreement, (3) a true copy of the related Underlying Insurance
Certificate if such Underlying Loan Contract is related to Equipment with an
original cost in excess of $100,000 and (4) other than with respect to an
Underlying Loan Contract related to Equipment which has an original cost of less
than $25,000 a “transmittal order” from the Underlying Originator to a filing
service company and an “in process report” from such filing service company to
the Underlying Originator (or other evidence of the submission of the related
UCC financing statement for filing in the appropriate filing office) and, within
45 days of the related Contract being executed, a file-stamped copy of the
related UCC financing statement; and
 
(ii)     copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable.
 
In addition, if the Obligor Collateral related to such Receivable (other than a
Vehicle Sublimit Pledged Receivable) is a Vehicle, the related Receivable File
shall include the original copy of the Certificate of Title with respect to such
Vehicle which such Certificate of Title notes the owner of such Vehicle as being
the Borrower and indicates “Morgan Stanley Bank” as the sole lienholder with
respect to such Vehicle or (prior to the 90th day after such Receivable was
first included in the calculation of the Eligible Receivables Balance, if such
Certificate of Title has not yet been received by the Servicer or the Borrower)
a copy of the application for such Certificate of Title.
 
“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.
 
“Records” means all documents, books, records and other information (including,
without limitation, tapes, disks, punch cards and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower has
otherwise obtained an interest.
 
“Recoveries” means, for any Collection Period during which, or any Collection
Period after the date on which, any Receivable becomes a Defaulted Receivable
and with respect to such Defaulted Receivable, all payments that the Servicer
received from or on behalf of
 
30

--------------------------------------------------------------------------------

 
 
the related Obligor during such Collection Period in respect of such Defaulted
Receivable or from the repossession, liquidation or re-leasing of the related
Obligor Collateral, including but not limited to Scheduled Payments, Overdue
Payments, Guaranty Amounts and Insurance Proceeds.
 
“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
“Related Security” means with respect to any Receivable:
 
(i)     any and all security interests or liens and property subject thereto
from time to time securing or purporting to secure payment of such Receivable;
 
(ii)     all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable; and
 
(iii)     all proceeds of the foregoing.
 
“Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the Discounted Balance of such Pledged Receivable
at the time of such release plus interest accrued thereon at the Discount Rate
from and including the Remittance Date immediately preceding the date such
Pledged Receivable is to be released through (but not including) the next
succeeding Remittance Date.
 
“Remittance Date” means the twenty-third (23rd) day of each month beginning
December, 2006, or, if such date is not a Business Day, the next succeeding
Business Day; provided, that the final Remittance Date shall occur on the
Collection Date.
 
“Resource America” means Resource America, Inc., a Delaware corporation.
 
“Rollover Interest Period” means any Interest Period other than any Interest
Period (i) applicable to the Loan arising as a result of the Borrowing on the
initial Borrowing Date or (ii) applicable to any new Loan arising as a result of
a Borrowing on a Subsequent Borrowing Date.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).
 
“Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract (but not including any
such periodic payment to the extent paid in advance by the related Obligor).
 
“Secured Parties” means the Lender, the Servicer, the Backup Servicer, the
Custodian, the Lender’s Bank, each Qualified Swap Counterparty and their
respective successors and assigns.
 
 
31

--------------------------------------------------------------------------------

 

“Security Deposit” means any amount paid to the Servicer or the Borrower by an
Obligor as a security deposit or as a payment in advance of any amounts to
become due under a Contract, which has not previously been refunded to such
Obligor or applied toward such Obligor’s obligations under such Contract (for
purposes of clarification, a Cash Reserve shall not be deemed to constitute a
Security Deposit).
 
“Security Deposit Account” has the meaning assigned to that term in
Section 2.05.
 
“Security Deposit Account Agreement” means that certain Securities Account
Agreement, dated the date of this Agreement, among the Borrower, the Servicer,
the Lender’s Bank and the Lender, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.
 
“Servicer” means, at any time, LEAF Financial or any other Person then
authorized, pursuant to Section 6.01, to service, administer and collect Pledged
Receivables.
 
“Servicer Advance” has the meaning assigned to such term in Section 6.19.
 
“Servicer Default” means the occurrence of any of the following events:
 
(i)     the failure of the Servicer to deliver any payments, collections or
proceeds which it is obligated to deliver under the terms hereof or of any other
Transaction Document at the times it is obligated to make such deliveries under
the terms hereof or of any other Transaction Document, and such failure remains
unremedied for two Business Days;
 
(ii)     the failure of the Servicer to satisfy any of its reporting,
certification, notification or documentation requirements under the terms hereof
or of any other Transaction Document or the failure of the Servicer to observe
or perform any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clause (i) above) and such
failure shall remain unremedied for 10 days after the Servicer first has
knowledge, whether constructive or actual, of such failure;
 
(iii)     any representation, warranty or statement of the Servicer made herein
or in any other Transaction Document shall prove to be incorrect in any material
respect, and, solely if such incorrect representation, warranty or statement can
be remedied, such representation, warranty or statement is not made true within
15 days;
 
(iv)     the occurrence of an Event of Default;
 
(v)     the occurrence of a Program Termination Event described in clauses (iv),
(v), (vi), (vii), (viii), (ix) or (xii) of the definition of Program Termination
Events; or
 
(vi)     the occurrence of any Bankruptcy Event in respect of the Servicer.
 
 
32

--------------------------------------------------------------------------------

 
 
         “Servicer Pension Plan” means a “pension plan” as such term is defined
in section 3(2) of ERISA, which is subject to title IV of ERISA and to which the
Servicer or any ERISA Affiliate of Servicer may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Collection Period and Scheduled Payments for the related Collection
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees, taxes and charges for
insufficient funds.
 
“Servicing Fee” means, for any Fee Period, an amount, payable out of Collections
on the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to (i) the Servicing Fee Rate
multiplied by (ii) the Net Eligible Receivables Balance as of the first day of
such Fee Period multiplied by (iii) a fraction, the numerator of which shall be
the actual number of days in such Fee Period and the denominator of which shall
be 360. Upon assuming the duties of the Servicer hereunder, the Backup Servicer
shall also be entitled to receive a one-time acceptance fee of $60,000, which
shall be considered part of the “Servicing Fee” hereunder but shall be in
addition to the amount set forth in the sentence above.
 
“Servicing Fee Rate” means 1.00%.
 
“Stand Alone Working Capital Loan” means a loan to a dental, medical,
osteopathic medical, optometric or veterinary practice that may be secured by
all assets of such dental, medical, osteopathic medical, optometric or
veterinary practice or that might be unsecured.
 
“Standby Backup Servicer’s Fee” means, for any Fee Period or portion thereof
prior to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Standby
Backup Servicing Fee Rate, multiplied by the Net Eligible Receivables Balance as
of the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, or (ii) $1,500. The “Standby Backup Servicer’s Fee” shall
also include (i) a one-time acceptance fee of $4,000 payable on the Closing Date
and (ii) reasonable out-of-pocket expenses incurred by the Standby Backup
Servicer in the performance of its duties.
 
“Standby Backup Servicing Fee Rate” means .0215%.
 
“State” means one of the fifty states of the United States or the District of
Columbia.
 
“Subsequent Borrowing” means a Borrowing which occurs on a Subsequent Borrowing
Date.
 
“Subsequent Borrowing Date” means each Business Day occurring after the initial
Borrowing Date on an additional Borrowing is funded from the Lender to the
Borrower.

 
33

--------------------------------------------------------------------------------

 
 
“Swapped Rate” means, with respect to any Qualifying Interest Rate Swap, the
annual rate of interest (expressed as a percentage) which the Borrower, as the
fixed-rate payor, is required to pay under such Qualifying Interest Rate Swap in
order to receive the floating rate of interest provided for under such
Qualifying Interest Rate Swap.
 
“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP as (i) the consolidated net worth of such Person and its
consolidated subsidiaries, plus (ii) to the extent not otherwise included in
such consolidated net worth, unsecured subordinated Debt of such Person and its
consolidated subsidiaries, the terms and conditions of which are reasonably
satisfactory to the Lender, minus (iii) the consolidated intangibles of such
Person and its consolidated subsidiaries, including, without limitation,
goodwill, trademarks, tradenames, copyrights, patents, patent allocations,
licenses and rights in any of the foregoing and other items treated as
intangibles in accordance with GAAP.
 
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lockbox Intercreditor Agreement, the Collection Account Agreement, the
Security Deposit Account Agreement, each Cash Reserve Account Agreement, the Fee
Letter, the Custodial Agreement, the Originator Insurance Agreement, any lease
bailment agreement with a sub-custodian and each Qualifying Interest Rate Swap
and each document and instrument related to any of the foregoing.
 
“Transition Costs” means any documented expenses and allocated cost of personnel
reasonably incurred by the Backup Servicer in connection with a transfer of
servicing from the Servicer to the Backup Servicer as the successor Servicer;
provided, that such expenses and allocated costs do not exceed $60,000.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Underlying Collateral” means the Underlying Equipment leased or sold to an
Underlying Obligor, or serving otherwise as collateral for a loan to an
Underlying Obligor under an Underlying Contract.
 
“Underlying Contract” means an Underlying Lease Contract or an Underlying Loan
Contract.
 
“Underlying Contract Event of Default” means, as of any time of determination,
the occurrence and continuation of any of the following events with respect to
any Underlying Contract:
 
(i)     any Underlying Scheduled Payment (or other amount payable under the
terms of the related Underlying Contract) remains unpaid for more than 120 days
after the due date therefor set forth in such Underlying Contract;
 
(ii)     the first or second Underlying Scheduled Payment is not paid in full
when due under the related Underlying Contract;
 
 
34

--------------------------------------------------------------------------------

 

(iii)     any payment or other material terms of the related Underlying Contract
have been modified due to credit related reasons after such Underlying Contract
was acquired by Originator;
 
(iv)     such Underlying Contract has been or should be charged off as a result
of the occurrence of a Bankruptcy Event with respect to the related Underlying
Obligor, if any, or has been or should otherwise be deemed uncollectible by the
Underlying Originator in accordance with its credit and collection policy; or
 
(v)     the related Underlying Equipment has been repossessed.
 
“Underlying Delinquency Rate” means with respect to any Underlying Originator,
as of any date of determination, an amount (expressed as a percentage) equal to
(i) the aggregate Discounted Balances of all Underlying Contracts related to
such Underlying Originator as to which any part of any Underlying Scheduled
Payment (or other amount payable under the terms of the related Underlying
Contract) remains unpaid for more than 30 days but not more than 120 days after
the due date therefor set forth in such Underlying Contract as of the last day
of the immediately preceding Collection Period divided by (ii) the aggregate
Discounted Balances with respect to all Eligible Pool B Underlying Lease
Contracts and Eligible Pool B Underlying Loan Contracts related to such
Underlying Originator as of such day.
 
“Underlying Equipment” means the equipment or Vehicle leased or sold to an
Underlying Obligor by an Underlying Originator, or serving as collateral for a
loan to an Underlying Obligor by an Underlying Originator, under an Underlying
Contract together with any replacement parts, additions and repairs thereof, and
any accessories incorporated therein and/or affixed thereto.
 
“Underlying Insurance Certificate” means with respect to any Pool B Receivable,
the insurance certificate related to the Underlying Insurance Policy with
respect to the Underlying Contract relating to such Receivable (which insurance
certificate shall list the Originator or the Underlying Originator as the loss
payee).
 
“Underlying Insurance Policy” means, with respect to any Underlying Collateral,
the insurance policy maintained by or on behalf of the Obligor pursuant to the
related Contract that covers physical damage to the related Equipment (in an
amount sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).
 
“Underlying Lease Contract” means a lease contract pursuant to which Underlying
Equipment is leased to an Underlying Obligor by an Underlying Originator,
together with all schedules, supplements and amendments thereto and each other
document and instrument related to such lease contract.
 
“Underlying Lease Documents” means, with respect to any Pool B Receivable, the
Underlying Lease Contract and all agreements, documents or instruments
evidencing, securing, guaranteeing or otherwise relating to the obligations of
the Underlying Obligor thereunder.

 
35

--------------------------------------------------------------------------------

 
 
“Underlying Loan Contract” means, collectively, a promissory note, a loan
agreement and a security agreement pursuant to which an Underlying Originator
makes a loan to an Underlying Obligor secured by Underlying Equipment owned by
such Underlying Obligor, together with all schedules, supplements and amendments
thereto and each other document and instrument related thereto.
 
“Underlying Loan Documents” means, with respect to any Pool B Receivable, the
Underlying Loan Contract and all agreements, documents or instruments
evidencing, securing, guaranteeing or otherwise relating to the obligations of
the Underlying Obligor thereunder, including, without limitation, the note or
notes evidencing such indebtedness.
 
“Underlying Obligor” means, collectively, each Person obligated to make payments
under an Underlying Contract.
 
“Underlying Originator” means an Obligor engaged, in the ordinary course of
business in providing financing to Underlying Obligors for the purposes of
acquiring Underlying Equipment.
 
“Underlying Originator Credit and Collection Policy” means the credit and
collection policy of an Underlying Originator, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.
 
“Underlying Originator Loan Collateral” means Underlying Loan Contracts and
Underlying Lease Contracts and all other assets of the Underlying Originators
which secure the obligations of Underlying Originators under an Underlying
Originator Loan Contract, or which are sold to the Originator by Underlying
Originators under an Underlying Originator Loan Contract, in each case whether
now owned or hereafter acquired, and including without limitation the Underlying
Loan Documents, the Underlying Lease Documents, Underlying Security Deposit (if
any) and the Underlying Equipment related thereto, together with all proceeds of
every kind and nature, including proceeds of proceeds, of any and all of the
foregoing.
 
“Underlying Originator Loan Contract” means, collectively, a “Master Purchase
and Sale Agreement,” a “Master Loan and Security Agreement,” or a “Loan and
Security Agreement,” each of which complies with all of the criteria set forth
in Exhibit D-4 hereto (as such exhibit may be updated from time to time by the
Borrower with the consent of the Lender), pursuant to which Originator makes a
purchase of Underlying Originator Loan Collateral from an Underlying Originator
or makes a loan to an Underlying Originator secured by Underlying Originator
Loan Collateral, together with all schedules, supplements and amendments thereto
and each other document and instrument related thereto.
 
“Underlying Scheduled Payments” means, with respect to any Underlying Contract,
the periodic payments payable under the terms of such Underlying Contract (but
not including any such periodic payment to the extent paid in advance by the
related Underlying Obligor).
 
“Underlying Security Deposit” means any amount paid to an Underlying Originator
by an Underlying Obligor as a security deposit or as a payment in advance of any
amounts to become due under an Underlying Contract, which has not previously
been refunded to such Underlying Obligor or applied toward such Underlying
Obligor’s obligations under such Underlying Contract.

 
36

--------------------------------------------------------------------------------

 
 
“United States” means the United States of America.
 
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.
 
“Vehicle” means a new or a used automobile, minivan, sports utility vehicle,
light duty truck or heavy duty truck.
 
“Vehicle Sublimit Pledged Receivable” means a Pledged Receivable, with respect
to which the related Obligor Collateral or Underlying Collateral is a Vehicle or
other type of equipment which requires a security interest therein to be noted
on the certificate of title with respect thereto in order to be perfected, but
the Borrower has not forwarded to the Custodian for inclusion in the appropriate
Receivable File an original Certificate of Title which indicates the owner of
the related Vehicle as being the Borrower and indicates “Morgan Stanley Bank” as
the sole lienholder with respect to such Vehicle.
 
“Weighted Average Swapped Rate” means, as of any date of determination, the
weighted average (weighted solely based on the Calculated Swap Amortizing
Balances of such Qualifying Interest Rate Swaps as of such date of
determination) of the Swapped Rates of the Qualifying Interest Rate Swaps in
effect on such date of determination.
 
SECTION 1.02 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.
 
SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
 
ARTICLE II.
 
THE RECEIVABLES FACILITY
 
SECTION 2.01 Borrowings. On the terms and conditions hereinafter set forth, the
Lender shall make loans (“Loans”) to the Borrower secured by Pledged Assets from
time to time during the period from the date hereof until the earlier of the
Program Termination Date or the Facility Maturity Date. Separate Loans will be
made to finance the Borrower’s acquisition of (x) Pool A Receivables (“Pool A
Loans”) and (y) Pool B Receivables (“Pool B Loans”), and no Loan shall finance
both Pool A Receivables and Pool B Receivables. Under no circumstances shall the
Lender make, or the Borrower request, any Loan if (a) the principal amount of
such Loan is less than (i) with respect to the initial Borrowing only,
$10,000,000 and (ii) with respect to any Subsequent Borrowing, $500,000, or
(b) after giving effect to the Borrowing of such Loan, either (i) a Program
Termination Event or an event that but for notice or lapse of time or both would
constitute a Program Termination Event has occurred and is continuing or
(ii) the aggregate
 

 
37

--------------------------------------------------------------------------------

 
 
Facility Amount hereunder would exceed the lesser of (A) the Borrowing Limit and
(B) the Borrowing Base. Under no circumstances shall the Lender make, or the
Borrower request, any Loan secured by Pool A Receivables if after giving effect
to the Borrowing of such Loan, either (1) the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, would exceed the Pool A Borrowing Base or (2) a Pool A Termination
Event shall exist. Under no circumstances shall the Lender make, or the Borrower
request, any Loan secured by any Pool B Receivable if after giving effect to the
Borrowing of such Loan, either (1) the aggregate Facility Amount hereunder,
calculated solely with respect to Loans secured by Pool B Receivables, would
exceed the Pool B Borrowing Base or (2) a Pool B Termination Event shall exist
with respect to the Underlying Originator related to such Pool B Receivable.
 
SECTION 2.02 The Initial Borrowing and Subsequent Borrowings.
 
(a) Until the occurrence of the earlier of the Program Termination Date and the
Facility Maturity Date, the Lender will make Loans on any Business Day at the
request of the Borrower, subject to and in accordance with the terms and
conditions of Sections 2.01 and 2.02 and subject to the provisions of
Article III hereof.
 
(b) (1) The initial Borrowing shall be made on at least five (5) Business Days’
irrevocable written notice from the Borrower to the Lender and each Subsequent
Borrowing shall be made on at least three (3) Business Days’ irrevocable written
notice from the Borrower to the Lender (any such written notice, a “Notice of
Borrowing”), provided that such Notice of Borrowing is received by the Lender no
later than 12:00 noon (New York City time) on the Business Day of receipt. Any
Notice of Borrowing received after 12:00 noon (New York City time) shall be
deemed received prior to 12:00 noon (New York City time) on the following
Business Day. Each such Notice of Borrowing shall specify (A) the aggregate
amount of such Borrowing, (B) the date of such Borrowing, (C) the allocation of
the Loans as Pool A Loans and Pool B Loans, and (D) the Eligible Pool A
Receivables and the Eligible Pool B Receivables to be Pledged in connection with
such Borrowing (and upon such Borrowing, such Receivables shall be Pledged
Receivables hereunder). On the date of each Borrowing, the Lender shall, upon
satisfaction of the applicable conditions set forth in Article III, make
available to the Borrower on the applicable Borrowing Date, no later than 2:00
P.M. (New York City time), in same day funds, the amount of such Borrowing (net
of amounts payable to or for the benefit of the Lender), by payment into the
account which the Borrower has designated in writing.
 
(ii)     Each Notice of Borrowing delivered to the Lender pursuant to this
Section 2.02(b) shall be in an electronic file format acceptable to the Lender
(A) accompanied by a copy of the Notice of Pledge (and the Receivables Schedule
attached thereto), which was sent to the Custodian pursuant to the terms of the
Custodial Agreement in connection with the pledge of Eligible Receivables to be
made in connection therewith and (B) specifying for each Receivables pledged
therein the information set forth on Exhibit B hereto.
 
(iii)     The Loans shall bear interest at the Interest Rate.
 

 
38

--------------------------------------------------------------------------------

 

(iv)     Subject to Section 2.15 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Loans, on and after the date hereof and prior to the earlier to occur
of the Facility Maturity Date and the Program Termination Date.
 
(v)     Determinations by the Lender of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower by
written notice from the Lender promptly after the Lender learns of such event),
or of the effect of any Eurodollar Disruption Event on its making or maintaining
Loans at the Adjusted Eurodollar Rate, shall be conclusive absent manifest
error.
 
SECTION 2.03 Determination of Interest Periods and Interest Rates.
 
(a) The initial Interest Period applicable to any new Loan arising as a result
of a Borrowing shall commence on, and include, the date of such Borrowing and
shall terminate on, and include, the day immediately prior to the next occurring
Remittance Date or such earlier date as the Lender may determine (an “Early
Interest Period Termination Date”). All outstanding Pool A Loans allocated to
one or more initial Interest Periods or Rollover Interest Periods maturing on
the same date shall be combined and allocated to a single Rollover Interest
Period at the end of such initial Interest Periods or Rollover Interest Periods.
All outstanding Pool B Loans allocated to one or more initial Interest Periods
or Rollover Interest Periods maturing on the same date shall be combined and
allocated to a single Rollover Interest Period at the end of such initial
Interest Periods or Rollover Interest Periods. Each Rollover Interest Period
shall commence on, and include, the Remittance Date following the last day of
the immediately preceding Interest Period (or, if applicable, on an Early
Interest Period Termination Date) and shall terminate on, and include, the day
immediately prior to the next occurring Remittance Date.
 
(b) The interest rate per annum (the “Interest Rate”) applicable to any Loan for
any Interest Period shall be equal to the Adjusted Eurodollar Rate; provided,
however, that if the Lender shall have notified the Borrower that a Eurodollar
Disruption Event has occurred, the Interest Rate for such Loan shall be equal to
the Base Rate until such Eurodollar Disruption Event has ceased, at which time
the Interest Rate shall again be equal to the Adjusted Eurodollar Rate.
Notwithstanding the foregoing:
 
(c) upon the occurrence and during the continuance of any Program Termination
Event, the applicable Interest Rate for all Interest Periods in effect at the
time of such occurrence shall convert to, and for all Interest Periods that come
into effect during the continuance of any Event of Default shall be, the Default
Funding Rate;
 
(d) upon the occurrence and during the continuance of any Pool A Termination
Event, the applicable Interest Rate for all Interest Periods with respect to all
Pool A Loans in effect at the time of such occurrence shall convert to, and for
all Interest Periods with respect to all Pool A Loans that come into effect
during the continuance of any Pool A Termination Event shall be, the Default
Funding Rate; and
 
(e) upon the occurrence and during the continuance of any Pool B Termination
Event, the applicable Interest Rate for all Interest Periods with respect to all
Pool B Loans in effect at the time of such occurrence shall convert to, and for
all Interest Periods with respect to all Pool B Loans that come into effect
during the continuance of any Pool B Termination Event shall be, the Default
Funding Rate.

 
39

--------------------------------------------------------------------------------

 
 
SECTION 2.04 Remittance Procedures. The Servicer, as agent for the Lender, shall
instruct the Lender’s Bank and, if the Servicer fails to do so, the Collateral
Agent shall instruct the Lender’s Bank, to apply funds on deposit in the
Collection Account as described in this Section 2.04.
 
(a) Interest and Breakage Fees. On each Business Day (including any Remittance
Date), the Servicer shall, and, if the Servicer fails to do so, the Lender may
direct the Lender’s Bank to, retain in the Collection Account for transfer at
the further direction of the Lender or any duly authorized agent of the Lender
(whether on such day or on a subsequent day) collected funds in an amount equal
to accrued and unpaid interest through such day on the Loans not so previously
retained and the amount of any accrued and unpaid Breakage Fees owed to the
Lender on such day. On or before the last day of each Interest Period, the
Lender shall notify the Servicer of the accrued and unpaid interest for such
Interest Period and the Servicer shall, on the last day of each Interest Period,
direct the Lender’s Bank to pay collected funds set aside in respect of accrued
and unpaid interest pursuant to this Section 2.04(a) to the Lender (or the
designee of the Lender) in respect of payment of such accrued and unpaid
interest for such Interest Period. On any Business Day on which an amount is set
aside in respect of Breakage Fees pursuant to this Section 2.04(a), the Servicer
shall direct the Lender’s Bank to pay such funds to the Lender in payment of
such Breakage Fees.
 
(b) Interest Period Loan Principal Repayment. The Servicer shall, and if the
Servicer fails to do so the Lender may, by 10:00 a.m. (St. Paul, Minnesota time)
on the last day of each Interest Period that is not a Remittance Date, direct
the Lender’s Bank to transfer collected funds held by the Lender’s Bank in the
Collection Account on such date, to pay the Lender in payment (or partial
payment) of the outstanding principal amount of all Loans allocated to such
Interest Period, in an amount equal to the least of (i) the amount of such
collected funds held in the Collection Account other than funds set aside
pursuant to Section 2.04(a), (ii) the aggregate outstanding principal amount of
Loans allocated to such Interest Period, (iii) if no Program Termination Event
shall have occurred and be continuing, an amount equal to the sum of (A) the
excess, if any, of the Facility Amount immediately prior to such distribution,
calculated solely with respect to Loans secured by Pool A Receivables over the
Pool A Borrowing Base and (B) the excess, if any, of the Facility Amount
immediately prior to such distribution, calculated solely with respect to Loans
secured by Pool B Receivables over the Pool B Borrowing Base (with respect to
Pool A Loans and Pool B Loans collectively, after giving effect to any Borrowing
made on such date and any distributions of amounts on deposit in the Collection
Account made on such date) or (iv) if no Program Termination Event shall have
occurred and be continuing, an amount equal to the excess, if any, of the
Facility Amount immediately prior to such distribution over the lesser of
(A) the Borrowing Base and (B) the Borrowing Limit (after giving effect to any
Borrowing made on such date and any distributions of amounts on deposit in the
Collection Account made on such date).
 
       (c) Remittance Date Transfers From Collection Account. The Servicer
shall, and if the Servicer fails to do so the Collateral Agent shall, by 10:00
a.m. (St. Paul, Minnesota time) on

 
40

--------------------------------------------------------------------------------

 
 
each Remittance Date, direct the Lender’s Bank to transfer collected funds held
by the Lender’s Bank in the Collection Account which were remitted to the
Collection Account during the Collection Period with respect to such Remittance
Date (“Available Funds”), in the following amounts and priority:
 
(i)     to the Borrower, in an amount equal to such funds which were paid by
Obligors with respect to their obligation under the related Contracts to pay any
taxes (it being agreed by the Borrower that such amount shall be promptly paid
to the taxing authorities entitled thereto);
 
(ii)     to the related Qualifying Swap Counterparty under each Qualifying
Interest Rate Swap, in an amount equal to (and for the payment of) all amounts
which are due and payable by the Borrower to such Qualifying Swap Counterparty
on such Remittance Date, pursuant to the terms of the applicable Qualifying
Interest Rate Swap or this Agreement, other than any QSC Subordinated
Termination Amounts which are due and payable by the Borrower pursuant to the
applicable Qualifying Interest Rate Swap;
 
(iii)     on a pro rata basis, to (x) the Backup Servicer in an amount equal to
the Standby Backup Servicer’s Fee (to the extent accrued and unpaid as of the
last day of the immediately preceding Fee Period) at any time prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder and (y) the Custodian, the Custodian’s Fee and (z) the
Lender’s Bank, the Lender’s Bank Fee;
 
(iv)     at any time after the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Backup
Servicer in an amount equal to (1) the Active Backup Servicer’s Fees which are
accrued and unpaid as of the last day of the immediately preceding Fee Period
plus (2) any Transition Costs not previously reimbursed to the Backup Servicer
plus (3) the Active Backup Servicer’s Indemnified Amounts;
 
(v)     to the Lender in an amount equal to (and for the pro rata payment of)
(A) the Fees which are due and payable on such Remittance Date pursuant to the
terms of the Fee Letter and (B) any interest on any Loan which is accrued and
unpaid as of the last day of the immediately preceding Fee Period;
 
(vi)     at any time prior to the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Servicer in
an amount equal to the Servicing Fee which is accrued and unpaid as the last day
of the immediately preceding Fee Period;
 
(vii)     to the Lender (for application to the repayment of Loans Outstanding)
in an amount equal to the sum (in the following order, if the available amount
should be insufficient to pay in full such sum), without duplication, of:
 
                (x)     any Borrowing Base Deficiency;
 

 
41

--------------------------------------------------------------------------------

 

(y)     the excess of the aggregate Facility Amount hereunder, calculated solely
with respect to Loans secured by Pool A Receivables, over the Pool A Borrowing
Base; and
 
(z)     the excess of the aggregate Facility Amount hereunder, calculated solely
with respect to Loans secured by Pool B Receivables, over the Pool B Borrowing
Base;
 
(viii)     on a pro rata basis, (A) to the Servicer in an amount equal to any
Servicer Advances (and amounts to be reimbursed as Servicer Advances pursuant to
Section 6.03) not previously reimbursed to the Servicer and (B) to the Lender in
an amount equal to the aggregate amount of all other Obligations then due from
the Borrower to the Lender or any Affected Party hereunder for the account of
such parties as applicable (other than those specified in clauses (ix) through
(xii) below);
 
(ix)     on or after the occurrence of the Program Termination Date (but prior
to any Program Termination Cure Event with respect to the Program Termination
Event related to such Program Termination Date), to the Lender for the repayment
of Loans Outstanding in an amount equal to the lesser of (A) all remaining
Available Funds in the Collection Account and (B) an amount necessary to repay
the outstanding principal amount of all Loans in full;
 
(x)     on or after the occurrence of a Pool A Termination Event, to the Lender
for the repayment of Pool A Loans in an amount equal to the lesser of (A) all
remaining Available Funds in the Collection Account and (B) an amount necessary
to repay the outstanding principal amount of all Pool A Loans in full;
 
(xi)     on or after the occurrence of a Pool B Termination Event with respect
to any Underlying Originator, to the Lender for the repayment of Pool B Loans
related to such Underlying Originator in an amount equal to the lesser of
(A) all remaining Available Funds in the Collection Account and (B) an amount
necessary to repay the outstanding principal amount of all Pool B Loans related
to such Underlying Originator in full;
 
(xii)     to the related Qualifying Swap Counterparty under each Qualifying
Interest Rate Swap in an amount equal to (and for the payment of) any QSC
Subordinated Termination Payments which are due and payable by the Borrower to
such Qualifying Swap Counterparty on such Remittance Date pursuant to the
applicable Qualifying Interest Rate Swap; and
 
(xiii)     to the order of the Borrower, any remaining amounts.
 
(d) Borrower Deficiency Payments. Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the Facility Amount shall exceed the
Borrowing Limit, then the Borrower shall remit to the Lender, prior to any
Borrowing and in any event no later than the close of business of the Lender on
such day (or if such day is not a Business Day, no later than the close of

 
42

--------------------------------------------------------------------------------

 
 
business of the Lender on the next succeeding Business Day), a payment (to be
applied by the Lender to repay Loans selected by the Lender, in its sole
discretion), in such amount as may be necessary to reduce the Facility Amount to
an amount less than or equal to the Borrowing Limit. Notwithstanding anything to
the contrary contained in this Section 2.04 or in any other provision in this
Agreement, if, on any day prior to the Collection Date, the Facility Amount
shall exceed the Borrowing Base, then the Borrower shall (X) remit to the
Lender, prior to any Borrowing and in any event no later than the close of
business of the Lender on such day (or if such day is not a Business Day, no
later than the close of business of the Lender on the next succeeding Business
Day), a payment (to be applied by the Lender to repay Loans selected by the
Lender, in its sole discretion), in such amount as may be necessary to reduce
the Facility Amount to an amount less than or equal to the Borrowing Base or
(Y) Pledge additional Eligible Receivables hereunder, prior to any Borrowing and
in any event no later than the close of business of the Lender on such day (or
if such day is not a Business Day, no later than the close of business of the
Lender on the next succeeding Business Day) in such amount as may be necessary
to increase the Borrowing Base to an amount equal to or greater than the
Facility Amount.
 
(e) Pool A Deficiency Payments. Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, would exceed the Pool A Borrowing Base, then the Borrower shall
remit to the Lender, prior to any Borrowing and in any event no later than the
close of business of the Lender on such day (or if such day is not a Business
Day, no later than the close of business of the Lender on the next succeeding
Business Day), a payment (to be applied by the Lender to repay Loans with
respect to Pool A Receivables selected by the Lender, in its sole discretion),
in such amount as may be necessary to reduce such excess to zero.
 
(f) Pool B Deficiency Payments. Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool B
Receivables, would exceed the Pool B Borrowing Base, then the Borrower shall
remit to the Lender, prior to any Borrowing and in any event no later than the
close of business of the Lender on such day (or if such day is not a Business
Day, no later than the close of business of the Lender on the next succeeding
Business Day), a payment (to be applied by the Lender to repay Loans with
respect to Pool B Receivables selected by the Lender, in its sole discretion),
in such amount as may be necessary to reduce such excess to zero.
 
(g) Instructions to the Lender’s Bank. All instructions and directions given to
the Lender’s Bank by the Servicer, the Borrower or the Lender pursuant to this
Section 2.04 shall be in writing (including instructions and directions
transmitted to the Lender’s Bank in electronic format), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of this
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Lender by telecopy a copy of all instructions and directions given to the
Lender’s Bank by such party pursuant to this Section 2.04. The Lender shall
immediately transmit to the Servicer and the Borrower by telecopy a copy of all
instructions and directions given to the Lender’s Bank by the Lender, pursuant
to this Section 2.04.
 

 
43

--------------------------------------------------------------------------------

 
 
SECTION 2.05 Security Deposit Account.
 
(a) On or before the date hereof, the Borrower shall enter into a Security
Deposit Account Agreement and open and maintain a segregated trust account (the
“Security Deposit Account”) at the Lender’s Bank, for the receipt of amounts
representing any Security Deposits with respect to any Pool A Contract by the
related Obligor. The Servicer shall promptly deposit into the Security Deposit
Account, all Security Deposits related to Pledged Pool A Receivables which are
in the possession of, or come into the possession of, the Servicer or the
Originator. Monies received in the Security Deposit Account shall be invested in
Permitted Investments at the written direction of the Servicer or the Lender (as
determined in accordance with the Security Deposit Account Agreement) during the
term of this Agreement, and any income or other gain realized from such
investment shall be held in the Security Deposit Account, subject to
disbursement and withdrawal as herein provided. No such Permitted Investment
shall mature later than the Business Day preceding the next following Remittance
Date and shall not be sold or disposed of prior to its maturity. Monies shall be
subject to withdrawal in accordance with Section 2.05(d) hereof.
 
(b) The Servicer shall provide to the Borrower monthly written confirmation of
investments of funds held in the Security Deposit Account, describing the
Permitted Investments in which such amounts have been invested. Any funds not so
invested shall be insured by the Federal Deposit Insurance Corporation.
 
(c) If any amounts invested as provided in Section 2.05(a) hereof shall be
subject to disbursement from the Security Deposit Account as set forth in
Section 2.05(d) hereof, the Servicer shall cause such investments of such
Security Deposit Account to be sold or otherwise converted to cash to the credit
of such Security Deposit Account. The Servicer shall not be liable for any
investment loss resulting from investment of money in the Security Deposit
Account in any Permitted Investment in accordance with the terms hereof (other
than in its capacity as obligor under any Permitted Investment and other than to
the extent such loss results from the gross negligence or wilful misconduct of
the Servicer).
 
(d) Disbursements from the Security Deposit Account shall be made, to the extent
funds therefore are available, only as follows:
 
(i)     for deposit in the Collection Account in accordance with the direction
of the Servicer prior to 2:00 p.m. New York time on the Business Day prior to
any Remittance Date to the extent that the Servicer, in accordance with the
terms of a Pool A Contract, has determined that amounts in respect of a Security
Deposit shall be applied as full or partial Recoveries or, in its discretion, as
a full or partial Scheduled Payment under such Pool A Contract;
 
(ii)     the Security Deposit with respect to a Pledged Pool A Receivable shall
be paid to or upon the order of the Servicer at any time that the Pool A
Contract with respect to which such Security Deposit has been made is no longer
a Pledged Pool AReceivable, whether through maturity of such Pool A Contract or
repurchase by the Servicer, for further disposition by the Servicer in
accordance with the terms of the related Pool A Contract or applicable law; and
 
 
44

--------------------------------------------------------------------------------

 

(iii)     any amounts remaining in the Security Deposit Account upon the
Collection Date shall be distributed to or at the direction of the Servicer for
further disposition in accordance with the terms of the related Contract or
applicable law.
 
SECTION 2.06 Cash Reserve Account.
 
(a) From time to time after the date hereof, the Borrower may enter into one or
more Cash Reserve Account Agreements and open and maintain a segregated trust
account (any such account, a “Cash Reserve Account”) at the Lender’s Bank, for
the receipt of amounts representing any Cash Reserves funded with respect to any
Pool B Contract. The Servicer shall promptly deposit into the Cash Reserve
Account, all Cash Reserves related to Pledged Pool B Receivables which are in
the possession of, or come into the possession of, the Servicer or the
Originator. Monies received in any Cash Reserve Account shall be invested in
Permitted Investments at the written direction of the Servicer or the Lender (as
determined in accordance with the Cash Reserve Account Agreement) during the
term of this Agreement, and any income or other gain realized from such
investment shall be held in such Cash Reserve Account, subject to disbursement
and withdrawal as herein provided. No such Permitted Investment shall mature
later than the Business Day preceding the next following Remittance Date and
shall not be sold or disposed of prior to its maturity. Monies shall be subject
to withdrawal in accordance with Section 2.06(d) hereof.
 
(b) The Servicer shall provide to the Borrower monthly written confirmation of
investments of funds held in each Cash Reserve Account, describing the Permitted
Investments in which such amounts have been invested. Any funds not so invested
shall be insured by the Federal Deposit Insurance Corporation.
 
(c) If any amounts invested as provided in Section 2.06(a) hereof shall be
subject to disbursement from a Cash Reserve Account as set forth in
Section 2.06(d) hereof, the Servicer shall cause such investments of such Cash
Reserve Account to be sold or otherwise converted to cash to the credit of such
Cash Reserve Account. The Servicer shall not be liable for any investment loss
resulting from investment of money in the Cash Reserve Account in any Permitted
Investment in accordance with the terms hereof (other than in its capacity as
obligor under any Permitted Investment and other than to the extent such loss
results from the gross negligence or willful misconduct of the Servicer).
 
(d) Disbursements from any Cash Reserve Account shall be made, to the extent
funds therefore are available, only as follows:
 
(i)     for deposit in the Collection Account in accordance with the direction
of the Servicer prior to 2:00 p.m. New York time on the Business Day prior to
any Remittance Date to the extent that the Servicer, in accordance with the
terms of a Pool B Contract, has determined that amounts in respect of a Cash
Reserve shall be applied as full or partial Recoveries or, in its discretion, as
a full or partial Scheduled Payment under such Pool B Contract;
 

 
45

--------------------------------------------------------------------------------

 
 
(ii)     the Cash Reserve with respect to a Pool B Contract shall be paid to or
upon the order of the Servicer at any time that the related Pool B Loan has been
repaid in full and the Pool B Contract with respect to which such Cash Reserve
has been made is no longer a Pledged Receivable, whether through maturity of
such Contract or repurchase by the Servicer, for further disposition by the
Servicer in accordance with the terms of the related Pool B Contract or
applicable law; and
 
(iii)     any amounts remaining in the Cash Reserve Account upon the Collection
Date shall be distributed to or at the direction of the Servicer for further
disposition in accordance with the terms of the related Pool B Contract or
applicable law.
 
SECTION 2.07 Payments and Computations, Etc. ii) All amounts to be deposited or
paid by the Borrower or the Servicer to the Lender hereunder shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by the Lender. The Borrower shall, to the extent permitted by law,
pay to the Lender interest on all amounts not paid or deposited when due
hereunder (whether owing by the Borrower or the Servicer) at the Base Rate, plus
2%, payable on demand; provided, however, that such interest rate shall not at
any time exceed the maximum rate permitted by applicable law. Such interest
shall be for the account of the Lender. Any Obligation hereunder shall not be
reduced by any distribution of any portion of Collections with respect to any
Pledged Receivable if at any time such distribution is rescinded or returned by
the Lender to the Borrower or any other Person for any reason. All computations
of interest and all computations of Breakage Fee and other fees hereunder
(including, without limitation, the Fees, the Active Backup Servicer’s Fee, the
Standby Backup Servicer’s Fee, the Custodian’s Fee and the Servicing Fee) shall
be made on the basis of a year of 360 days (or 365 or 366 days for interest
calculated at the Base Rate) for the actual number of days (including the first
but excluding the last day) elapsed.
 
(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or any fee payable hereunder, as the case may be; provided,
however, that with respect to the calculation of interest, such extension of
time shall not be included in more than one Interest Period.
 
(c) If any Borrowing requested by the Borrower and approved by the Lender
pursuant to Section 2.02 is not for any reason whatsoever, except as a result of
the gross negligence or wilful misconduct of the Lender or an Affiliate thereof,
made or effectuated, as the case may be, on the date specified therefor, the
Borrower shall indemnify the Lender against any loss, cost or expense incurred
by the Lender related thereto (other than any such loss, cost or expense solely
due to the gross negligence or willful misconduct of the Lender or an Affiliate
thereof), including, without limitation, any loss (including cost of funds and
reasonable out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund Loans or maintain Loans during such Interest Period.
 

 
46

--------------------------------------------------------------------------------

 
 
 The Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.
 
SECTION 2.08 Fees. iii) The Borrower shall pay the Lender certain fees (the
“Fees”) in the amounts and on the dates set forth in a fee letter (the “Fee
Letter”), dated the date hereof, among the Borrower and the Lender.
 
(b) All of the Fees payable pursuant to this Section 2.08 (other than Fees
payable on the date hereof) shall be payable solely from amounts available for
application pursuant to, and subject to the priority of, payment set forth in,
Section 2.04.
 
SECTION 2.09 Increased Costs; Capital Adequacy. iv) If, due to either (i) the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation (including, without limitation, any law or regulation
resulting in any interest payments paid to a Lender under this Agreement being
subject to United States withholding tax) or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Lender or any Affiliate, successor or assign or participant thereof
(each of which shall be an “Affected Party”) of agreeing to make or making,
funding or maintaining any Loan (or any reduction of the amount of any payment
(whether of principal, interest, fee, compensation or otherwise) to any Affected
Party hereunder), as the case may be, the Borrower shall, from time to time,
within ten days after written demand complying with Section 2.09(c) by the
Lender, on behalf of such Affected Party, pay to the Lender, on behalf of such
Affected Party, additional amounts sufficient to compensate such Affected Party
for such increased costs or reduced payments.
 
(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule or regulation, directive, request or accounting
principle or (ii) the compliance by any Affected Party with any law, guideline,
rule, regulation, directive, request or accounting principle from any central
bank, other governmental authority, agency or accounting authority (whether or
not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, from time to time, after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
of such demand), the Lender shall be paid, on behalf of such Affected Party
(from Collections with respect to Pledged Receivables pursuant to, and subject
to the priority of payment set forth in, Section 2.04), such additional amounts
as will compensate such Affected Party for such reduction.
 
(c) In determining any amount provided for in this Section 2.09, the Affected
Party may use any reasonable averaging and attribution methods. The Lender, on
behalf of any Affected Party making a claim under this Section 2.09, shall
submit to the Borrower a certificate setting
 

 
47

--------------------------------------------------------------------------------

 
 
forth in reasonable detail the basis for and the computations of such additional
or increased costs, which certificate shall be conclusive absent demonstrable
error.
 
(d) If, as a result of any event or circumstance similar to those described in
Section 2.09(a) or 2.09(b), any Affected Party (that is a Lender) is required to
compensate a bank or other financial institution (including, without limitation,
any Affiliate of Morgan Stanley) providing liquidity support, credit enhancement
or other similar support to such Affected Party in connection with this
Agreement, then, upon demand by such Affected Party, the Borrower shall pay, in
accordance with Section 2.04, to such Affected Party such additional amount or
amounts as may be necessary to reimburse such Affected Party for any amounts
paid by it, and shall notify each Qualified Swap Counterparty of such payment.
 
SECTION 2.10 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent (and its successors and assigns)
for the benefit of the Secured Parties, all of the Borrower’s right and title to
and interest in, to and under (but not any obligations under) the Purchase and
Sale Agreement, each Qualifying Interest Rate Swap, the Contract related to each
Pledged Receivable, all other agreements, documents and instruments evidencing,
securing or guarantying any Pledged Receivable and all other agreements,
documents and instruments related to any of the foregoing (the “Assigned
Documents”). Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent (or any designee thereof,
including, without limitation, the Servicer), following an Event of Default or a
Program Termination Event, shall have the right to enforce the Borrower’s rights
and remedies under each Assigned Document, but without any obligation on the
part of the Collateral Agent or any of its Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. In addition, each
of the Servicer and the Borrower confirms and agrees that the Servicer and the
Borrower will, upon receipt of notice or discovery thereof, promptly send to the
Collateral Agent a notice of (i) any breach of any representation, warranty,
agreement or covenant under any such Assigned Document or (ii) any event or
occurrence that, upon notice, or upon the passage of time or both, would
constitute such a breach, in each case, immediately upon learning thereof. The
parties hereto agree that such assignment to the Collateral Agent shall
terminate upon the Collection Date.
 
SECTION 2.11 Grant of a Security Interest. To secure the prompt and complete
payment when due of the Obligations and the performance by the Borrower of all
of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby (i) collaterally assigns and pledges to the
Collateral Agent (and its successors and assigns), for the benefit of the
Secured Parties, and (ii) grants a security interest to the Collateral Agent
(and its successors and assigns), for the benefit of the Secured Parties, in all
property of the Borrower, whether tangible or intangible and whether now owned
or existing or hereafter arising or acquired and wheresoever located
(collectively, the “Pledged Assets”), including, without limitation, all of the
Borrower’s right, title and interest in, to and under:
 
(a) all Pool A Receivables and Pool B Receivables purchased by (or otherwise
transferred or pledged pursuant to the terms of the Purchase and Sale Agreement)
to the Borrower under the Purchase and Sale Agreement from time to time (such
Pool A Receivables, the “Pledged Pool A Receivables”, and such Pool B
Receivables, the “Pledged Pool B Receivables”), all Other Conveyed Property
related to the Pledged Receivables purchased by (or
 

 
48

--------------------------------------------------------------------------------

 
 
otherwise transferred or pledged pursuant to the terms of the Purchase and Sale
Agreement) to the Borrower under the Purchase and Sale Agreement, all Related
Security related to the Pledged Receivables, all interest of the Borrower in all
Obligor Collateral related to the Pledged Receivables (together with all
security interests in and insurance proceeds related to such Obligor Collateral
and all proceeds from the disposition of such Obligor Collateral, whether by
sale to the related Obligors or otherwise), any Security Deposits or Cash
Reserve related to such Pledged Receivables, all Collections and other monies
due and to become due under the Contracts (and, if applicable, Underlying
Contracts) related to the Pledged Receivables received on or after the date such
Pledged Receivables were purchased by (or purportedly purchased by) the Borrower
under the Purchase and Sale Agreement;
 
(b) the Assigned Documents, including, in each case, without limitation, all
monies due and to become due to the Borrower under or in connection therewith;
 
(c) the Collection Account, the Lockbox, the Lockbox Account, the Security
Deposit Account, each Cash Reserve Account and all other bank and similar
accounts relating to Collections with respect to Pledged Receivables (whether
now existing or hereafter established) and all funds held therein, and all
investments in and all income from the investment of funds in the Collection
Account, the Lockbox Account, the Security Deposit Account, each Cash Reserve
Account and such other accounts;
 
(d) the Records relating to any Pledged Receivables;
 
(e) all UCC financing statements filed by the Borrower against the Originator
under or in connection with the Purchase and Sale Agreement;
 
(f) [Reserved];
 
(g) each Qualifying Interest Rate Swap, any other interest rate protection
agreement entered into with respect to the transactions contemplated under the
RLSA and, in each case, all payments thereunder;
 
(h) all Liquidation Proceeds relating to any Pledged Receivables; and
 
(i) all proceeds of the foregoing property described in clauses (a) through (g)
above, including interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for or on account of the sale or other disposition of any or all of the
then existing Pledged Receivables.
 
The Borrower hereby authorizes the Collateral Agent to file financing statements
describing as the collateral covered thereby as "all of the debtor's personal
property or assets" or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement.
 
SECTION 2.12 Evidence of Debt. The Lender shall maintain an account or accounts
evidencing the indebtedness of the Borrower to the Lender resulting from each
Loan owing to the Lender from time to time, including the amounts of principal
and interest payable and paid to
 

 
49

--------------------------------------------------------------------------------

 
 
the Lender from time to time hereunder. The entries made in such account(s) of
the Lender shall be conclusive and binding for all purposes, absent manifest
error.
 
SECTION 2.13 Release of Pledged Receivables. v) Subject to Section 2.15 hereof,
upon the repayment of any Loan, the Borrower may obtain the release of any
Pledged Receivable and the related Other Conveyed Property or Related Security
securing such Loan (including, without limitation, the release of any security
interest of the Collateral Agent or the Borrower therein) by depositing into an
account designated by the Lender the Release Price therefor on the date of such
repayment; provided, that the foregoing release shall only be available if,
after giving effect thereto and the application of the proceeds thereof in
accordance with the terms hereof, there shall not be a Borrowing Base
Deficiency, Program Termination Event, Pool A Termination Event or a Pool B
Termination Event (and such Pool B Termination Event is related to such Pledged
Receivable), or an event that but for notice or lapse of time or both would
constitute any of the foregoing events.
 
(b) The Borrower shall notify the Collateral Agent of any Release Price to be
paid pursuant to this Section 2.13 on the Business Day on which such Release
Price shall be paid specifying the Pledged Receivables to be released and the
Release Price.
 
(c) Promptly after the Collection Date has occurred, the Collateral Agent shall
re-assign and transfer to the Borrower, for no consideration but at the sole
expense of the Borrower, their respective remaining interests in the Pledged
Assets, free and clear of any Adverse Claim resulting solely from an act by the
Collateral Agent but without any other representation or warranty, express or
implied, by or recourse against the Collateral Agent.
 
SECTION 2.14 Treatment of Amounts Paid by the Borrower. Amounts paid by the
Borrower pursuant to Section 2.13 on account of Pledged Receivables shall be
treated as payments on Pledged Receivables hereunder.
 
SECTION 2.15 Prepayment; Certain Indemnification Rights; Termination. vi) The
Borrower may prepay, in whole or in part, the outstanding principal amount of
any Loans advanced hereunder. Any amounts so prepaid shall be applied to repay
the outstanding principal amount of Loans allocated to an Interest Period or
Interest Periods selected by the Lender. Amounts prepaid pursuant to this
Section 2.15(a) may be reborrowed in accordance with the terms of this
Agreement. If the Borrower intends to make an optional prepayment pursuant to
this Section 2.15(a), the Borrower shall give five (5) Business Days' prior
written notice thereof to the Lender, specifying the intended Prepayment Date,
the intended Prepayment Amount, whether the Loans being prepaid are Pool A Loans
or Pool B Loans, a calculation of any applicable Breakage Fee and the Pledged
Receivables that the Borrower shall request to have released pursuant to Section
2.13 in connection with such prepayment (and the Discounted Balance thereof).
Any such optional prepayment of the outstanding principal amount of any Loans
advanced hereunder shall be accompanied by all interest accrued with respect
thereto and the Prepayment Premium with respect to the applicable Prepayment
Amount and Prepayment Date. If such notice is given, the principal amount
specified in such notice (together with all interest accrued with respect
thereto and the Prepayment Premium related thereto) shall be due and payable on
the Prepayment Date specified therein. Notwithstanding the foregoing, any
payment by the Borrower required pursuant to Section 2.04(c)(vii), Section
2.04(d),(e) or (f) or,
 

 
50

--------------------------------------------------------------------------------

 
 
in connection with the occurrence of an Event of Default, pursuant to Section
7.01 hereof shall not be considered an optional prepayment and no Prepayment
Premium shall be required to be paid in respect thereof.
 
(b) Without limiting any other provision hereof, the Borrower agrees to
indemnify the Lender, the Qualifying Swap Counterparty and any Affiliate thereof
and to hold each such Person harmless from any cost, loss or expense which it
may sustain or incur as a consequence of (i) the Borrower making any optional
prepayment pursuant to Section 2.15(a) hereof, (ii) any default by the Borrower
in making any optional prepayment pursuant to Section 2.15(a) hereof after
notice of such prepayment has been given, (iii) any failure by the Borrower to
take a Loan hereunder after notice of such Loan has been given pursuant to this
Agreement, (iv) any acceleration of the maturity of any Loans by the Lender in
accordance with the terms of this Agreement, including, but not limited to, any
Breakage Fees, any cost, loss or expense arising related to the termination (in
whole or in part) or amendment of any Qualifying Interest Rate Swap and from
interest or fees payable by the Lender to lenders of funds obtained by it in
order to advance or maintain the Loans hereunder. Indemnification pursuant to
this Section shall survive the termination of this Agreement and shall include
reasonable fees and expenses of counsel and expenses of litigation.
 
(c) Notwithstanding any other provision hereof, the Borrower shall not terminate
or amend this Agreement or any other Transaction Document or reduce the
Borrowing Limit prior to the Facility Maturity Date without the Lender’s prior
written consent, which consent may be withheld in the Lender’s sole discretion.
 
SECTION 2.16 Increase of Borrowing Limit. The Borrower may, upon 30 days’ prior
written notice to the Lender (with a simultaneous copy to the Initial Qualifying
Swap Counterparty), request that the Borrowing Limit be increased, which request
may be granted in the sole discretion, and with the written consent, of the
Lender, it being agreed that the Borrower shall pay to the Lender the fee
related to such increase that is required pursuant to the terms of the Fee
Letter.
 
ARTICLE III.
 
CONDITIONS OF LOANS
 
SECTION 3.01 Conditions Precedent to Initial Borrowing. The initial Borrowing
hereunder is subject to the conditions precedent that:
 
(a) the Arrangement Fee (as such term is defined in the Fee Letter) shall have
been paid in full and all other acts and conditions (including, without
limitation, the obtaining of any necessary regulatory approvals and the making
of any required filings, recordings or registrations) required to be done and
performed and to have happened prior to the execution, delivery and performance
of this Agreement and all related documents and to constitute the same legal,
valid and binding obligations, enforceable in accordance with their respective
terms, shall have been done and performed and shall have happened in due and
strict compliance with all applicable laws; and
 

 
51

--------------------------------------------------------------------------------

 

(b) the Lender shall have received on or before the date of such Borrowing the
items listed in Schedule I hereto, each in form and substance satisfactory to
the Lender.
 
SECTION 3.02 Conditions Precedent to All Borrowings. Each Borrowing (including
the initial Borrowing, except as explicitly set forth below) by the Borrower
from the Lender shall be subject to the further conditions precedent that:
 
(a) With respect to any such Borrowing (other than the initial Borrowing), on or
prior to the date of such Borrowing, the Servicer shall have delivered to the
Lender, in form and substance satisfactory to the Lender, the most recent
Monthly Remittance Report required by the terms of Section 6.10(b);
 
(b) After giving effect to such Borrowing requested by the Borrower the
following statements shall be true (and the Borrower shall be deemed to have
certified that):
 
(i)     the Facility Amount will not exceed the lesser of the (x) Borrowing
Limit and (y) the Borrowing Base;
 
(ii)     the Facility Amount, calculated solely with respect to Loans secured by
Pool A Receivables, will not exceed the Pool A Borrowing Base; and
 
(iii)     the Facility Amount, calculated solely with respect to Loans secured
by Pool B Receivables, will not exceed the Pool B Borrowing Base;
 
(c) On the Borrowing Date of such Borrowing, the following statements shall be
true and correct, and the Borrower by accepting any amount of such Borrowing
shall be deemed to have represented that:
 
(i)     the representations and warranties contained in Section 4.01 are true
and correct in all material respects, before and after giving effect to the
Borrowing to take place on such Borrowing Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date;
 
(ii)     no event has occurred and is continuing, or would result from such
Borrowing, which constitutes a Program Termination Event hereunder or an event
that but for notice or lapse of time or both would constitute a Program
Termination Event;
 
(iii)     with respect to any Borrowing of a Pool A Loan, no event has occurred
and is continuing, or would result from such Borrowing, which constitutes a
Pool A Termination Event hereunder or an event that but for notice or lapse of
time or both would constitute a Pool A Termination Event;
 
(iv)     with respect to any Borrowing of a Pool B Loan, no event has occurred
and is continuing, or would result from such Borrowing, which constitutes a
Pool B Termination Event with respect to the Underlying Originator related to
the Pool B Receivable securing such Pool B Loan or an event that but for notice
or lapse of time or both would constitute such a Pool B Termination Event;
 

 
52

--------------------------------------------------------------------------------

 

(v)    (A)    the principal amount of such Loan being advanced on such Borrowing
Date is not less than $500,000, (b) on and as of such Borrowing Date, after
giving effect to such Borrowing, the Facility Amount does not exceed the lesser
of (A) the Borrowing Limit and (B) the Borrowing Base, (c) on and as of such
Borrowing Date, after giving effect to such Borrowing, the aggregate Facility
Amount hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, does not exceed the Pool A Borrowing Base, and (d) on and as of
such Borrowing Date, after giving effect to such Borrowing, the aggregate
Facility Amount hereunder, calculated solely with respect to Loans secured by
Pool B Receivables, does not exceed the Pool B Borrowing Base;
 
(vi)    (A)    the Borrower has delivered to the Lender a copy of the Notice of
Borrowing and the related Notice of Pledge (together with the attached
Receivables Schedule) pursuant to Section 2.02, each appropriately completed and
executed by the Borrower, (B) the Borrower has delivered or caused to have been
delivered to the Custodian the Notice of Pledge and each item listed in the
definition of Receivable File with respect to the Receivables being Pledged
hereunder three (3) or, in the case of the initial Borrowing Date hereunder,
four (4) Business Days prior to such Borrowing Date, (C) the Contract related to
each Receivable being Pledged hereunder on such Borrowing Date has been duly
assigned by the Originator to the Borrower and duly assigned by the Borrower to
the Collateral Agent and (D) by 2:00 P.M. (New York City time) on the Business
Day immediately preceding such Borrowing Date, a Collateral Receipt from the
Custodian confirming that, inter alia, the Receivable Files received on or
before such Business Day conform with the Receivables Schedule delivered to the
Custodian and the Lender pursuant to Section 2.02;
 
(vii)     all terms and conditions of the Purchase and Sale Agreement required
to be satisfied in connection with the assignment of each Receivable being
Pledged hereunder on such Borrowing Date (and the Other Conveyed Property and
Related Security related thereto), including, without limitation, the perfection
of the Borrower’s interests therein (other than with respect to Equipment which
has a value of less than $25,000 and is leased under Dollar Purchase Option
Contracts or $50,000 and is leased under FMV Contracts), shall have been
satisfied in full, and all filings (including, without limitation, UCC filings)
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent a first
priority perfected security interest in such Receivables, Related Security and
the Other Conveyed Property related thereto and the proceeds thereof shall have
been made, taken or performed;
 
(viii)    (A)    the initial Servicer shall have taken or caused to be taken all
steps necessary under all applicable law (including the filing of an Obligor
Financing Statement) in order to cause a valid, subsisting and enforceable
perfected, first priority security interest to exist in Originator’s favor in
the Obligor Collateral securing each Receivable being Pledged hereunder on such
Borrowing Date (other than with respect to Equipment which has a value of less
than $25,000 and is leased under Dollar Purchase Option Contracts or $50,000 and
is leased under
 

 
53

--------------------------------------------------------------------------------

 

        FMV Contracts), (B) the Originator shall have assigned the perfected,
first priority security interest in the Obligor Collateral to the Borrower
pursuant to the Purchase and Sale Agreement and (C) the Borrower shall have
assigned the perfected, first priority security interest in the Obligor
Collateral (and the proceeds thereof) referred to in clause (A) above to the
Collateral Agent, pursuant to Section 2.11 hereof;
 
(ix)     if the Obligor Collateral related to any Receivable (other than a
Vehicle Sublimit Pledged Receivable) securing such Borrowing is a Vehicle, the
Borrower shall have delivered to the applicable Registrar of Titles an
application for a Certificate of Title for such Vehicle which such Certificate
of Title shall indicate the Borrower as the owner of the related Vehicle and
indicate “Morgan Stanley Bank” as the sole lienholder with respect to such
Vehicle; and
 
(x)     the Borrower shall have taken all steps necessary under all applicable
law in order to cause to exist in favor of the Collateral Agent a valid,
subsisting and enforceable first priority perfected security interest in the
Borrower’s interest in the Obligor Collateral related to each Receivable being
Pledged hereunder on such Borrowing Date (other than with respect to Underlying
Equipment which has a value of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts);
 
(d) No law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Loans by the Lender in accordance
with the provisions hereof; and
 
(e) The Lender shall have received and found to be satisfactory with respect to
Pledged Receivables being Pledged in connection with such Borrowing, which have
been previously pledged to any lender by the Originator, the Borrower or any
Affiliate thereof under any other financing facility, evidence of the release of
any liens granted in connection with such financing with respect to any such
Pledged Receivables.
 
(f) Unless a credit agreement and/or security agreement, including but not
limited to any such agreement with National City Bank, as agent, related to
Receivables being Pledged by the Borrower in connection with such Borrowing,
shall have provided for an automatic release of the Agent’s or Collateral
Agent’s, as applicable, lien and security interest in such Receivables granted
thereunder, the applicable agent or lender shall have executed and delivered to
the Borrower and the Collateral Agent a partial release letter and the Borrower
shall have duly filed with the appropriate filing office a UCC-3 partial release
evidencing the release contained in such release letter, in each case in a form
satisfactory to the Collateral Agent.
 
SECTION 3.03 Advances Do Not Constitute a Waiver. No advance of a Loan hereunder
shall constitute a waiver of any condition to the Lender’s obligation to make
such an advance unless such waiver is in writing and executed by the Lender.
 

 
54

--------------------------------------------------------------------------------

 

ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the date hereof, on each Borrowing Date and on
the first day of each Rollover Interest Period, as follows:
 
(a) Each Receivable designated as an Eligible Receivable on any Borrowing Base
Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the
Borrowing Base or the Eligible Receivables Balance is an Eligible Receivable.
 
(b) The Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged and is duly qualified and in good standing under
the laws of each jurisdiction where the transaction of such business or its
ownership of the Pledged Receivables requires such qualification.
 
(c) The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Collateral Agent a first priority perfected security interest in
the Pledged Assets on the terms and conditions of this Agreement. This Agreement
and each of the Transaction Documents to which the Borrower is a party
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower of this Agreement or any Transaction Document to which it is a
party or the validity or enforceability of this Agreement or any such
Transaction Document or the Pledged Receivables, other than such as have been
met or obtained.
 
(d) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of formation or limited liability company agreement of the Borrower or any
contract or other agreement to which or the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound.
 

 
55

--------------------------------------------------------------------------------

 

(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of Borrower or with respect to
this Agreement, which, if adversely determined, could have a Material Adverse
Effect.
 
(f) In selecting the Receivables to be Pledged pursuant to this Agreement, no
selection procedures were employed which are intended to be adverse to the
interests of the Lender.
 
(g) The grant of the security interest in the Pledged Assets by the Borrower to
the Collateral Agent pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction. No such Pledged
Assets have been sold, transferred, assigned or pledged by the Borrower to any
Person, other than the Pledge of such Assets to the Collateral Agent pursuant to
the terms of this Agreement.
 
(h) The Borrower has no Debt or other indebtedness which, in the aggregate,
exceeds $10,000, other than Debt incurred under the terms of the Transaction
Documents.
 
(i) The Borrower has been formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and the other Transaction Documents.
 
(j) No injunction, writ, restraining order or other order of any nature
adversely affects the Borrower’s performance of its obligations under this
Agreement or any Transaction Document to which the Borrower is a party.
 
(k) The Borrower has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed, is not liable for
taxes payable by any other Person and has paid or made adequate provisions for
the payment of all taxes, assessments and other governmental charges due from
the Borrower except for those taxes being contested in good faith by appropriate
proceedings and in respect of which no penalty may be assessed from such contest
and it has established proper reserves on its books. No tax lien or similar
adverse claim has been filed, and no claim is being asserted, with respect to
any such tax, assessment or other governmental charge. Any taxes, fees and other
governmental charges payable by the Borrower, as applicable, in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.
 
(l) The chief executive office of the Borrower (and the location of the
Borrower’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at 1818 Market Street, 9th Floor, Philadelphia, PA
19103.
 
(m) The Borrower’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Lender upon receipt of a notice delivered to the Lender pursuant to
Section 6.18), the Borrower has not changed its name since its formation; the
Borrower does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
 

 
56

--------------------------------------------------------------------------------

 

schedule may be updated from time to by the Lender upon receipt of a notice
delivered to the Lender pursuant to Section 6.18).
 
(n) The Borrower is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Borrower is paying its debts as they
become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(o) The Borrower has no subsidiaries.
 
(p) The Borrower has given fair consideration and reasonably equivalent value in
exchange for the sale of the Pledged Receivables by the Originator under the
Purchase and Sale Agreement.
 
(q) No Monthly Remittance Report or Borrowing Base Certificate (each if prepared
by the Borrower or to the extent that information contained therein is supplied
by the Borrower), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by the Borrower to the Lender in
connection with this Agreement is or will be inaccurate in any material respect
as of the date it is or shall be dated or (except as otherwise disclosed in
writing to the Lender, as the case may be, at such time) as of the date so
furnished, and no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
(r) No proceeds of any Loans will be used by the Borrower to acquire any
security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.
 
(s) There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.10.
 
(t) The Borrower is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Borrower otherwise subject to regulation thereunder.
 
(u) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
(v) Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s standard underwriting, credit, collection,
operating and reporting procedures and systems (including, without limitation,
the Credit and Collection Policy).
 
(w) The Borrower is in compliance with ERISA in all material respects. No steps
have been taken to terminate any Borrower Pension Plan which could result in
material liability, and no contribution failure has occurred with respect to any
Borrower Pension Plan sufficient to give rise to a lien under section 302(f) of
ERISA. No condition exists or event or transaction has
 

 
57

--------------------------------------------------------------------------------

 
 
occurred with respect to any Borrower Pension Plan which could result in the
Borrower or any ERISA Affiliate of Borrower incurring any material liability,
fine or penalty.
 
(x) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.
 
SECTION 4.02 Representations and Warranties of the Servicer. The Servicer (so
long as the Servicer is not the Backup Servicer as successor Servicer) hereby
represents and warrants, as of the date hereof, on each Borrowing Date, on each
Remittance Date and on the first day of each Rollover Interest Period, as
follows:
 
(a) Each Receivable designated as an Eligible Receivable on any Borrowing Base
Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the
Borrowing Base or the Eligible Receivables Balance is an Eligible Receivable.
 
(b) The Servicer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
power and all licenses necessary to own its assets and to transact the business
in which it is engaged (which includes servicing Receivables on behalf of third
parties and itself) and is duly qualified and in good standing under the laws of
each jurisdiction where its servicing of the Pledged Receivables requires such
qualification.
 
(c) The Servicer has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party.
This Agreement and each of the Transaction Documents to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer,
enforceable against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Servicer of this Agreement or any Transaction Document to which it is a
party or the validity or enforceability of this Agreement or any such
Transaction Document, other than such as have been met or obtained.
 
(d) The execution, delivery and performance of this Agreement by the Servicer
and all other agreements and instruments executed and delivered or to be
executed and delivered by the Servicer pursuant hereto or thereto in connection
with the Pledge of the Pledged Assets will not (i) create any Adverse Claim on
the Pledged Assets or (ii) violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or bylaws of the
Servicer or any material contract or other
 

 
58

--------------------------------------------------------------------------------

 
 
agreement to which the Servicer is a party or by which the Servicer or any of
its property or assets may be bound.
 
(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Servicer,
threatened against the Servicer or any properties of the Servicer or with
respect to this Agreement, which, if adversely determined, could have a Material
Adverse Effect.
 
(f) No injunction, writ, restraining order or other order of any nature
adversely affects the Servicer’s performance of its obligations under this
Agreement or any Transaction Document to which the Servicer is a party.
 
(g) The Servicer has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed, is not liable for
taxes payable by any other Person and has paid or made adequate provisions for
the payment of all taxes, assessments and other governmental charges due from
the Servicer except for those taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books. No tax lien or similar adverse claim has been filed, and no claim is
being asserted, with respect to any such tax, assessment or other governmental
charge. Any taxes, fees and other governmental charges payable by the Servicer
in connection with the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.
 
(h) The chief executive office of the Servicer (and the location of the
Servicer’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at 1818 Market Street, 9th Floor, Philadelphia, PA
19103.
 
(i) The Servicer’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Lender upon receipt of a notice delivered to the Lender pursuant to
Section 6.18), the Servicer has not changed its name since its formation; the
Servicer does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lender upon receipt of a notice
delivered to the Lender pursuant to Section 6.18).
 
(j) The Servicer is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Servicer is paying its debts as they
become due; and the Servicer, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(k) As of the date hereof and as of the date of delivery of any Monthly
Remittance Report or Borrowing Base Certificate, no Monthly Remittance Report or
Borrowing Base Certificate (each if prepared by the Servicer or to the extent
that information contained therein is supplied by the Servicer), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Servicer to the Lender in connection with this Agreement is
or will be inaccurate in any material respect, and no such document contains or
will contain any
 

 
59

--------------------------------------------------------------------------------

 
 
material misstatement of fact or omits or shall omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
(l) The Servicer is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Servicer otherwise subject to regulation thereunder.
 
(m) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
(n) Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s and the Servicer’s standard underwriting, credit,
collection, operating and reporting procedures and systems (including, without
limitation, the Credit and Collection Policy).
 
(o) Any Computer Tape or Listing made available by the Servicer to the Lender
was complete and accurate in all material respects as of the date on which such
Computer Tape or Listing was made available.
 
(p) The Servicer is in compliance with ERISA in all material respects. No steps
have been taken to terminate any Servicer Pension Plan which could result in
material liability, and no contribution failure has occurred with respect to any
Servicer Pension Plan sufficient to give rise to a lien under section 302(f) of
ERISA. No condition exists or event or transaction has occurred with respect to
any Servicer Pension Plan which could result in the Servicer or any ERISA
Affiliate of Servicer incurring any material liability, fine or penalty.
 
(q) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.
 
SECTION 4.03 Resale of Receivables Upon Breach of Covenant or Representation and
Warranty by Borrower. The Borrower or the Servicer, as the case may be, shall
inform the other parties to this Agreement and the Qualifying Swap Counterparty
promptly, in writing, upon the discovery of any breach of the representations,
warranties and/or covenants contained in Section 4.01, Section 4.02 or
Section 5.01; provided, however, that the failure to provide any such notice
shall not diminish, in any manner whatsoever, any obligation of the Borrower
under this Section 4.03 to sell any Pledged Receivable. Upon the discovery by or
notice to the Borrower of any such breach that also constitutes a LEAF Purchase
Event under and as defined in the Purchase and Sale Agreement, the Borrower
shall have an obligation to, and the Borrower shall, resell to the Originator
pursuant to the Purchase and Sale Agreement (and the Collateral Agent may
enforce such obligation of the Borrower to sell) any Pledged Receivable
adversely affected by any such breach. The Servicer shall notify the Collateral
Agent promptly, in writing, of any failure by the Borrower to so resell any such
Pledged Receivable. In connection with the resale of such Pledged Receivable,
the Borrower shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such resale. It is
understood and agreed that the obligation of the Borrower to resell to the
Originator, and the
 

 
60

--------------------------------------------------------------------------------

 
 
obligation of the Originator to purchase, any Receivables which are adversely
effected by a LEAF Purchase Event is not intended to, and shall not, constitute
a guaranty of the collectibility or payment of any Receivable which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.
 
SECTION 4.04 Representations and Warranties of the Lender. The Lender hereby
represents and warrants, as of the date hereof, on each Borrowing Date and on
the first day of each Rollover Interest Period, that it is a “qualified
purchaser” within the meaning of Section 3(c)(7) of the Investment Company Act.
 
ARTICLE V.
 
GENERAL COVENANTS OF THE BORROWER AND THE SERVICER
 
SECTION 5.01 General Covenants. vii) The Borrower will observe all corporate
procedures required by its certificate of formation, limited liability company
agreement and the laws of its jurisdiction of formation. The Borrower will
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under applicable law.
 
(b) The Borrower will at all times ensure that (i) its members act independently
and in its interests and in the interests of its creditors, (ii) it shall at all
times maintain at least one independent manager who (A) is not currently and has
not been during the five years preceding the date of this Agreement an officer,
director or employee of the Borrower or an Affiliate thereof (other than acting
as independent manager or in a similar capacity) and (B) is not a member of the
Borrower or an Affiliate thereof (other than a special independent member of the
Borrower or a limited purpose corporation, business trust, partnership or other
entity organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by Originator or an Affiliate of any of them), (iii) its assets are not
commingled with those of Originator or any other Affiliate of the Borrower,
(iv) its members duly authorize all of its limited liability company actions,
(v) it maintains separate and accurate records and books of account and such
books and records are kept separate from those of Originator and any other
Affiliate of the Borrower and (vi) it maintains minutes of the meetings and
other proceedings of the members. Where necessary, the Borrower will obtain
proper authorization from its members for limited liability company action.
 
(c) The Borrower will pay its operating expenses and liabilities from its own
assets.
 
(d) The Borrower will not have any of its indebtedness guaranteed by Originator
or any Affiliate thereof. Furthermore, the Borrower will not hold itself out, or
permit itself to be held out, as having agreed to pay or as being liable for the
debts of Originator, and the Borrower will not engage in business transactions
with Originator, except on an arm’s-length basis. The Borrower will not hold
Originator out to third parties as other than an entity with assets and
liabilities distinct from the Borrower. The Borrower will cause any of its
financial statements consolidated with those of Originator to state that the
Borrower is a separate corporate entity
 
 
61

--------------------------------------------------------------------------------

 
 
with its own separate creditors who, in any liquidation of the Borrower, will be
entitled to be satisfied out of the Borrower’s assets prior to any value in the
Borrower becoming available to the Borrower’s equity holders. The Borrower will
not act in any other matter that could foreseeably mislead others with respect
to the Borrower’s separate identity.
 
(e) In its capacity as Servicer, LEAF Financial will, to the extent necessary,
maintain separate records on behalf of and for the benefit of the Lender, act in
accordance with instructions and directions, delivered in accordance with the
terms hereof, from the Borrower, and/or the Lender in connection with its
servicing of the Pledged Receivables hereunder, and will ensure that, at all
times when it is dealing with or in connection with the Pledged Receivables in
its capacity as Servicer, it holds itself out as Servicer, and not in any other
capacity.
 
(f) The Servicer (if LEAF Financial or an Affiliate thereof) shall, to the
extent required by applicable law, disclose all material transactions associated
with this transaction in appropriate regulatory filings and public
announcements. The annual financial statements of Resource America (including
any consolidated financial statements) shall disclose the effects of the
transactions contemplated by the Purchase and Sale Agreement as a sale of
Receivables, Related Security and Other Conveyed Property to the Borrower, and
the annual financial statements of the Borrower shall disclose the effects of
the transactions contemplated by this Agreement as a loan to the extent required
by and in accordance with GAAP, it being understood that the Loans to the
Borrower under this Agreement will be treated as debt on the consolidated
financial statements of Resource America.
 
(g) The Borrower shall take all other actions necessary to maintain the accuracy
of the factual assumptions set forth in the legal opinions of Thacher Proffitt &
Wood LLP, as special counsel to the Originator and the Borrower, issued in
connection with the Purchase and Sale Agreement and relating to the issues of
substantive consolidation and true conveyance of the Pledged Receivables.
 
(h) Except as otherwise provided herein or in any other Transaction Document,
neither the Borrower nor the Servicer shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or (if the Servicer is LEAF
Financial or an Affiliate thereof) suffer to exist any Adverse Claim upon or
with respect to, any Pledged Receivable, any Collections related thereto or any
other Pledged Assets related thereto, or upon or with respect to any account to
which any Collections of any Receivable are sent, or assign any right to receive
income in respect thereof. Except as otherwise provided herein or in any other
Transaction Document, the Borrower shall not create or suffer to exist any
Adverse Claim upon or with respect to any of the Borrower’s assets. Except as
otherwise provided herein or in any other Transaction Document, the Servicer
shall not create, or (if the Servicer is LEAF Financial or an Affiliate thereof)
permit any action to be taken by any Person to create, any Adverse Claim upon or
with respect to any of the Borrower’s assets.
 
(i) The Borrower will not merge or consolidate with, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) other than with respect to asset dispositions in connection
with an optional prepayment pursuant to Section 2.15(a)
 
 
62

--------------------------------------------------------------------------------

 
 
hereof, or acquire all or substantially all of the assets or capital stock or
other ownership interest of any Person without the prior written consent of the
Lender.
 
(j) The Borrower will not account for or treat (whether in financial statements
or otherwise) the transactions contemplated by the Purchase and Sale Agreement
in any manner other than a sale and absolute assignment of Receivables, Related
Security and Other Conveyed Property by Originator to the Borrower constituting
a “true conveyance” for bankruptcy purposes.
 
(k) The Borrower will not amend, modify, waive or terminate any terms or
conditions of the Purchase and Sale Agreement without the written consent of the
Lender, and shall perform its obligations thereunder.
 
(l) The Borrower will not make any amendment, modification or other change to
its certificate of formation or limited liability company agreement that would
materially and adversely affect the Lender without the Lender’s prior written
consent, and shall notify the Lender prior to making any amendment, modification
or other change to its certificate of formation or limited liability company
agreement prior to the effectiveness thereof.
 
(m) Neither the Borrower nor (if the Servicer is LEAF Financial or an Affiliate
thereof) the Servicer will make or allow to be made any material amendment to
the Credit and Collection Policy without the prior written consent of the Lender
(and the Lender hereby agrees to take commercially reasonable efforts to respond
to any request for such consent in a timely manner). Neither the Borrower nor
(if the Servicer is LEAF Financial or an Affiliate thereof) the Servicer will
make or allow to be made any non-material amendment to the Credit and Collection
Policy without the prior written consent of the Lender; provided, that if the
Lender has not responded to a written request for such consent within ten (10)
Business Days of receipt thereof, the Lender shall be deemed to have consented
to such request.
 
(n) If the Borrower or the Servicer receives any Collections with respect to any
Pledged Receivable, the Borrower or the Servicer, as applicable, will remit such
Collections to the Collection Account within one (1) Business Day of the
Borrower’s or the Servicer’s identification thereof.
 
(o) The Servicer shall cause:
 
(i)     the Obligor under each Contract to remit all payments owed or otherwise
payable (including, without limitation, amounts payable by the Obligor in its
role as a servicer of Underlying Contracts sold to the Originator) by such
Obligor under such Contract (or any servicer on its behalf) to the Lockbox or by
wire transfer to the Lockbox Account;
 
(ii)     the Lockbox Bank to deposit all Collections with respect to any Pledged
Receivable in the Lockbox into the Lockbox Account on each Business Day; and
 
(iii)     the Lockbox Bank to remit all Collections with respect to any Pledged
Receivable on deposit in the Lockbox Account (or any sub-account thereof or any
related account) to the Collection Account on each Business Day.
 
 
63

--------------------------------------------------------------------------------

 
 
       (p) The Borrower shall deliver or cause to be delivered to the Custodian
four (4) Business Days prior to the initial Borrowing Date hereunder and three
(3) Business Days prior to any other Borrowing Date hereunder a Notice of Pledge
and each item listed   in the definition of Receivable File with respect to the
Receivables being Pledged hereunder on such Borrowing Date.
 
(q) The Borrower shall deliver to the Lender on each Purchase Date a copy of the
Assignment delivered to it on such Purchase Date.
 
(r) Each of the Servicer (and, if the Servicer is not LEAF Financial or an
Affiliate thereof, upon the Servicer gaining knowledge thereof) and the Borrower
shall promptly notify the Lender of the occurrence of any Servicer Default,
Event of Default, Program Termination Event, Pool A Termination Event or Pool B
Termination Event (any event that, if it continues uncured, would, with lapse of
time or notice or lapse of time and notice, constitute any Servicer Default,
Event of Default, Program Termination Event, Pool A Termination Event or Pool B
Termination Event).
 
(s) Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions (in the case of Obligor
Collateral with an original cost over $100,000) and all commercially reasonable
actions (in the case of Obligor Collateral with an original cost of $100,000 or
less) necessary to ensure that the Originator is at all times named as loss
payee under each Insurance Policy with respect to Obligor Collateral related to
a Pledged Receivable.
 
(t) On each Borrowing Date, a Qualifying Interest Rate Swap, in form and
substance satisfactory to the Lender, shall be duly executed by the Borrower and
a Qualifying Swap Counterparty, and any amounts required to have been paid
thereunder as of such Remittance Date shall have been paid and any obligations
required to have been performed thereunder as of such Remittance Date shall have
been performed.
 
(u) Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions necessary to ensure that each
Pool B Contract purchased by the Borrower under the Purchase and Sale Agreement
contains “Seller Events of Default” or similar events of default (“Parallel
Defaults”) which (i) would occur if a Pool B Termination Event with respect to
the related Underlying Originator occurred, (ii) would entitle the Borrower, as
assignee of the Originator’s rights under such Contract, to deliver, or cause
the delivery of, redirection notices which would require all Underlying Obligors
to make all payments under Underlying Contracts sold or pledged to the
Originator under such Contract to the Lockbox Account or an account designated
by the Borrower or such Servicer and (iii) would entitle the Borrower, as
assignee of the Originator’s rights under the Contract, to receive 100% of all
payments under the Underlying Contracts sold or pledged to the Originator under
such Contract in the event of such a Parallel Default. If a Parallel Default or
any “Seller Events of Default” or similar events of default under a Pool B
Contract related to the financial condition of the applicable Underlying
Originator, the tangible net worth of the applicable Underlying Originator or
any cross default (a Parallel Default or any such “Seller Events of Default” or
similar events of default being referred to herein as “Critical Defaults”) shall
occur, then each of the Servicer (if the Servicer is LEAF Financial or an
Affiliate thereof) and the Borrower shall take all actions
 

 
64

--------------------------------------------------------------------------------

 
 
necessary to ensure (x) that no such Critical Default is waived and (y) the
prompt delivery to all related Underlying Obligors of a redirection notice which
would require such Underlying Obligors to make all payments under Underlying
Contracts sold or pledged to the Originator under such Contract to the Lockbox
Account. Each of the Servicer and the Borrower shall notify the Lender promptly
upon learning of the occurrence of any “Seller Event of Default” or similar
event of default under any Pool B Contract.
 
(v) The Borrower shall not acquire any debt obligation or interest therein if,
after giving effect to such acquisition, more than 40 percent of the debt
obligations or interests therein held by the Borrower (as determined under the
rules of Treasury Regulation 301.7701(i)-1(c)) would consist of real estate
mortgages or interests therein (as defined in Treasury Regulation
301.7701(i)-1(d)).
 
ARTICLE VI.
 
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS
 
SECTION 6.01 Appointment and Designation of the Servicer. viii) The Borrower and
the Lender hereby appoint the Person designated by the Lender from time to time,
pursuant to this Section 6.01 (the “Servicer”), as their agent to service,
administer and collect the Pledged Receivables and otherwise to enforce their
respective rights and interests in and under the Pledged Receivables and the
other Pledged Assets. The Servicer shall collect such Pledged Receivables under
the conditions referred to above by means of the collection procedures as set
forth in the Credit and Collection Policy, to the extent consistent with the
provisions of this Article VI. Unless otherwise specified by the Borrower, the
Servicer’s authorization under this Agreement shall terminate on the Collection
Date. Until the Lender gives notice to the Borrower of a designation of a new
Servicer upon the occurrence and during the continuance of any Servicer Default,
or consents in writing to the appointment by the Borrower of a new Servicer,
LEAF Financial is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer, pursuant to the terms hereof at all times
until the earlier of the Lender’s designation of the Backup Servicer or any
other Person as the new Servicer (upon the occurrence and during the continuance
of any Servicer Default), the delivery by the Lender of its written consent to
the appointment by the Borrower of a new Servicer or the Collection Date. Upon
the occurrence and during the continuance of any Servicer Default, the Lender
may at any time designate as Servicer the Backup Servicer, or any other Person
with demonstrated experience in servicing equipment leases and loans, to succeed
LEAF Financial or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof. Each of the Borrower and LEAF
Financial hereby grants to any successor Servicer an irrevocable power of
attorney to take any and all steps in the Borrower’s, LEAF Financial’s or the
Servicer’s name, as applicable, and on behalf of the Borrower or LEAF Financial,
necessary or desirable, in the determination of such successor Servicer, to
service, administer or collect any and all Pledged Receivables including,
without limitation, to make withdrawals from the Security Deposit Account
pursuant to Section 2.05 and any Cash Reserve Account pursuant to Section 2.06.
 
(b) The Servicer is hereby authorized to act for the Borrower and the Lender
and, in such capacity, shall manage, service, administer and arrange collections
on the Pledged Receivables
 
 
65

--------------------------------------------------------------------------------

 
 
and perform the other actions required by the Servicer under this Agreement for
the benefit of the Lender. The Servicer agrees that its servicing of the Pledged
Receivables shall be carried out in accordance with customary and usual
procedures of institutions which service equipment lease and loan contracts and
receivables and, to the extent more exacting, the degree of skill and attention
that the Servicer exercises from time to time, with respect to all comparable
equipment lease and loan contracts and receivables that it services for itself
or others in accordance with the Credit and Collection Policy (or if the Backup
Servicer has been appointed as Servicer, the Backup Servicer’s customary
collection policies) and, to the extent more exacting, the requirements of this
Article VI. The Servicer’s duties shall include, without limitation, collecting
and posting of all Collections with respect to any Pledged Receivable,
responding to inquiries of Obligors on the Pledged Receivables, investigating
delinquencies, sending invoices, payment statements or payment books to
Obligors, reporting any required tax information to Obligors, policing the
collateral, enforcing the terms of the Contracts (and any documents related
thereto) related to any Pledged Receivables, complying with the terms of the
Lockbox Agreement, accounting for Collections with respect to any Pledged
Receivable, furnishing monthly and annual statements to the Lender with respect
to distributions and performing the other duties specified herein.
 
(c) The Servicer will require each Underlying Originator to (i) service all
Underlying Contracts in a manner consistent with the applicable Underlying
Originator Credit and Collection Policy (which the Servicer has reviewed and
approved in accordance with the Credit and Collection Policy) and (ii) provide
to the Servicer a monthly data feed, which shall be in form and content
satisfactory to the Servicer. The Servicer shall, or shall cause a third party
servicer appointed by the Servicer and approved by the Lender (such approval not
to be unreasonably withheld) to, provide servicing similar to the servicing that
the Servicer is obligated to provide hereunder with respect to any Underlying
Contracts to the extent that the related Underlying Originator fails to service
such Underlying Contracts in a manner consistent with the applicable Underlying
Originator Credit and Collection Policy.
 
(d) To the extent consistent with the standards, policies and procedures
otherwise required hereby, the Servicer shall have full power and authority,
acting alone, to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable. The Servicer is authorized to release liens on Obligor Collateral in
order to collect insurance proceeds with respect thereto and to liquidate such
Obligor Collateral in accordance with its customary standards, policies and
procedures; provided, however, that, notwithstanding the foregoing, the Servicer
shall not, (i) except pursuant to an order from a court of competent
jurisdiction, release an Obligor from payment of any unpaid amount under any
Pledged Receivable or (ii) waive the right to collect the unpaid balance of any
Pledged Receivable from such Obligor, except that, subject to Section 6.02(a),
the Servicer may forego collection efforts if the amount which the Servicer, in
its reasonable judgment, expects to realize in connection with such collection
efforts is determined by the Servicer, in its reasonable judgment, to be less
than the reasonably expected costs of pursuing such collection efforts and if
the Servicer would forego such collection efforts in accordance with its
customary procedures. The Servicer is hereby authorized to commence, in its own
name (in its capacity as Servicer), if possible, or in the name of the Borrower
or the Lender (provided that if the Servicer is acting in the name of the
Borrower or the Lender, the Servicer shall have obtained the Borrower’s or the
Lender’s consent, as the case may be, which consent shall not be unreasonably
withheld), a legal
 
 
66

--------------------------------------------------------------------------------

 
 
proceeding to enforce any Pledged Receivable (or any terms or provisions of the
related Contract) or to commence or participate in any other legal proceeding
(including, without limitation, a bankruptcy proceeding) relating to or
involving a Pledged Receivable or any related Contract, Obligor or Obligor
Collateral. If the Servicer commences or participates in such a legal proceeding
in its own name, the Borrower or the Lender, as the case may be, shall thereupon
be deemed to have automatically assigned such Pledged Receivable to the Servicer
solely for purposes of commencing or participating in any such proceeding as a
party or claimant, and the Servicer is authorized and empowered by the Borrower
or the Lender, as the case may be, to execute and deliver in the Servicer’s name
any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. The Borrower or
the Lender, as the case may be, shall furnish the Servicer with any powers of
attorney and other documents which the Servicer may reasonably request in
writing and which the Servicer deems necessary or appropriate and take any other
steps which the Servicer may deem necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties under this
Agreement. If, however, in any suit or legal proceeding it is held that the
Servicer may not prosecute such suit or legal proceeding on the grounds that it
is not an actual party in interest or a holder entitled to enforce such suit or
legal proceeding, the Borrower shall take such steps as the Servicer deems
necessary to prosecute such suit or legal proceeding, including bringing suit in
its name.
 
SECTION 6.02 Collection of Receivable Payments; Modification and Amendment of
Receivables; Lockbox Agreements. ix) Consistent with and subject to the
standards, policies and procedures required by this Agreement, the Servicer
shall collect all payments called for under the terms and provisions of the
Contracts related to the Pledged Receivables (and the terms and provisions of
any documents related thereto) as and when the same shall become due and shall
follow such collection procedures with respect to the Pledged Receivables and
the related Contracts and Insurance Policies as will, in the reasonable judgment
of the Servicer, maximize the amount to be received by the Borrower and the
Lender with respect thereto.
 
(b) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Collection Account, without deposit
into any intervening account as soon as practicable, but in no event later than
the end of business on the Business Day of identification thereof as payments by
or on behalf of the Obligors.
 
SECTION 6.03 Realization Upon Receivables. Consistent with the standards,
policies and procedures required by this Agreement, the Servicer shall use its
best efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate any Obligor Collateral securing a Pledged Receivable within a number
of days consistent with the Credit and Collection Policy of an uncured failure
of the related Obligor to make any payment which it is obligated to make under
the related Contract or an earlier date that would be customary under the
circumstances involved (as determined in accordance with the Credit and
Collection Policy) and, in any case, in a manner as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Borrower and
the Lender with respect thereto; provided, however, that the Servicer need not
repossess (or otherwise comparably convert the ownership of) and liquidate the
Obligor Collateral securing such a Pledged Receivable if, in the reasonable
opinion of the Servicer, the value of such Obligor Collateral does not exceed by
more than an insignificant amount the cost to repossess (or otherwise comparably
convert the ownership of) and liquidate
 
 
67

--------------------------------------------------------------------------------

 
 
such Obligor Collateral. The Servicer is authorized to follow such customary
practices and procedures as it shall deem necessary or advisable, consistent
with the standard of care required by Section 6.01, which practices and
procedures may include reasonable efforts to realize upon any guaranties,
selling the related Obligor Collateral at public or private sale, the submission
of claims under an Insurance Policy and other actions by the Servicer in order
to realize upon such Pledged Receivable. The foregoing is subject to the
provision that, in any case in which the Obligor Collateral shall have suffered
damage, the Servicer shall not expend funds in connection with any repair or
towards the repossession of such Obligor Collateral, unless it shall determine
in its discretion that such repair and/or repossession shall increase the
proceeds of liquidation of the related Pledged Receivable by an amount greater
than the amount of such expenses. All Liquidation Proceeds shall be remitted
directly by the Servicer to the Collection Account without deposit into any
intervening account as soon as practicable, but in no event later than one (1)
Business Day after identification thereof as Liquidation Proceeds. The Servicer
shall pay on behalf of the Borrower any personal property taxes assessed on
repossessed Obligor Collateral, and the Servicer shall be entitled to
reimbursement of any such tax as a Servicer Advance.
 
SECTION 6.04 Insurance Regarding Equipment. x) At the time of the Pledge of any
Receivable hereunder, the Servicer shall require each Obligor to obtain and
maintain (or with respect to an Underlying Originator, cause the Underlying
Obligor to obtain and maintain) Insurance Policies in accordance with the terms
of the Credit and Collection Policy and its customary servicing procedures and
shall furnish evidence of such insurance (except if the Equipment or Underlying
Equipment relating to such Obligor or Underlying Obligor, as applicable, has an
aggregate original cost of $100,000 or less) to the Lender.
 
(b) The Servicer may, and upon the request of the Lender shall, sue to enforce
or collect upon the Insurance Policies, in its own name (but in its capacity as
Servicer), if possible, or as agent of the Borrower and the Lender. If the
Servicer elects to commence a legal proceeding to enforce an Insurance Policy,
the act of commencement shall be deemed to be an automatic assignment of the
rights of the Borrower and the Lender under such Insurance Policy to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce an Insurance
Policy on the grounds that it is not an actual party in interest or a holder
entitled to enforce the Insurance Policy, the Borrower shall take such steps as
the Servicer deems necessary to enforce such Insurance Policy, including
bringing suit in its name.
 
SECTION 6.05 Maintenance of Security Interests in Obligor Collateral. xi) The
initial Servicer and the Borrower shall take all steps necessary, under all
applicable law, in order to (i) cause a valid, subsisting and enforceable first
priority perfected security interest to exist in favor of the Collateral Agent
in the Borrower’s interests in the Obligor Collateral, all Other Conveyed
Property and all Related Security related to each Receivable (and the proceeds
thereof) being Pledged hereunder, to secure a Loan on the Borrowing Date thereof
including (A) the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Obligor Collateral, Other Conveyed
Property and all Related Security and naming the Borrower as debtor and the
Collateral Agent as the secured party, (B) filing Obligor Financing Statements
against all Obligors purchasing or leasing Obligor Collateral, (C) other than
with respect to an Underlying Lease Contract related to Equipment which has an
original cost of less than $25,000 if such Underlying Lease Contract is a Dollar
Purchase Option Contract or $50,000
 
 
68

--------------------------------------------------------------------------------

 
 
if such Underlying Lease Contract is a FMV Contract, causing the filing of UCC-3
assignment statements in the applicable jurisdictions adequately describing the
Underlying Originator Loan Collateral being transferred thereunder and naming
the applicable Underlying Originator as the assignor and Originator as the
assignee, and (D) other than with respect to an Underlying Lease Contract
related to Equipment which has an original cost of less than $25,000 if such
Underlying Lease Contract is a Dollar Purchase Option Contract or $50,000 if
such Underlying Lease Contract is a FMV Contract, causing the filing of UCC-3
assignment statements in the applicable jurisdictions adequately describing the
Underlying Originator Loan Collateral being transferred thereunder and naming
the applicable Underlying Originator as the assignor and Originator as the
assignee (ii) ensure that such security interest is and shall be prior to all
other liens upon and security interests in the Borrower’s interests in such
Obligor Collateral, Other Conveyed Property and Related Security (and the
proceeds thereof) that now exist, or may hereafter arise or be created other
than Permitted Liens, and (iii) ensure that immediately prior to the Pledge of
such Receivable by the Borrower to the Collateral Agent, such Obligor
Collateral, Other Conveyed Property and Related Security is free and clear of
all Adverse Claims other than Permitted Liens; and
 
(b) The initial Servicer shall take all steps, as are necessary (subject to
Section 6.05(a)), to maintain perfection of the security interest in the
Borrower’s interests in the Obligor Collateral, Other Conveyed Property and
Related Security related to each Pledged Receivable (and the proceeds thereof)
in favor of the Collateral Agent including but not limited to, obtaining the
execution by the Borrower and the recording, registering, filing, rerecording,
refiling, and reregistering of all security agreements, financing statements and
continuation statements as are necessary to maintain and/or perfect such
security interests granted by the Borrower and the recordation of the Collateral
Agent’s lien on such Obligor Collateral’s Certificate of Title (if such Obligor
Collateral is a Vehicle and the related Receivable is not a Vehicle Sublimit
Pledged Receivable). Without limiting the generality of the foregoing, the
Borrower and the Lender each hereby authorizes the initial Servicer, and the
initial Servicer agrees, to take any and all steps necessary (subject to
Section 6.05(a)) to re-perfect the security interest in the Borrower’s interests
in any Obligor Collateral (and the Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of the Collateral Agent as may be necessary, due to
the relocation of such Obligor Collateral or for any other reason.
 
(c) In the event that the combination of the sale of a Receivable by Originator
to the Borrower under the Purchase and Sale Agreement and the Pledge of such
Receivable by the Borrower to the Collateral Agent hereunder are insufficient,
without a notation on a related Vehicle’s Certificate of Title, or without
fulfilling any additional administrative requirements under the laws of the
state in which such Vehicle is located, to assign the ownership of such Vehicle
to the Borrower or to perfect a security interest in such Vehicle (and the
proceeds thereof) in favor of the Collateral Agent, the parties hereto agree
that Originator’s designation, if any, as the owner on the Certificate of Title
with respect to such Vehicle is in its capacity as agent of the Borrower and the
Collateral Agent as their interests may appear, until such notations are made or
additional administrative requirements are fulfilled, and the Servicer (if the
Servicer is LEAF Funding) shall take all steps necessary to ensure that the
Originator acts in such capacity.
 
 
69

--------------------------------------------------------------------------------

 

(d) The initial Servicer shall promptly (or, if the initial Servicer is unable
or refuses to act, the Lender may) take all steps as are necessary to evidence
the Borrower’s ownership in any Vehicle related to each Pledged Receivable other
than a Vehicle Sublimit Pledged Receivable (which is a lease or secured by lease
payments) and to create and maintain perfection of the security interest of the
Collateral Agent in any Vehicle related to each Pledged Receivable other than a
Vehicle Sublimit Pledged Receivable (and the proceeds of such Vehicle),
including, if required by applicable law, having a notation of the Borrower’s
ownership (in the case of a Vehicle which is subject to a lease), and the
Collateral Agent’s security interest, recorded on such Vehicle’s certificate of
title.
 
SECTION 6.06 Pledged Receivable Receipts. The Servicer shall make a deposit into
the Collection Account in an amount equal to the Collections with respect to any
Pledged Receivable received, or made by, or on behalf of it, within one Business
Day of such Collections being received, or made by, or on behalf of it.
 
SECTION 6.07 No Rights of Withdrawal. Until the Collection Date, the Borrower
shall have no rights of direction or withdrawal, with respect to amounts held in
the Collection Account or the Lockbox Account, except with respect to funds not
related to any Pledged Assets, which were incorrectly deposited into any such
account.
 
SECTION 6.08 Permitted Investments. The Borrower shall, pursuant to written
instruction, direct the Lender’s Bank (and if the Borrower fails to do so, the
Lender may, pursuant to written instruction, direct the Lender’s Bank) to
invest, or cause the investment of, funds on deposit in the Collection Account
in Permitted Investments, from the date of this Agreement until the Collection
Date. Absent any such written instruction, the Lender’s Bank shall invest, or
cause the investment of, such funds in Permitted Investments described in
clause (v) of the definition thereof. A Permitted Investment acquired with funds
deposited in the Collection Account shall mature not later than the Business Day
immediately preceding any Remittance Date, and shall not be sold or disposed of
prior to its maturity. All such Permitted Investments shall be registered in the
name of the Securities Intermediary (as defined in the Securities Account
Agreement) or its nominee for the benefit of the Lender, and otherwise comply
with assumptions of the legal opinion of Thacher Proffitt & Wood LLP, delivered
in connection with this Agreement. All income and gain realized from any such
investment, as well as any interest earned on deposits in the Collection
Account, shall be distributed in accordance with the provisions of Article II
hereof. The Borrower shall deposit in the Collection Account, as the case may be
(with respect to investments made hereunder of funds held therein), an amount
equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Lender’s Bank
or the Lender shall be liable for the amount of any loss incurred, in respect of
any investment, or lack of investment, of funds held in the Collection Account.
 
SECTION 6.09 Servicing Compensation. As compensation for its activities
hereunder, the Servicer shall be entitled to be paid the Servicing Fee from the
Collection Account as provided in Section 2.04(c). The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor, except
with respect to reasonable expenses of the Servicer incurred in connection with
the repossession and disposition of any Obligor Collateral (which the Servicer
may retain from the proceeds of
 
 
70

--------------------------------------------------------------------------------

 
 
the disposition of such Obligor Collateral) and any Servicer Advances made by
the Servicer pursuant hereto. The Servicing Fee may not be transferred in whole,
or in part, except in connection with the transfer of all the Servicer’s
responsibilities and obligations under this Agreement. At any time after the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder, the Backup Servicer shall be entitled to receive an
amount, payable out of Collections on the Pledged Receivables and amounts
applied to the payment of, or treated as payments on, the Pledged Receivables,
equal to expenses incurred by the Backup Servicer, acting in its capacity as the
Servicer, in connection with its obligations under Sections 6.05(a), (b) and (d)
hereof (such expenses, the “Active Backup Servicer’s Indemnified Amounts”).
 
SECTION 6.10 Reports to the Lender; Account Statements; Servicing Information.
xii) The Borrower will deliver to the Lender and each Qualifying Swap
Counterparty, (i) on the Program Termination Date, a report identifying the
Pledged Receivables (and any information with respect thereto requested by the
Lender) on the day immediately preceding the Program Termination Date, and
(ii) upon the Lender’s reasonable request and upon reasonable notice, on any
other Business Day, a report identifying the Pledged Receivables (and any
information with respect thereto, reasonably requested by the Lender) as of such
day.
 
(b) At least four (4) Business Days prior to each Remittance Date, the Servicer
shall prepare and deliver, or have delivered to the Lender and each Qualifying
Swap Counterparty, (i) a Monthly Remittance Report and any other information
reasonably requested by the Lender, relating to all Pledged Receivables
(including, if requested, a Computer Tape or Listing), all information in the
Monthly Remittance Report and all other such information to be accurate as of
the last day of the immediately preceding Collection Period, and (ii) in an
electronic format mutually acceptable to the Servicer and the Lender, all
information reasonably requested by the Lender relating to all Pledged
Receivables. If any Monthly Remittance Report indicates the existence of a
Borrowing Base Deficiency, the Borrower shall, on the date of delivery of such
Monthly Remittance Report, prepay to the Lender, for the account of the Lender,
a portion of the Loans as is necessary to cure such Borrowing Base Deficiency
(or otherwise cure such Borrowing Base Deficiency).
 
(c) By no later than 12:00 noon (New York City time) on the third Business Day
immediately preceding a Borrowing, the Borrower (or the initial Servicer on its
behalf) shall also prepare and deliver to the Lender a Borrowing Base
Certificate containing information accurate as of the date of delivery of such
Borrowing Base Certificate. If any Borrowing Base Certificate indicates the
existence of a Borrowing Base Deficiency, the Borrower shall on the date of
delivery of such Borrowing Base Certificate prepay to the Lender, for the
account of the Lender, a portion of the Loans or Pledge additional Eligible
Receivables, in either case, to the extent necessary to cure such Borrowing Base
Deficiency.
 
(d) At least four (4) Business Days prior to each Remittance Date (each such
day, a “Backup Servicer Delivery Date”), the Servicer shall prepare and deliver,
or have delivered, to the Backup Servicer (i) a Monthly Remittance Report in
respect of the immediately-preceding Collection Period and (ii) a computer tape
or a diskette or any other electronic transmission in a format acceptable to the
Backup Servicer containing the information with respect to the Pledged
 

 
71

--------------------------------------------------------------------------------

 
 
Receivables during such Collection Period which was necessary for preparation of
such Monthly Remittance Report or is reasonably requested by the Backup
Servicer.
 
(e) The Borrower shall deliver to the Lender all reports it receives pursuant to
the Purchase and Sale Agreement within one Business Day of the receipt thereof.
 
SECTION 6.11 Statements as to Compliance; Financial Statements. xiii) The
Servicer shall deliver to the Backup Servicer, the Borrower and the Lender on or
before March 31st of each year, beginning with 2007, an Officers’ Certificate
stating, as to each signatory thereof, that (x) a review of the activities of
the Servicer during the preceding calendar year (or the portion of the preceding
calendar year commencing on the date of this Agreement and ending December 31,
2006 in the case of the first such review) and of its performance under this
Agreement has been made under such officer’s supervision, and (y) to the best of
such officers’ knowledge, based on such review, the Servicer has fulfilled all
of its obligations under this Agreement throughout such calendar year (or
portion thereof, as the case may be) or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
officers and the nature and status thereof and the action being taken to cure
such default.
 
(b) The Servicer (if LEAF Financial or an Affiliate thereof) shall, at its
expense, cause a firm of nationally recognized independent certified public
accountants acceptable to the Lender (the “Independent Accountants”), who may
also render other services to the Servicer, the Backup Servicer or to the
Borrower, to deliver to the Borrower and the Lender, on or before March 31st of
each year, beginning 2007, with respect to the twelve (12) months ended the
immediately preceding December 31, a statement (the “Accountant’s Report”)
addressed to the Board of Directors of the Servicer and to the Lender, to the
effect that such firm has examined such Borrowing Base Certificates and Monthly
Remittance Reports prepared by the Servicer during the twelve (12) months ended
the immediately preceding December 31 as it deemed necessary in order to issue
the Accountants’ Report and issued its report thereon, and that such examination
was made in accordance with generally accepted auditing standards and,
accordingly, included such tests of the accounting records and such other
auditing procedures as such firm considered necessary in the circumstances. The
Accountants’ Report shall further state that (i) a review in accordance with
agreed upon procedures was made; and (ii) except as disclosed in the
Accountant’s Report, no exceptions or errors in the Borrowing Base Certificates
and Monthly Remittance Reports examined were found except for (A) such
exceptions as the Independent Accountants believe to be immaterial and (B) such
other exceptions as shall be set forth in the Accountants’ Report. The
Accountants’ Report shall also indicate that the firm is independent of the
Borrower and the Servicer within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants.
 
(c) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of the Borrower or Resource America,
the Borrower shall deliver to the Lender two copies of:
 
(i)     a balance sheet of the Borrower and Resource America as of the end of
such calendar quarter, setting forth in comparative form the corresponding
figures for the most recent year-end for which an audited balance sheet has been
prepared, which balance sheet shall be prepared and presented in accordance
with,
 

 
72

--------------------------------------------------------------------------------

 

        and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial officer or controller of the Borrower or Resource America, as
applicable, stating that such balance sheet presents fairly the financial
condition of the Borrower or Resource America, as the case may be, and has been
prepared in accordance with GAAP consistently applied; and
 
(ii)     statements of income, stockholders’ equity and cash flow of the
Borrower and Resource America for such calendar quarter setting forth in
comparative form the corresponding figures for the comparable period one year
prior thereto (subject to normal year-end adjustments), which such statements
shall be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer or controller
of the Borrower or Resource America, as applicable, stating that such financial
statements present fairly the financial condition and results of operations of
the Borrower or Resource America, as the case may be, and have been prepared in
accordance with GAAP consistently applied.
 
(d) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of Resource America, LEAF Financial
shall deliver to the Lender two copies of:
 
(i)     a consolidated balance sheet of Resource America and its consolidated
subsidiaries (including Originator and Servicer) as of the end of such calendar
quarter, setting forth in comparative form the corresponding figures for the
most recent year-end for which an audited balance sheet has been prepared, which
such balance sheet shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer or controller of Resource America stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied; and
 
(ii)     consolidated statements of income, stockholders’ equity and cash flow
of Resource America and its consolidated subsidiaries (including Originator and
Servicer) for such calendar quarter, in each case, setting forth in comparative
form the corresponding figures for the comparable period one year prior thereto
(subject to normal year-end adjustments), which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP and shall be accompanied by a certificate signed by the
financial vice president, treasurer, chief financial officer or controller of
Resource America stating that such financial statements present fairly the
financial condition and results of operations of the companies being reported
upon and have been prepared in accordance with GAAP consistently applied.
 
 
73

--------------------------------------------------------------------------------

 
 
        (e)  As soon as available and no later than ninety (90) days after the
end of each fiscal year of the Borrower or Resource America, LEAF Financial
shall deliver to the Lender two copies of:
 
(i)     a balance sheet of the Borrower and Resource America as of the end of
the fiscal year, setting forth in comparative form the figures for the previous
fiscal year and accompanied by an opinion of a firm of independent certified
public accountants of nationally recognized standing acceptable to the Lender
stating that such balance sheet presents fairly the financial condition of the
Borrower or Resource America, as applicable, and has been prepared in accordance
with GAAP consistently applied (except for changes in application in which such
accountants concur); and
 
(ii)     statements of income, stockholders’ equity and cash flow of the
Borrower and Resource America for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and accompanied by an opinion of a
firm of independent certified public accountants of nationally recognized
standing acceptable to the Lender stating that such financial statements present
fairly the financial condition of the Borrower or Resource America, as
applicable, and have been prepared in accordance with GAAP consistently applied
(except for changes in application in which such accountants concur).
 
(f) As soon as available and no later than ninety (90) days after the end of
each fiscal year of Resource America, LEAF Financial shall deliver to the Lender
two copies of:
 
(i)     a consolidated and consolidating balance sheet of Resource America and
its consolidated subsidiaries (including Originator and Servicer) as of the end
of the fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Lender stating that such balance sheet presents fairly the financial condition
of the companies being reported upon and has been prepared in accordance with
GAAP consistently applied (except for changes in application in which such
accountants concur); and
 
(ii)     consolidated and consolidating statements of income, stockholders’
equity and cash flow of Resource America and its consolidated subsidiaries
(including Originator) for such fiscal year; in each case setting forth in
comparative form the figures for the previous fiscal year and accompanied by an
opinion of a firm of independent certified public accountants of nationally
recognized standing acceptable to the Lender stating that such financial
statements present fairly the financial condition of the companies being
reported upon and have been prepared in accordance with GAAP consistently
applied (except for changes in application in which such accountants concur).
 
SECTION 6.12 Access to Certain Documentation; Obligors; Background Check. xiv)
The Lender (and its agents or professional advisors) shall at the expense of the
Borrower, have the
 
 
74

--------------------------------------------------------------------------------

 
 
right under this Agreement, once during each calendar quarter until the first
anniversary of the date hereof, and semi-annually thereafter, to examine and
audit, during business hours or at such other times as might be reasonable under
applicable circumstances, any and all of the books, records, financial
statements or other information of the Servicer and the Borrower, or held by
another for the Servicer or the Borrower or on its behalf, concerning this
Agreement, provided, that, prior to the occurrence of an Event of Default, the
Borrower shall not be responsible for the expenses of the Lender to the extent
that such expenses exceed $25,000 in the aggregate in any calendar year. The
Lender (and its agents or professional advisors) shall, at the expense of the
Borrower and as frequently as the Lender may desire, have the right under this
Agreement after the occurrence and during the continuance of an Event of
Default, to examine and audit, during business hours or at such other times as
might be reasonable under applicable circumstances, any and all of the books,
records or other information of the Servicer or the Borrower, or held by another
for the Servicer or the Borrower or on its behalf, concerning this Agreement.
The Lender (and its agents and professional advisors) shall coordinate
examinations and audits under this Section 6.12(a) in order to minimize expense
and inconvenience to the Borrower. The Lender (and its agents and professional
advisors) shall treat as confidential any information obtained during the
aforementioned examinations which is not already publicly known or available;
provided, however, that the Lender may disclose such information if required to
do so by law or by any regulatory authority.
 
(b) The Lender (and its agents or professional advisors) shall, at its own
expense, have the right under this Agreement to contact Pool A Obligors and Pool
B Obligors once with respect to any Receivable which is Pledged hereunder to
request that each such Obligor verify and confirm by return letter the existence
and amount of such Receivable, the type of Equipment leased under or securing
the related Contract and such other information as the Lender deems reasonable
under the circumstances (each such return letter to be mailed to a post office
box established by the Lender). The Servicer and the Borrower hereby agree to
cooperate with the Lender (and its agents or professional advisors) in
connection with any attempt thereby to contact any such Obligor and shall
provide to the Lender such information as is needed in order to facilitate such
contact. The Lender (and its agents and professional advisors) shall treat as
confidential any information obtained during any such contact with any such
Obligor which is not already publicly known or available; provided, however,
that the Lender (and its agents or professional advisors) may disclose such
information if required to do so by law or by any regulatory authority.
 
(c) The Lender (or its agents and/or third party professional advisors) may,
from time to time, cause comprehensive background checks on newly-hired senior
management, key employees and principals of each of Resource Capital Corp., the
initial Servicer and Originator to be completed by an investigation service
acceptable to the Lender, at the Borrower’s expense.
 
SECTION 6.13 Backup Servicer. If a Servicer Default shall occur, then the Lender
may, by notice to the Servicer, the Borrower and the Backup Servicer, terminate
all of the rights and obligations of the Servicer under this Agreement. Upon the
delivery to the Servicer of such notice, all authority and power of the Servicer
under this Agreement, whether with respect to the Pledged Assets or otherwise,
shall pass to and be vested in the Backup Servicer pursuant to and under this
Section (unless the Lender shall have appointed a different successor Servicer
pursuant to Section 6.01 hereof or the Backup Servicer is unable to act as
Servicer and a
 
 
75

--------------------------------------------------------------------------------

 
 
successor is appointed as provided in the fourth paragraph of this
Section 6.13), and, without limitation, the Backup Servicer is hereby authorized
and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination or to perform the duties of the
Servicer under this Agreement including, without limitation, to make withdrawals
from the Security Deposit Account pursuant to Section 2.05 and any Cash Reserve
Account pursuant to Section 2.06. The Servicer agrees to cooperate with the
Lender and the Backup Servicer in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including, without limitation, providing
notification to the Obligors of the assignment of the servicing function,
providing notification to the Lender’s Bank of the Backup Servicer’s right to
make withdrawals from the Security Deposit Account pursuant to Section 2.05 and
any Cash Reserve Account pursuant to Section 2.06, providing the Backup
Servicer, at the Servicer's expense, with all records, in electronic or other
form, reasonably requested by the Backup Servicer, in such form as the Backup
Servicer may reasonably request and at such times as the Backup Servicer may
reasonably request, to enable the Backup Servicer to assume the servicing
functions hereunder and the transfer to the Backup Servicer for administration
by it of all cash amounts which at the time should be or should have been
deposited by the Servicer in the Collection Account or thereafter be received by
the Servicer with respect to the Pledged Receivables. Additionally, the Servicer
agrees to cooperate in providing, at the Servicer’s expense, the Backup Servicer
as successor Servicer, with reasonable access (including at the premises of the
Servicer) to Servicer’s employees and any and all books, records or other
information reasonably requested by it to enable the Backup Servicer, as
successor Servicer, to assume the servicing functions hereunder. Neither the
Lender nor the Backup Servicer shall be deemed to have breached any obligation
hereunder as a result of a failure to make or delay in making any distribution
as and when required hereunder caused by the failure of the Servicer to remit
any amounts received by it or to deliver any documents held by it with respect
to the Pledged Assets. The Backup Servicer (including as successor Servicer)
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer hereunder.
 
The Active Backup Servicer’s Fees and Transition Costs shall be paid out of
Collections with respect to any Pledged Receivable as set forth in
Section 2.04(c) on and after the date, if any, that the Backup Servicer assumes
the responsibilities of the Servicer pursuant to this Section. The Standby
Backup Servicer’s Fees and Transition Costs shall be paid out of Collections
with respect to any Pledged Receivable as set forth in Section 2.04(c) prior to
the date, if any, that the Backup Servicer assumes the responsibilities of the
Servicer pursuant to this Section.
 
Any obligations of LEAF Financial under any Transaction Document other than in
its capacity as Servicer shall continue in effect notwithstanding LEAF
Financial’s termination as Servicer.
 
On and after the time the Servicer receives a notice of termination pursuant to
this Section 6.13, the Backup Servicer shall be (and the Backup Servicer hereby
agrees to be) the successor in all respects to the Servicer in its capacity as
Servicer under this Agreement and the transactions set forth or provided for
herein and shall have all the rights and powers and be
 
 
76

--------------------------------------------------------------------------------

 
 
subject thereafter to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof; provided,
however, that any failure to perform such duties or responsibilities caused by
the Servicer’s failure to provide information required by this Section 6.13
shall not be considered a default by the Backup Servicer hereunder; provided,
further, however, that the Backup Servicer, as successor Servicer, shall have
(i) no liability with respect to any obligation which was required to be
performed by the terminated Servicer prior to the date that the Backup Servicer
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any repurchase or advancing obligations, if any, of the Servicer,
(iii) no obligation to pay any taxes required to be paid by the Servicer
(provided that the Backup Servicer shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Backup Servicer, upon becoming a successor Servicer, are expressly limited
to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Backup Servicer shall
have no liability relating to the representations and warranties of the Servicer
contained in Article IV. Notwithstanding the above, the Lender may, or shall, if
the Backup Servicer is unable to so act, appoint itself, or appoint any other
established servicing institution acceptable to the Lender in its sole
discretion, as the successor to the Servicer hereunder in the assumption of all
or any part of the responsibilities, duties or liabilities of the Servicer
hereunder. Pending appointment of a successor to the Servicer hereunder, and
after the Lender notifies the Servicer to discontinue performing servicing
functions under this Agreement, the Backup Servicer (or the Lender if there is
no Backup Servicer) shall act in such capacity as hereinabove provided. In
connection with such appointment and assumption, the Lender may make such
arrangements for the compensation of such successor out of payments on Pledged
Receivables as it and such successor shall agree; provided, however, that,
except as provided herein, no such compensation shall be in excess of that
permitted the Servicer hereunder, unless (i) agreed to by the Lender and
(ii) such compensation shall be on commercially competitive terms and rates. The
Borrower, the Lender and such successor shall take such action, consistent with
this Agreement, as shall be necessary to effectuate any such succession. The
parties hereto agree that in no event will the Backup Servicer be liable for any
special, indirect or consequential damages.
 
The Backup Servicer hereby agrees that it shall, and shall take all actions
necessary so that it shall at all times be ready to, assume all the rights and
powers and all of the responsibilities, obligations and duties of the Servicer
hereunder, within ten (10) Business Days of receiving from the Lender a notice
requesting the Backup Servicer to do so.
 
Notwithstanding anything contained in this Agreement to the contrary, absent
specific knowledge by any Lyon Financial Services, Inc. account representative
assigned to this transaction from time to time, or written notice detailing
specific Errors (as defined below) or other deficiencies, Lyon Financial
Services, Inc., as successor Servicer, is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Contracts (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and Lyon
Financial Services, Inc. shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer. If any error,
inaccuracy, commission or incorrect or nonstandard practice or procedure
 
 
77

--------------------------------------------------------------------------------

 
 
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors cause Lyon Financial Services, Inc. to make or continue any errors
(collectively, “Continued Errors”), Lyon Financial Services, Inc. shall have no
liability for such Continued Errors; provided, however, that Lyon Financial
Services, Inc. agrees to use its best efforts to prevent Continued Errors. In
the event that Lyon Financial Services, Inc. becomes aware of Errors or
Continued Errors, Lyon Financial Services, Inc. shall, with the prior consent of
the Lender, use its best efforts to reconstruct and reconcile any affected data
as is commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors. Lyon Financial Services, Inc. shall be entitled
to recover its costs thereby expended as Servicer Advances in accordance with
Section 2.04(c) hereof.
 
Within four (4) Business Days after each Remittance Date, provided that the
Backup Servicer shall have received the information specified in Section 6.10(d)
within the time specified therein, the Backup Servicer shall compare the
information on the computer tape or diskette (or other means of electronic
transmission acceptable to the Backup Servicer) most recently delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) with respect to such
Remittance Date to the corresponding Monthly Remittance Report delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) and shall:
 
(a) confirm that such Monthly Remittance Report is complete on its face;
 
(b) confirm the distributions to be made on such Remittance Date pursuant to
Section 2.04(c) hereof to the extent the Backup Servicer is able to do so given
the information provided to it by the Servicer (it being hereby agreed that the
Backup Servicer shall promptly notify the Servicer and the Lender if such
information is insufficient and that the Servicer shall promptly provide to the
Backup Servicer any additional information required by the Backup Servicer);
 
(c) confirm the mathematical computations of information in such Monthly
Remittance Report; and
 
(d) confirm such other information as the Backup Servicer and the Lender may
agree;
 
In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer and that determined
or calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Lender. In the event of a discrepancy
as described in the preceding sentence, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy within five (5) Business Days after
reporting such discrepancy, but in the absence of a reconciliation,
distributions on the related Remittance Date shall be made consistent with the
information calculated by the Servicer, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy prior to the next Remittance Date,
and the Servicer shall promptly report to the Lender regarding the progress, if
any, which shall have been made in reconciling such discrepancy. If the Backup
Servicer and the Servicer are unable to reconcile such discrepancy with respect
to such Monthly Remittance Report by the next Remittance Date that falls in
April, July, October or January, the Servicer shall cause independent
accountants acceptable to the Lender, at the Servicer’s expense, to examine such
Monthly Remittance Report and attempt to reconcile such discrepancy at the
earliest possible
 
 
78

--------------------------------------------------------------------------------

 
 
date (and the Servicer shall promptly provide the Lender with a report regarding
such event). The effect, if any, of such reconciliation shall be reflected in
the Monthly Remittance Report for the next succeeding Remittance Date.
 
Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer.
 
The Backup Servicer may allow a subservicer to perform any and all of its duties
and responsibilities hereunder, including but not limited to its duties as
successor Servicer hereunder, should the Backup Servicer become the successor
Servicer pursuant to the terms of this Agreement; provided, however, that the
Backup Servicer shall remain liable for the performance of all of its duties and
obligations hereunder to the same extent as if no such subservicing had
occurred.
 
In no event shall the Backup Servicer (either prior to or after its appointment
hereunder as Servicer) be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including without limitation, acts of
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God.
 
SECTION 6.14 Additional Remedies of Lender Upon Event of Default. During the
continuance of any Event of Default, the Lender, in addition to the rights
specified in Section 7.01, shall have the right to take all actions now or
hereafter existing at law, in equity or by statute to protect its interests and
enforce its rights and remedies (including the institution and prosecution of
all judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith). Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, each and every remedy shall be cumulative and in addition
to any other remedy, and no delay or omission to exercise any right or remedy
shall impair any such right or remedy or shall be deemed to be a waiver of any
Event of Default.
 
SECTION 6.15 Waiver of Defaults. The Lender may waive any default by the
Servicer in the performance of its obligations hereunder and its consequences.
Upon any such waiver of a past default, such default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall be effective unless it
shall be in writing and signed by the Lender and no such waiver shall extend to
any subsequent or other default or impair any right consequent thereon except to
the extent expressly so waived.
 
SECTION 6.16 Maintenance of Certain Insurance. On the date hereof the Servicer
shall obtain, and at all times thereafter during the term of its service as
Servicer the Servicer shall maintain, in force an “errors and omissions”
insurance policy in an amount not less than $1,000,000 naming the Lender as loss
payee and with an insurance company reasonably acceptable to the Lender.
 
 
79

--------------------------------------------------------------------------------

 

       The Servicer shall deliver a copy of the insurance policy required under
this Section 6.16 to the Lender on the date hereof together with a certification
from the applicable insurance company that such policy is in force on the date
hereof.
 
The Servicer shall prepare and present, on behalf of itself and the Lender,
claims under any such policy in a timely fashion in accordance with the terms of
such policy, and upon, the filing of any claim on any policy described in this
Section, the Servicer shall promptly notify the Lender of such claim.
 
SECTION 6.17 Segregation of Collections. The Servicer shall not commingle funds
constituting Collections with respect to any Pledged Receivable with any other
funds of the Servicer; provided, that such commingling may occur in the Lockbox
Account so long as the Lockbox Intercreditor Agreement is in full force and
effect.
 
SECTION 6.18 UCC Matters; Protection and Perfection of Pledged Assets. The
Borrower will not change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 6.18 after
compliance with all terms and conditions of this Section 6.18 related thereto)
unless, prior to the effective date of any such jurisdiction change, name change
or use, the Borrower notifies the Collateral Agent of such change in writing and
delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may request to reflect such jurisdiction, name change or use,
together with such other documents and instruments as the Collateral Agent may
request in connection therewith. The Borrower will not change the location of
its chief executive office or the location of its records regarding the Pledged
Receivables unless, prior to the effective date of any such change of location,
the Borrower notifies the Collateral Agent of such change of location in writing
and delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may reasonably request to reflect such change of location,
together with such Opinions of Counsel, documents and instruments as the
Collateral Agent may request in connection therewith. The Borrower agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the
Collateral Agent may reasonably request in order to perfect, protect or more
fully evidence the Collateral Agent’s interest in the Pledged Assets acquired
hereunder, or to enable the Collateral Agent to exercise or enforce any of its
respective rights hereunder. Without limiting the generality of the foregoing,
the Borrower will, upon the request of the Collateral Agent: (i) execute (if
necessary) and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate or as the Collateral Agent may request, and (ii) mark
its master data processing records evidencing such Pledged Receivables with a
legend acceptable to the Collateral Agent, evidencing that the Collateral Agent
has acquired an interest therein as provided in this Agreement. The Collateral
Agent shall be entitled to conclusively rely on the filings or registrations
made by or on behalf of the Borrower without any independent investigation and
the Borrower’s obligation to make such filings as evidence that such filings
have been made. The Borrower hereby authorizes the Collateral Agent to file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Receivables and the
Other Conveyed Property and the Related
 
 
80

--------------------------------------------------------------------------------

 
 
Security related thereto and the proceeds of the foregoing now existing or
hereafter arising, without the signature of the Borrower where permitted by law.
The Borrower hereby ratifies and authorizes the filing by the Collateral Agent
of any such financing statement made prior to the date hereof. A carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Pledged Receivables, or any part thereof, shall be sufficient as a
financing statement. The Borrower shall, upon the request of the Collateral
Agent at any time after the occurrence of an Event of Default and at the
Borrower’s expense, notify the Obligors obligated to pay any Pledged
Receivables, or any of them, of the security interest of the Collateral Agent in
the Pledged Assets. If the Borrower fails to perform any of its agreements or
obligations under this Section 6.18, the Collateral Agent may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Borrower upon the Collateral Agent’s demand
therefor. For purposes of enabling the Collateral Agent to exercise its rights
described in the preceding sentence and elsewhere in this Article VI, the
Borrower hereby authorizes the Collateral Agent and its successors and assigns
to take any and all steps in the Borrower’s name and on behalf of the Borrower
necessary or desirable, in the determination of the Collateral Agent, to collect
all amounts due under any and all Pledged Receivables, including, without
limitation, endorsing the Borrower’s name on checks and other instruments
representing Collections with respect to any Pledged Receivable and enforcing
such Pledged Receivables and the related Contracts and, if any, the related
guarantees.
 
SECTION 6.19 Servicer Advances. The Servicer may, in its sole discretion, make
an advance in respect of any payment due on a Pledged Receivable (other than a
Defaulted Receivable) to the extent such payment has not been received by the
Servicer as of its due date and the Servicer reasonably expects such payment
will be ultimately recoverable (a “Servicer Advance”). The Servicer shall
deposit into the Collection Account in immediately available funds the aggregate
of all Servicer Advances to be made during a Fee Period on or prior to the
Business Day immediately preceding the related Remittance Date. The Servicer
shall be entitled to reimbursement for such Servicer Advances from monies in the
Collection Account as provided in Section 2.04(c) hereof.
 
SECTION 6.20 Repurchase of Receivables Upon Breach of Covenant or Representation
and Warranty by Servicer. The Borrower or the Servicer, as the case may be,
shall inform the other parties to this Agreement and the Initial Qualifying Swap
Counterparty promptly, in writing, upon the discovery of any breach of the
Servicer’s representations, warranties and/or covenants pursuant to
Section 4.02, Section 6.05 or Article V; provided, however, that the failure to
provide any such notice shall not diminish, in any manner whatsoever, any
obligation of the Servicer hereunder to repurchase any Pledged Receivable.
Unless such breach shall have been cured by the last day of the first full
calendar month following the discovery by or notice to the Servicer of such
breach (and provided that a Borrowing Base Deficiency exists on such last day),
the Servicer (if LEAF Financial or an Affiliate thereof) shall have an
obligation, and the Borrower shall and the Collateral Agent may, enforce such
obligation of the Servicer (if LEAF Financial or an Affiliate thereof), to
repurchase any Pledged Receivable materially and adversely affected by such
breach. The Borrower shall notify the Collateral Agent promptly, in writing, of
any failure by the Servicer to so repurchase any such Pledged Receivable. In
consideration of the repurchase of such Pledged Receivable, the Servicer shall
remit funds in an amount equal to the Release Price for such Pledged Receivable
to the Collection Account on the date of such
 
 
81

--------------------------------------------------------------------------------

 
 
repurchase. The obligations of the Servicer under this Section 6.20 are in
addition to, and in no way limit, any obligations of the Servicer in its
individual capacity under the Purchase and Sale Agreement. It is understood and
agreed that the obligation of the Servicer to purchase any Receivables is not
intended to, and shall not, constitute a guaranty of the collectibility or
payment of any Receivable which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
related Obligor.
 
SECTION 6.21 Compliance with Applicable Law. The Servicer and the Borrower shall
at all times comply in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder (including, without
limitation, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”,
the Soldiers’ and Sailors’ Civil Relief Act of 1940 and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and all other
consumer credit laws and equal credit opportunity and disclosure laws) in the
conduct of its business.
 
SECTION 6.22 Receipt of Certificates of Title. Any Receivable (other than a
Vehicle Sublimit Pledged Receivable) with respect to which the Obligor
Collateral includes a Vehicle and for which the Servicer shall not have
(i) received a Certificate of Title indicating the Borrower as the owner of the
related Vehicle and “Morgan Stanley Bank” as the sole lienholder with respect to
such Vehicle from the applicable Registrar of Titles and (ii) delivered such
Certificate of Title to the Custodian within 90 days of the first day of
inclusion of such Pledged Receivable in the calculation of the Eligible
Receivables Balance, shall no longer be deemed to be an Eligible Receivable and,
therefore, shall no longer be included in the calculation of the Eligible
Receivables Balance. In the case of any Receivable excluded from the calculation
of the Eligible Receivables Balance pursuant to the previous sentence, the
Receivable so excluded from the calculation of the Eligible Receivables Balance
may at a later time be included in the calculation of the Eligible Receivables
Balance, provided, that (i) the Custodian shall have received the Certificate of
Title described above with respect to such Receivable from the applicable
Registrar of Titles and delivered such Certificate of Title to the Custodian and
(ii) such Receivable is otherwise an Eligible Receivable at such time.
 
SECTION 6.23 Lender’s Bank Limitation of Liability. xv) The Lender’s Bank
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being expressly understood by the parties hereto
that there are no implied duties or obligations under this Agreement. Neither
the Lender’s Bank nor any of its officers, directors, employees or agents shall
be liable, directly or indirectly, for any damages or expenses arising out of
the services performed under this Agreement other than damages which result from
the gross negligence or willful misconduct of it or them. In no event will the
Lender’s Bank or any of its officers, directors, employees or agents be liable
for any consequential, indirect or special damages.
 
(b) The Lender’s Bank shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything which it may do or refrain from doing in connection
herewith.
 
 
82

--------------------------------------------------------------------------------

 

(c) The Lender’s Bank may rely on and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it by any other Person and which in good faith it believes to be
genuine and which has been signed by the proper party or parties. The Lender’s
Bank may rely on and shall be protected in acting upon the written instructions
of any designated officer of the Borrower, the Servicer or the Lender.
 
(d) The Lender’s Bank may consult with counsel reasonably satisfactory to it and
the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.
 
(e) The Lender’s Bank shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of its rights or powers, if the Lender’s Bank
believes that repayment of such funds (repaid in accordance with the terms of
this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.
 
(f) The Lender’s Bank shall not be deemed to be a fiduciary of any party hereto.
 
(g) The parties hereto agree that in no event will the Lender’s Bank be liable
for special, indirect or consequential damages.
 
ARTICLE VII.
 
EVENTS OF DEFAULT
 
SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
 
(a) the occurrence of any Bankruptcy Event with respect to the Borrower, Owner,
Resource America, the Originator or the Servicer; or
 
(b) any representation or warranty made or deemed to be made by the Borrower or
the Servicer (or any of its officers) under or in connection with this Agreement
(or any remittance report or other information or report delivered pursuant
hereto) or any other Transaction Document shall prove to be false or incorrect
in any respect and shall remain false or incorrect for a period fifteen (15)
Business Days after the Servicer or the Borrower become aware, or are notified
by the Lender, the Custodian or any other Person, that such representation or
warranty is false or incorrect; provided, however, that if any breach described
above is cured by the repurchase of Receivables pursuant to Article VI of the
Purchase and Sale Agreement or by a repayment hereunder, or repurchase pursuant
to Sections 4.03 or 6.20 hereof, such breach shall cease to constitute an Event
of Default; or
 
(c) (i) the Borrower or the Servicer shall fail to perform or observe any term,
covenant or agreement hereunder or under any other Transaction Document (other
than described in clause (ii) below) in any material respect and such failure
remains unremedied for fifteen (15) Business Days or (ii) either the Servicer or
the Borrower shall fail to make any payment or
 
 
83

--------------------------------------------------------------------------------

 
 
deposit to be made by it when due hereunder or under any other Transaction
Document and such failure remains unremedied for two (2) Business Days; or
 
(d) the Borrower, Owner, Resource America or the Servicer shall fail to pay (and
such failure remains unremedied for two (2) Business Days) any principal of or
premium or interest on any Debt in an amount in excess of $10,000,000, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or any other default under any
agreement or instrument relating to any Debt of the Borrower or the Servicer or
any other event, shall occur if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof; or
 
(e) the Originator, the Borrower or any of their respective subsidiaries shall
have suffered any material adverse change to its business, financial condition
or any other condition which, in Lender’s sole discretion, constitutes a
material impairment of the Originator or the Borrower’s ability to perform its
Obligations; or
 
(f) (i) the Collateral Agent shall at any time fail to have a valid, perfected,
first priority security interest in any of the Pledged Assets (other than
Equipment which has a value of less than (x) $25,000 if such Equipment is leased
under Dollar Purchase Option Contracts or (y) $50,000 if such Equipment is
leased under FMV Contracts) or (ii) any purchase by the Borrower of a Receivable
and the Collections, Related Security and Other Conveyed Property with respect
thereto under the Purchase and Sale Agreement shall, for any reason, cease to
create in favor of the Borrower a perfected ownership interest in such
Receivable and the Collections, Related Security and the Other Conveyed Property
with respect thereto; provided, however, that if an event described in the
foregoing clause (i) or (ii) is cured by the repurchase of Receivables pursuant
to Article VI of the Purchase and Sale Agreement or by a repayment hereunder or
repurchase pursuant to Sections 4.03 or 6.20 hereof, within five Business Days,
such event shall cease to constitute an Event of Default; or
 
(g) the Borrower or the Servicer shall have suffered any material adverse change
to its financial condition or operations which would affect the collectibility
of the Pledged Receivables or the Borrower’s or the Servicer’s ability to
conduct its business or fulfill its obligations hereunder or under any other
Transaction Document; or
 
(h) the Servicer’s or the Borrower’s activities are terminated for any reason,
including any termination thereof by a regulatory, tax or accounting body; or
 
(i) the occurrence of a Change of Control; or
 
(j) the Purchase and Sale Agreement or any other Transaction Document or any
material provision of any of them shall cease to be in full force and effect and
enforceable in accordance with its terms, or the Servicer, the Borrower, or any
Affiliate of the Servicer or the Borrower shall so assert in writing; or
 
(k) the occurrence of a Servicer Default; or
 
 
84

--------------------------------------------------------------------------------

 

(l) (i) the Facility Amount exceeds the lesser of (x) the Borrowing Limit and
such event shall remain unremedied for one Business Day or (y) the Borrowing
Base and such event shall remain unremedied for two Business Days; (ii) the
aggregate Facility Amount hereunder, calculated solely with respect to Loans
made with respect to Pool A Receivables, exceeds the Pool A Borrowing Base and
such event shall remain unremedied for two Business Days or (iii) the aggregate
Facility Amount hereunder, calculated solely with respect to Loans made with
respect to Pool B Receivables, exceeds the Pool B Borrowing Base and such event
shall remain unremedied for two Business Days; or
 
(m) the auditor’s opinion accompanying the audited annual financial statements
of the Servicer or the Borrower is qualified in any manner; or
 
(n) (i) any Qualifying Interest Rate Swap shall cease to be in full force and
effect, (ii) the Borrower or the Servicer fail to comply with any hedging
requirement hereunder or (iii) the counterparty under any Qualifying Interest
Rate Swap or former or purported Qualifying Interest Rate Swap fails to qualify
as a Qualifying Swap Counterparty and does not post cash collateral in a manner
satisfactory to the Lender is not replaced by a Qualifying Swap Counterparty
within 45 days of such counterparty’s failure to so qualify, (iv) the occurrence
of any default by the Borrower or Servicer in the observance or performance of
any of the terms or provisions of any Qualifying Interest Rate Swap or (v) any
interest rate swap agreement represented by the Borrower or the Servicer to be a
Qualifying Interest Rate Swap shall fail to be, or cease to be, a Qualifying
Interest Rate Swap; or
 
(o) Resource America shall, at any time, permit its Tangible Net Worth to be
less than the Minimum Tangible Net Worth; or
 
(p) either (i) the provisions of the Transaction Documents relating to the
Backup Servicer or its duties under any of the Transaction Documents cease to be
in full force and effect and enforceable in accordance with their terms, or the
Backup Servicer shall so assert in writing, (ii) Lyon Financial Services, Inc.
or any successor Backup Servicer resigns, is removed by the Lender, or otherwise
ceases to act as the Backup Servicer, and such Backup Servicer is not replaced
by a new Backup Servicer satisfactory to the Lender within 45 days of such
resignation, removal or other event;
 
then the Lender may, by notice to the Borrower and each Qualifying Swap
Counterparty, declare the Program Termination Date to have occurred; provided,
that, in the case of any event described in Section 7.01(a) above, the Program
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Receivables from Originator under the
Purchase and Sale Agreement, (ii) at the option of the Lender in its sole
discretion, the Lender may declare the Loans made to the Borrower hereunder and
all interest and all Fees accrued on such Loans and any other Obligations to be
immediately due and payable (and the Borrower shall pay such Loans and all such
amounts and Obligations immediately), (iii) the Lender, in its sole discretion,
may direct the Obligors to make all payments under the Pledged Receivables
directly to the Backup Servicer, the Lender or any lockbox or account
established by any of such parties. Any Collections received in any such account
(or received directly by the Lender) shall be applied to the Obligations in
accordance with the priority of payments set forth
 
 
85

--------------------------------------------------------------------------------

 
 
in Section 2.04(c). In addition, upon any such declaration or upon any such
automatic occurrence, the Lender and the Collateral Agent shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other applicable laws, which rights shall be cumulative. If any Event of
Default shall have occurred, the Interest Rate shall be increased to the Default
Funding Rate, effective as of the date of the occurrence of such Event of
Default, and shall remain at the Default Funding Rate.
 
SECTION 7.02 Additional Remedies of the Lender. xvi) If, (i) upon the Lender’s
declaration that the Loans made to the Borrower hereunder are immediately due
and payable pursuant to Section 7.01 or (ii) on the Facility Maturity Date, the
aggregate outstanding principal amount of the Loans, all accrued Fees and
interest and any other Obligations are not immediately paid in full, then the
Collateral Agent, in addition to all other rights specified hereunder, shall
have the right to immediately sell in a commercially reasonable manner, in a
recognized market (if one exists) at such price or prices as the Collateral
Agent may reasonably deem satisfactory, any or all Pledged Assets and shall
apply the proceeds thereof to the Obligations in accordance with the priority of
payments set forth in Section 2.04(c).
 
(b) The parties recognize that it may not be possible to sell all of the Pledged
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Pledged Assets may
not be liquid. Accordingly, the Collateral Agent may elect, in its sole
discretion, the time and manner of liquidating any Pledged Assets, and nothing
contained herein shall obligate the Collateral Agent to liquidate any Pledged
Assets on the date the Lender declares the Loans made to the Borrower hereunder
to be immediately due and payable pursuant to Section 7.01 or to liquidate all
Pledged Assets in the same manner or on the same Business Day.
 
(c) Any amounts received from any sale or liquidation of the Pledged Assets
pursuant to this Section 7.02 in excess of the Obligations will be returned to
the Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.
 
(d) Each of the Lender, Collateral Agent and the Initial Qualifying Swap
Counterparty shall have, in addition to all the rights and remedies provided
herein and provided by applicable federal, state, foreign, and local laws
(including, without limitation, the rights and remedies of a secured party under
the Uniform Commercial Code of any applicable state, to the extent that the
Uniform Commercial Code is applicable, and the right to offset any mutual debt
and claim), all rights and remedies available to such Person at law, in equity
or under any other agreement between such Person and the Borrower.
 
(e) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Program Termination Event or Event of
Default.
 

 
86

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
 
INDEMNIFICATION
 
SECTION 8.01 Indemnities by the Borrower. Without limiting any other rights
which the Lender, the Collateral Agent, the Backup Servicer (whether in its
capacity as Backup Servicer or successor Servicer), the Lender’s Bank, the
Custodian, the Initial Qualifying Swap Counterparty or any of their respective
Affiliates may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify the Lender, the Collateral Agent, the Custodian, the Backup
Servicer, the Lender’s Bank, the Initial Qualifying Swap Counterparty and each
of their respective Affiliates (each, an “Indemnified Party” for purposes of
this Article VIII) from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any of them arising out
of or as a result of this Agreement or in respect of any Pledged Assets,
excluding, however, (A) Indemnified Amounts to the extent resulting solely from
gross negligence, bad faith or willful misconduct on the part of an Indemnified
Party, (B) taxes (including interest and penalties imposed thereon) imposed by
the jurisdiction in which such Indemnified Party’s principal executive office is
located, on or measured by the overall net income of such Indemnified Party or
(C) Indemnified Amounts to the extent that they are or result from lost profits
(other than principal, interest and Fees with respect to the Loans). Without
limiting the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from any of the following (to the
extent not resulting solely from gross negligence, bad faith or willful
misconduct on the part of an Indemnified Party):
 
(i)     any Pledged Receivable treated as or represented by the Borrower to be
an Eligible Receivable which is not at the applicable time an Eligible
Receivable;
 
(ii)     reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;
 
(iii)     the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any applicable law, rule or regulation with respect
to any Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;
 
(iv)     the failure to vest and maintain vested in the Collateral Agent or to
transfer to the Collateral Agent a first priority perfected security interest in
the Receivables which are, or are purported to be, Pledged Receivables, together
with all related Other Conveyed Property, Collections, Related Security and
other Pledged Assets related thereto (including, without limitation, the
Borrower’s interest in and to any and all Obligor Collateral with respect to
such Receivables), free and clear of any Adverse Claim whether existing at the
time of the related Borrowing or at any time thereafter;
 
 
87

--------------------------------------------------------------------------------

 

(v)     the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount which is less than or equal
to the lesser of (x) the Borrowing Limit on such Business Day and (y) the
Borrowing Base on such Business Day;
 
(vi)     the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount, calculated solely with
respect to Loans secured by Pool A Receivables, which is less than or equal to
the Pool A Borrowing Base;
 
(vii)     the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount, calculated solely with
respect to Loans secured by Pool B Receivables, which is less than or equal to
the Pool B Borrowing Base;
 
(viii)     the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables which are,
or are purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of any Borrowing or at any subsequent time;
 
(ix)     any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such Receivable (or the Contract evidencing such Receivable) not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
 
(x)     any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;
 
(xi)     the failure of the Borrower to pay when due any taxes payable in
connection with the Pledged Receivables or the Pledged Assets related thereto;
 
(xii)     any repayment by the Lender of any amount previously distributed in
payment of Loans or payment of interest or Fees or any other amount due
hereunder, in each case which amount the Lender believes in good faith is
required to be repaid;
 
(xiii)     the commingling by the Borrower of Collections of Pledged Receivables
at any time with other funds;
 
(xiv)     any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Loans or the Pledged Assets;
 
(xv)     any failure by the Borrower to give reasonably equivalent value to
Originator in consideration for the transfer by Originator to the Borrower of
any

 
88

--------------------------------------------------------------------------------

 
 
          Receivable or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or
              common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;
 
(xvi)     [Reserved];
 
(xvii)     any failure of the Borrower or any of its agents or representatives
to remit to the Collection Account, Collections of Pledged Receivables remitted
to the Borrower or any such agent or representative;
 
(xviii)     any failure on the part of the Borrower duly to observe or perform
in any material respect any covenant or agreement under any Qualifying Interest
Rate Swap; and/or
 
(xix)     any Contract related to any Pledged Receivable being rejected by an
Obligor under Section 365 of the Bankruptcy Code in the event that a Bankruptcy
Event has occurred with respect to such Obligor.
 
Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the Lender on behalf of the applicable Indemnified
Party within two (2) Business Days following the Lender’s written demand
therefor on behalf of the applicable Indemnified Party (and the Lender shall pay
such amounts to the applicable Indemnified Party promptly after the receipt by
the Lender of such amounts). The Lender, on behalf of any Indemnified Party
making a request for indemnification under this Section 8.01, shall submit to
the Borrower a certificate setting forth in reasonable detail the basis for and
the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.
 
If the Borrower has made any payments in respect of Indemnified Amounts to the
Lender, on behalf of an Indemnified Party pursuant to this Section 8.01 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower,
without interest.
 
SECTION 8.02 Indemnities by Servicer. xvii) Without limiting any other rights
which any Indemnified Party may have hereunder or under applicable law, the
Servicer (if LEAF Financial or one of its Affiliates) hereby agrees to indemnify
each Indemnified Party from and against any and all damages, losses, claims,
liabilities and related costs and expenses (including reasonable attorneys’ fees
and disbursements) (all of the foregoing being collectively referred to as
“Servicer Indemnified Amounts”) suffered or sustained by any Indemnified Party
as a consequence of any of the following, excluding, however, Servicer
Indemnified Amounts resulting solely from (A) any gross negligence, bad faith or
willful misconduct of any Indemnified Party claiming indemnification hereunder,
(B) taxes (including interest and penalties imposed thereon) imposed by the
jurisdiction in which such Indemnified Party’s principal executive office is
located, on or measured by the overall net income of such Indemnified Party; (C)
Indemnified Amounts to the extent that they are or result from lost profits
(other than principal, interest and Fees with respect to the Loans); and (D)
Indemnified Amounts to the extent the same includes losses that arise solely due
to Receivables being uncollectible on
 
 
89

--------------------------------------------------------------------------------

 
 
account of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor or would constitute recourse to Servicer for such losses:
 
(i)     the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or Monthly Remittance Report or other report prepared
by it hereunder, of any Pledged Receivables which were not Eligible Receivables
as of the date of any such computation;
 
(ii)     reliance on any representation or warranty made by the Servicer (if
LEAF Financial or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or delivered;
 
(iii)     the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to comply with (A) any term, provision or covenant contained in this
Agreement, or any agreement executed in connection with this Agreement, or
(B) any applicable law, rule or regulation applicable to it with respect to any
Pledged Assets;
 
(iv)     any action or inaction by the Servicer (if LEAF Financial or one of its
Affiliates) that causes the Collateral Agent not to have a first priority
perfected security interest in the Receivables that are, or are purported to be,
Pledged Receivables, together with all related Other Conveyed Property,
Collections, Related Security and other Pledged Assets related thereto
(including without limitation, the Borrower’s interest in and to any and all
Obligor Collateral with respect to such Receivables), free and clear of any
Adverse Claim whether existing at the time of the related Borrowing or any time
thereafter;
 
(v)     the commingling by the Servicer (if LEAF Financial or one of its
Affiliates) of the Collections of Pledged Receivables at any time with any other
funds;
 
(vi)     any failure of the Servicer (if LEAF Financial or one of its
Affiliates) or any of its agents or representatives (including, without
limitation, agents, representatives and employees of the Servicer acting
pursuant to authority granted under Section 6.01 hereof) to remit to Collection
Account, Collections of Pledged Receivables remitted to the Servicer or any such
agent or representative;
 
(vii)     the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to perform any of its duties or obligations in accordance with the
provisions of this Agreement or errors or omissions related to such duties;
and/or
 
(viii)     notwithstanding whether any Pledged Receivable shall have been
repurchased by the Servicer pursuant to Section 6.20, any of the events or facts
giving rise to a breach of any of the Servicer’s representations, warranties,
agreements and/or covenants set forth in Article V or Article VI.
 
(b) Any Servicer Indemnified Amounts shall be paid by the Servicer (if LEAF
Financial or one of its Affiliates) to the Lender, for the benefit of the
applicable Indemnified Party, within

 
90

--------------------------------------------------------------------------------

 
 
two (2) Business Days following receipt by the Servicer of the Lender’s written
demand therefor (and the Lender shall pay such amounts to the applicable
Indemnified Party promptly after the receipt by the Lender of such amounts).
 
(c) If the Servicer has made any indemnity payments to the Lender, on behalf of
an Indemnified Party pursuant to this Section 8.02 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Servicer, without interest.
 
Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.
 
ARTICLE IX.
 
MISCELLANEOUS
 
SECTION 9.01 Amendments and Waivers. xviii) Except as provided in
Section 9.01(b), no amendment or modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the Servicer,
the Lender and, to the extent any of their rights or obligations hereunder are
adversely affected thereby, the Backup Servicer, the Custodian, the Lender’s
Bank, and/or each Qualifying Swap Counterparty, and no termination or waiver of
any provision of this Agreement or consent to any departure therefrom by the
Borrower or the Servicer shall be effective without the written concurrence of
the Backup Servicer and the Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
(b) Notwithstanding the provisions of Section 9.01(a), in the event that there
is more than one Lender, the written consent of each Lender shall be required
for any amendment, modification or waiver (i) reducing any outstanding Loans, or
the interest thereon, (ii) postponing any date for any payment of any Loan, or
the interest thereon, (iii) modifying the provisions of this Section 9.01, or
(iv) increasing the Borrowing Base or the Borrowing Limit.
 
SECTION 9.02 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication, communication by facsimile copy or electronic mail) and mailed,
telexed, transmitted or delivered, as to each party hereto, at its address set
forth on Schedule VI hereto or specified in such party’s Assignment and
Acceptance or at such other address (including, without limitation, an
electronic mail address) as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of  notice by facsimile copy or
electronic mail, when verbal communication of receipt is obtained, except that
notices and communications pursuant to Article II shall not be effective until
received.
 
SECTION 9.03 No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any

 
91

--------------------------------------------------------------------------------

 
 
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 9.04 Binding Effect; Assignability; Multiple Lenders. xix) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Servicer, the Lender, the Backup Servicer, the Custodian, the Lender’s Bank and
their respective successors and permitted assigns. This Agreement and the
Lender’s rights and obligations hereunder and interest herein shall be
assignable in whole or in part (including by way of the sale of participation
interests therein) by the Lender and its successors and assigns. None of the
Borrower, the Servicer or the Backup Servicer may assign any of its rights and
obligations hereunder or any interest herein without the prior written consent
of the Lender. The parties to each assignment or participation made pursuant to
this Section 9.04 shall execute and deliver to the Lender, for its acceptance
and recording in its books and records, an assignment and acceptance agreement
(an “Assignment and Acceptance”) or a participation agreement or other transfer
instrument reasonably satisfactory in form and substance to the Lender and the
Borrower. Each such assignment or participation shall be effective as of the
date specified in the applicable Assignment and Acceptance or other agreement or
instrument only after the execution, delivery, acceptance and recording thereof
as described in the preceding sentence. The Lender shall notify the Borrower of
any assignment or participation thereof made pursuant to this Section 9.04. The
Lender may, in connection with any assignment or participation or any proposed
assignment or participation pursuant to this Section 9.04, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower and the Pledged Assets furnished to the Lender by or on
behalf of the Borrower or the Servicer; provided, however, that the Lender shall
not disclose any such information until it has obtained an agreement from such
assignee or participant or proposed assignee or participant that it shall treat
as confidential (under terms mutually satisfactory to the Lender, the Borrower,
the Servicer and such assignee or participant or proposed assignee or
participant) any information obtained which is not already publicly known or
available.
 
(b) Whenever the term “Lender” is used herein, it shall mean Morgan Stanley
and/or any other Person which shall have executed an Assignment and Acceptance;
provided, however, that each such party shall have a pro rata share of the
rights and obligations of the Lender hereunder in such percentage amount (the
“Commitment Percentage”) as shall be obtained by dividing such party’s
commitment to fund Loans hereunder by the total commitment of all parties to
fund Loans hereunder. Unless otherwise specified herein, any right at any time
of the Lender to enforce any remedy, shall be exercised by the Lender only upon
direction by such parties that hold a majority of the Commitment Percentages at
such time.
 
(c) Subject to Section 9.04(a), each of the parties hereto hereby agrees to
execute any amendment to this Agreement that is required in order to facilitate
the addition of any new Lender hereunder as contemplated by this Section 9.04
and which does not have any adverse effect on the Borrower, the Originator, the
Servicer or any Affiliate thereof.
 
SECTION 9.05 Term of This Agreement. This Agreement including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full

 
92

--------------------------------------------------------------------------------

 
 
force and effect until the Collection Date; provided, however, that the rights
and remedies with respect to any breach of any representation and warranty made
or deemed made by the Borrower or the Servicer pursuant to Articles III and IV
and the indemnification and payment provisions of Article VIII and Article IX
and the provisions of Section 9.08 and Section 9.09 shall be continuing and
shall survive any termination of this Agreement.
 
SECTION 9.06 GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION. xx) THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE LENDER IN THE PLEDGED
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
 
SECTION 9.07 Costs, Expenses and Taxes. xxi) In addition to the rights of
indemnification granted to the Backup Servicer (whether in its capacity as
Backup Servicer or successor Servicer), the Custodian, the Lender’s Bank, the
Lender and its Affiliates under Section 8.01 hereof, the Borrower agrees to pay
on demand all reasonable (and reasonably documented) costs and expenses of the
Backup Servicer, the Custodian, the Lender’s Bank and the Lender incurred in
connection with the preparation, execution or delivery of, or any waiver or
consent issued or amendment prepared in connection with, this Agreement, the
other Transaction Documents and the other documents to be delivered hereunder or
in connection herewith or therewith or incurred in connection with any
amendment, waiver or modification of this Agreement, any other

 
93

--------------------------------------------------------------------------------

 
 
Transaction Document, and any other documents to be delivered hereunder or
thereunder or in connection herewith or therewith that is necessary or requested
(and, with respect to the Lender, actually entered into) by any of the Borrower,
the Servicer, the Lender or made necessary or desirable as a result of the
actions of any regulatory, tax or accounting body affecting the Lender and its
Affiliates, or which is related to an Event of Default, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Backup Servicer, the Custodian, the Lender’s Bank and the Lender with respect
thereto and with respect to advising the Backup Servicer, the Custodian, the
Lender’s Bank and the Lender as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Backup Servicer, the Custodian, the
Lender’s Bank or the Lender in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder or in connection herewith.
 
(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lender which is
specific to this Agreement or the funding or maintenance of Loans hereunder.
 
(c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding franchise and income taxes) incurred by the Lender or the Initial
Qualifying Swap Counterparty or any shareholder thereof related to this
Agreement, any other Transaction Document or any Qualifying Interest Rate Swap
or similar interest rate cap agreement (“Other Costs”), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender or the Initial Qualifying Swap Counterparty with respect to (i) advising
such Person as to its rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith and (ii) the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith; provided, however, that the Borrower shall have no
obligation to pay the fees and out-of-pocket expenses of counsel to the Initial
Qualifying Swap Counterparty related to the initial negotiation, execution and
delivery of any Qualifying Interest Rate Swap.
 
(d) Without limiting any other provision hereof, the Borrower shall pay on
demand all costs, expenses and fees of the Backup Servicer prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder related to its duties under this Agreement.
 
(e) Any Person making a claim under this Section 9.07 shall submit to the
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.
 
SECTION 9.08 No Proceedings. The Servicer, the Backup Servicer, the Custodian,
the Lender and the Lender’s Bank each hereby agree that it will not institute
against, or join any other Person in instituting against, the Borrower any
proceedings of the type referred to in the definition of Bankruptcy Event prior
to the Collection Date.
 
 
94

--------------------------------------------------------------------------------

 

SECTION 9.09 Recourse Against Certain Parties. No recourse under or with respect
to any obligation, covenant or agreement (including, without limitation, the
payment of any fees or any other obligations) of the Lender as contained in this
Agreement or any other agreement, instrument or document entered into by the
Borrower or the Lender pursuant hereto or in connection herewith shall be had
against any administrator of the Borrower or the Lender or any incorporator,
affiliate, stockholder, officer, employee or director of the Borrower or the
Lender or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Borrower or the Lender pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 9.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Borrower or the Lender or any incorporator, stockholder,
affiliate, officer, employee or director of the Borrower or the Lender or of any
such administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Borrower or the Lender contained in
this Agreement or in any other such instruments, documents or agreements, or
which are implied therefrom, and that any and all personal liability of every
such administrator of the Borrower or the Lender and each incorporator,
stockholder, affiliate, officer, employee or director of the Borrower or the
Lender or of any such administrator, or any of them, for breaches by the
Borrower or the Lender of any such obligations, covenants or agreements, which
liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement. The provisions of this
Section 9.09 shall survive the termination of this Agreement.
 
SECTION 9.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.
 
SECTION 9.11 Tax Characterization. Notwithstanding any provision of this
Agreement, the parties hereto intend that the Loans advanced hereunder shall
constitute indebtedness of the Borrower for federal income tax purposes.
 
SECTION 9.12 Calculation of Performance Triggers. Notwithstanding anything to
the contrary herein, Included Repurchased Receivables shall be treated as Pool
Receivables for purposes of each calculation of the Annualized Default Rate,
Annualized Net Loss Rate,
 

 
95

--------------------------------------------------------------------------------

 
 
Delinquency Rate, Pool A Annualized Net Loss Rate and the Pool B Annualized Net
Loss Rate required to be made hereunder (but for no other purpose).
 
ARTICLE X.
 
THE COLLATERAL AGENT
 
SECTION 10.01 No Implied Duties. The Collateral Agent shall be obligated to
perform only the duties as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Collateral Agent.
 
SECTION 10.02 Limits on Liability. The Collateral Agent shall not be liable for
any acts, omissions, errors of judgment or mistakes of fact or law made, taken
or omitted to be made or taken by it in accordance with this Agreement and the
other Transaction Documents (including acts, omissions, errors or mistakes with
respect to the Collateral), except for those arising out of or in connection
with the Collateral Agent’s gross negligence or willful misconduct. The
Collateral Agent may consult with counsel, accountants and other experts, and
any opinion or advice of any such counsel, any such accountant and any such
other expert shall be full and complete authorization and protection in respect
of any action taken or suffered by the Collateral Agent hereunder in accordance
therewith. The Collateral Agent shall have the right at any time to seek
instructions concerning the administration of the Pledged Assets from any court
of competent jurisdiction. The Collateral Agent may conclusively rely, and shall
be fully protected in acting, upon any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document which it has no reasonable reason to believe to be other than
genuine and to have been signed or presented by the proper party or parties or,
in the case of cables, telecopies and telexes, to have been sent by the proper
party or parties. Absent its gross negligence or willful misconduct, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Collateral Agent and conforming to the requirements of
this Agreement and the other Transaction Documents, if any.
 
SECTION 10.03 Acknowledgement. The Lender hereby acknowledges and agrees that
its rights and obligations as “Lender” under the Collection Account Agreement,
Security Deposit Account Agreement and each Cash Reserve Account Agreement are
being held in its capacity as Collateral Agent for the benefit of the Secured
Parties.
 
[Signature page to follow.]
 



 
 
96

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
THE BORROWER:
RESOURCE CAPITAL FUNDING II, LLC
 
By: _____                
        Name:
        Title:
 
THE SERVICER:
LEAF FINANCIAL CORPORATION
 
By: _________________________
       Name:
       Title:
 
   
THE LENDER:
MORGAN STANLEY BANK
 
By: _________________________
       Name:
       Title:
 
THE CUSTODIAN AND
THE LENDER’S BANK:
U.S. BANK NATIONAL ASSOCIATION
 
By: _________________________
       Name:
       Title:
 
   
THE BACKUP SERVICER
LYON FINANCIAL SERVICES, INC. (D/B/A
 
U.S. BANK PORTFOLIO SERVICES)
 
By: _________________________
       Name:
       Title:
 

 

 
 
S-1

--------------------------------------------------------------------------------

 

 
BACKUP SERVICER
LYON FINANCIAL SERVICES, INC. (D/B/A
 
U.S. BANK PORTFOLIO SERVICES)
 
By: _________________________
       Name:
       Title:
 


 
S-2

--------------------------------------------------------------------------------

 
SCHEDULE I
 
CONDITION PRECEDENT DOCUMENTS
 
As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Lender prior to the date of the initial Borrowing:
 
(a) A copy of this Agreement duly executed by each of the parties hereto;
 
(b) A certificate of the Secretary or Assistant Secretary of each of the
Borrower, the Originator and the Servicer, dated the date of this Agreement,
certifying (i) the names and true signatures of the incumbent officers
authorized to sign on behalf of the such Person each Transaction Document to
which it is a party (on which certificate the Lender may conclusively rely until
such time as the Lender shall receive from such Person a revised certificate
meeting the requirements of this paragraph (b)), (ii) that the copy of the
certificate of incorporation or formation of each such Person attached thereto
is a complete and correct copy and that such certificate of incorporation or
formation has not been amended, modified or supplemented and is in full force
and effect, (iii) that the copy of the organizational documents of such Person
attached thereto is a complete and correct copy, and that such organizational
documents have not been amended, modified or supplemented and is in full force
and effect, and (iv) the resolutions of the board of directors or members of
such Person approving and authorizing the execution, delivery and performance by
such Person of each Transaction Document to which it is a party;
 
(c) Good standing certificate, dated as of a recent date for each of the
Borrower, the Originator and the Servicer, issued by its jurisdiction of
organization;
 
(d) Executed, original copies of proper financing statements (the “Facility
Financing Statements”) describing the Pledged Receivables, Other Conveyed
Property, Related Security and other Pledged Assets, and (a) filed against
Originator in favor of the Borrower as assignor secured party and naming the
Collateral Agent as total assignee and (b) filed against the Borrower and in
favor of the Collateral Agent, as secured party, and other, similar instruments
or documents, as may be necessary or, in the opinion of the Collateral Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the Collateral Agent’s interests in all Pledged Receivables, Other
Conveyed Property, Related Security and other Pledged Assets;
 
(e) Executed, original copies of proper financing statements, if any, necessary
to release all security interests and other rights of any Person in the Pledged
Receivables, Other Conveyed Property, Related Security and other Pledged Assets
previously granted by Originator or the Borrower;
 
(f) Certified copies of requests for information or copies (or a similar UCC
search report certified by a party acceptable to the Lender), dated a date
reasonably near to the date of the initial Borrowing, listing all effective
financing statements (including the Facility Financing Statements), which name
any of the Borrower or the Originator (under such party’s present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
Facility
 
 
Sch. I-1

--------------------------------------------------------------------------------

 
 
Financing Statements were filed, together with copies of such financing
statements (none of which, other than the Facility Financing Statements, shall
cover any Pledged Assets);
 
(g) One or more favorable Opinions of Counsel, of counsel to the Originator and
the Borrower, with respect to such matters as the Lender may reasonably request
(including an opinion, with respect to the creation, perfection and first
priority of the security interest of the Borrower and the Collateral Agent in
the property described in such Opinion of Counsel);
 
(h) One or more favorable Opinions of Counsel, of counsel to the Originator and
the Borrower, with respect to the true conveyance of the Receivables under the
Purchase and Sale Agreement, and issues of substantive consolidation;
 
(i) One or more favorable Opinions of Counsel, of counsel to the Originator, the
Borrower, the Custodian and the Backup Servicer with respect to, among other
things, the due authorization, execution and delivery of, and enforceability of,
this Agreement and the other Transaction Documents;
 
(j) A favorable Opinion of Counsel of counsel to the Borrower, with respect to
the first priority perfected security interest of the Collateral Agent in the
Collection Account, the Security Deposit Account and the Cash Reserve Account
and the funds therein;
 
(k) Any necessary third party consents to the closing of the transactions
contemplated hereby;
 
(l) A copy of each of the other Transaction Documents duly executed by the
parties thereto;
 
(m) A copy of the fidelity insurance policy referred to in Section 6.16 hereof
together with a certification from the applicable insurance company that such
policy is in full force and effect on the date hereof; and
 
(n) The results of comprehensive background checks (completed by an
investigation service acceptable to the Lender) on the senior management, key
employees and principals of each of Resource America and LEAF Financial.
 
Sch. I-2
 
 

--------------------------------------------------------------------------------

 



SCHEDULE II
 
PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES
 
AND “DOING BUSINESS AS” NAMES
 
1. Borrower: None
 
2. Servicer: LEAF Financial Corp.
 
LEAF Financial Corporation was previously named Fidelity Leasing Corporation.
Effective February 28, 1996, Fidelity Leasing Corporation changed its name to
F.L. Partnership Management, Inc. Effective May 1, 2000, F.L. Partnership
Management, Inc. and FL Financial Services, Inc. merged, with F.L. Partnership
Management, Inc. as the surviving entity. Effective December 13, 2001, F.L.
Partnership Management, Inc. changed its name to LEAF Financial Corporation.
Effective June 29, 2004, LEAF Asset Management, Inc. and LEAF Financial Corp.
merged, with LEAF Financial Corp. as the surviving entity. None
 
Sch. II-1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE III-A
 
REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO ELIGIBLE POOL A RECEIVABLES
 
The following representations and warranties are made by the Borrower with
respect to the Pool A Contracts related to Pledged Pool A Receivables which are
designated as being Eligible Pool A Receivables on a Borrowing Base Certificate
or a Monthly Remittance Report, or are otherwise represented to the Lender as
being Eligible Pool A Receivables, or are included as Eligible Pool A
Receivables in any calculation set forth herein.
 
1. Each such Contract represents the genuine, legal, valid, binding and full
recourse payment obligation of the Obligor thereunder, enforceable by the
Borrower in accordance with its terms and the Obligor, with respect to such
Contract (and any guarantor of the Obligor’s obligations thereunder), had full
legal capacity to execute and deliver such Contract and any other documents
related thereto.
 
2. [Intentionally omitted.]
 
3. To the extent that such Contract consists of a “Term Note (Level Payments)”
or “Term Note (Step Payments)” or similar promissory note, together with the
“Master Loan and Security Agreement” or similar agreement related thereto and
incorporated by reference therein, each other “Term Note (Level Payments)” or
“Term Note (Step Payments)” or similar promissory note related to the same
“Master Loan and Security Agreement” or similar agreement is also a Contract
related to a Pledged Receivable. To the extent that such Contract consists of a
“Master Lease Schedule” or similar agreement together with a “Master Lease
Agreement” or similar agreement which is related to, and incorporated by
reference therein, each other “Master Lease Schedule” or similar agreement
related to the same “Master Lease Agreement” or similar agreement is also a
Contract related to a Pledged Receivable
 
4. Each such Contract, at the time of origination and at all times thereafter,
conformed to all requirements of the Credit and Collection Policy applicable to
such Contract and, in any case, no such Contract would be required to be written
off pursuant to the Credit and Collection Policy.
 
5. Each such Contract (i) was (a) originated by Originator in the ordinary
course of Originator’s business and Originator had all necessary licenses and
permits to originate Contracts in the State where the related Obligor and the
related Obligor Collateral were located or (b) purchased by Originator, in a
transaction that would constitute a “true sale” for bankruptcy purposes, from a
Person (a “Seller”) who originated such Contract in the ordinary course of
Seller’s business and who had all necessary licenses and permits to originate
Contracts in the State where the related Obligor and the related Obligor
Collateral were located, (ii) was sold by Originator to the Borrower under the
Purchase and Sale Agreement and the Borrower has all necessary licenses and
permits to own Receivables and enter into Contracts in the state where the
related Obligor and the related Obligor Collateral are located, (iii) contains
customary and enforceable provisions, such as to render the rights and remedies
of the Borrower (and any
 
 
Sch.III-A-1

--------------------------------------------------------------------------------

 
 
assignee thereof) adequate for realization against the collateral security
related thereto and (iv) provides for level Scheduled Payments during the term
of such Contract or such Contract is a Non-Level Payment Contract.
 
6. Each such Contract was originated by Originator or the Seller without any
fraud or material misrepresentation on the part of the related Obligor or
Originator or the Seller. Each such Contract was sold by Originator to the
Borrower without any fraud or material misrepresentation on the part of
Originator.
 
7. No such Contract is the subject of any litigation, nor is it subject to any
right of rescission, setoff, counterclaim or defense on the part of the Obligor
thereunder.
 
8. Each such Contract has had no provision thereof waived, amended, altered or
modified in any respect since its origination except in conformity with the
Credit and Collection Policy.
 
9. The Obligor, with respect to each such Contract, has a billing address in the
United States and, except as otherwise permitted in writing by the Lender from
time to time, the Equipment which is the subject of each such Contract and all
other Obligor Collateral with respect thereto is located in the United States.
 
10. Each such Contract (i) is calculated at a fixed yield, (ii) is fully
amortizing in periodic installments over its remaining term (which may include a
Balloon Payment or Put Payment not in excess of 45% of the Discounted Balance of
such Contract at the time of origination), (iii) has a remaining term of 180
months or less and does not permit renewal or extension, (iv) provides for
acceleration of the Scheduled Payments thereunder if the related Obligor is in
default under or has otherwise violated or breached any material provision of
such Contract, (v) prohibits the related Obligor from applying any part of the
Security Deposit or cash collateral paid under such Contract to the Scheduled
Payments due under such Contract (and neither the Originator, the Servicer, the
Borrower or any other Person has applied any part of the Security Deposit or
cash collateral paid under such Contract to any of the Scheduled Payments due
under such Contract) and (vi) has not been assigned by the related Obligor nor
has there been any sub-lease of the Obligor Collateral.
 
11. [Intentionally omitted.]
 
12. Each such Contract (i) is payable by a single Obligor, that is a corporate
Person, or, if the collateral is Equipment used in a business, an individual and
(ii) provides for the financing or lease of Obligor Collateral to be used in the
business of the related Obligor.
 
13. Each such Contract was originated in the United States and is denominated
and payable solely in United States Dollars.
 
14. Each such Contract (i) if a Lease Contract, contains “hell or high water”
provisions, (ii) requires the related Obligor to assume all risk of loss or
malfunction of the related Obligor Collateral; (iii) requires the related
Obligor to pay all maintenance, repair, insurance and taxes, together with all
other ancillary costs and expenses, with respect to the related Obligor
 
 
Sch.III-A-2

--------------------------------------------------------------------------------

 

Collateral; and (iv) requires the related Obligor to pay, in full, when due, all
Scheduled Payments notwithstanding any casualty, loss or other damage to the
related Obligor Collateral.
 
15. Each such Contract is by its terms an absolute and unconditional obligation
of the related Obligor and is non-cancelable (in the case of a Lease Contract)
and non-cancelable and non-prepayable without the payment in full of principal
and accrued interest and finance charges prior to the expiration of the term of
such Contract; such Contract does not provide for the substitution, exchange or
addition of any other items of Obligor Collateral related to such Contract if
the effect thereof would be to reduce or extend the Scheduled Payments related
thereto; and the rights with respect to such Contract are assignable by
Originator (and its successors and assigns, including the Borrower) without the
consent of or notice to any Person.
 
16. Each such Contract is in the form of one of the form contracts attached
hereto as Exhibit D-1, Exhibit D-2 or Exhibit D-3 or in a form otherwise
approved by the Servicer in compliance with the Credit and Collection Policy.
 
17. The Security Deposit, if any, related to such Contract has been deposited
into the Security Deposit Account within ten Business Days of the Pledge of the
related Receivable.
 
18. All material requirements of applicable federal, state and local laws, and
regulations thereunder in respect of each such Contract, the origination
thereof, and the Obligor Collateral related thereto, have been complied with in
all respects.
 
19. The applicable Obligor (other than a lessee under a Lease Contract that is a
“true lease”) has good and marketable title to the Equipment which is the
subject of each such Contract and such Equipment is free and clear of all
Adverse Claims.
 
20. Each such Contract constitutes either an “Instrument” or “Chattel Paper” or
a “Payment Intangible” within the meaning of the UCC.
 
21. Each such Contract contains language by which the related Obligor grants a
security interest to Originator in the Obligor Collateral which is the subject
of each such Contract.
 
22. (A) The Originator shall have taken or caused to be taken all steps
necessary under all applicable law (including the filing of an Obligor Financing
Statement with respect to each such Contract) in order to cause a valid,
subsisting and enforceable perfected, first priority security interest to exist
in Originator’s favor in the Obligor Collateral securing each such Contract
(other than with respect to Equipment which has a value of less than $25,000 if
such Equipment is leased under Dollar Purchase Option Contracts or $50,000 if
such Equipment is leased under FMV Contracts), (B) Originator shall have
assigned the perfected, first priority security interest in the Obligor
Collateral referred to in clause (A) above to the Borrower pursuant to the
Purchase and Sale Agreement and (C) the Borrower shall have assigned the
perfected, first priority security interest in the Obligor Collateral referred
to in clause (A) above to the Collateral Agent pursuant to Section 2.11 hereof.
 
23. The Borrower has taken all steps necessary under all applicable law in order
to perfect the security interest of the Collateral Agent in (i) the Borrower’s
interest in the Obligor
 
 
Sch.III-A-3

--------------------------------------------------------------------------------

 
 
Collateral related to each such Contract (other than Equipment which has a value
of less than $25,000 if such Equipment is leased under Dollar Purchase Option
Contracts or $50,000 if such Equipment is leased under FMV Contracts) and
(ii) each such Contract and the Receivable, Related Security and Other Conveyed
Property related thereto (and the proceeds thereof), and there exists in favor
of the Collateral Agent as secured party, a valid, subsisting and enforceable
first priority perfected security interest in (i) the Borrower’s interest in
such Obligor Collateral and (ii) such Contract and the Receivable, Related
Security and Other Conveyed Property related thereto (and the proceeds thereof)
and such security interest is and shall be prior to all other liens upon and
security interests in (i) the Borrower’s interest in such Obligor Collateral and
(ii) such Contract and the Receivable, Related Security and Other Conveyed
Property related thereto (and the proceeds thereof) that now exist or may
hereafter arise or be created (other than Permitted Liens).
 
24. If the Obligor Collateral related to such Contract (other than a Contract
related to a Vehicle Sublimit Pledged Receivable) includes a Vehicle, the
Borrower or the Servicer shall have delivered to the applicable Registrar of
Titles an application for a Certificate of Title for such Vehicle which such
Certificate of Title shall indicate the Borrower as the owner of the related
Vehicle and indicate “Morgan Stanley Bank” as the sole lienholder with respect
to such Vehicle.
 
25. No such Contract is a Defaulted Receivable or, at the time of its Pledge
hereunder, a Delinquent Receivable.
 
26. Each such Contract is payable by an Obligor which is not subject to any
bankruptcy, insolvency, reorganization or similar proceeding.
 
27. The information pertaining to each such Contract set forth in the Schedule
of Contracts (as defined in the Purchase and Sale Agreement), the related
Assignment and each Borrowing Base Certificate and Monthly Remittance Report is
true and correct in all respects.
 
28. With respect to each such Contract, by the Borrowing Date on which such
Contract is Pledged hereunder and on each relevant date thereafter, Originator
will have caused its master computer records relating to such Contract to be
clearly and unambiguously marked to show that such Contract has been Pledged
under this Agreement.
 
29. With respect to each such Contract there exists a Receivable File and such
Receivable File contains each item listed in the definition of Receivable File
with respect to such Contract and such Receivable File has been delivered to the
Custodian.
 
30. No such Contract has been repaid, prepaid, satisfied, subordinated or
rescinded, and the Obligor Collateral securing such Contract has not been
released from the lien of the Lender in whole or in part (except for releases of
Equipment from a Contract prior to the date of the Pledge thereof and which
releases have been noted in the Collateral Receipt related to such document).
 
31. No such Contract was originated in, or is subject to the laws of, any
jurisdiction the laws of which would make unlawful, void or voidable the sale,
transfer, pledge and/or assignment of such Contract under this Agreement or the
Purchase and Sale Agreement, and
 
 
Sch.III-A-4

--------------------------------------------------------------------------------

 
 
Originator has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the sale, transfer, pledge and/or assignment of such
Contract.
 
32. [Intentionally Omitted].
 
33. No such Contract has been sold, transferred, assigned or pledged by
Originator to any Person other than the Borrower. Borrower has not taken any
action to convey any right to any Person that would result in such Person having
a right to payments due under any such Contract or payments received under the
related Insurance Policy or otherwise to impair the rights of the Borrower or
the Lender in such Contract, the related Insurance Policy or any proceeds
thereof. There is an Insurance Policy in full force and effect with respect to
the Equipment related to such Contract if such Equipment had an original cost
over $100,000.
 
34. No such Contract is assumable by another Person in a manner which would
release the Obligor thereof from such Obligor’s obligations to Originator or the
Borrower.
 
35. There has been no default, breach, violation or event permitting
acceleration under the terms of any such Contract, and no condition exists or
event has occurred and is continuing that with notice, the lapse of time or both
would constitute a default, breach, violation or event permitting acceleration
under the terms of any such Contract, and there has been no waiver of any of the
foregoing.
 
36. No selection procedures adverse to the Borrower or the Lender have been
utilized in selecting any such Contract from all other similar Contracts
originated or purchased by Originator.
 
37. The Obligor Collateral related to any such Contract is not subject to any
tax or mechanic’s lien or any other Adverse Claim.
 
38. [Intentionally omitted.]
 
39. The Borrower has delivered to the Custodian the sole original counterpart of
each such Contract (or a true and correct copy thereof) and such document
constitutes the entire agreement between the parties thereto in respect of the
related Obligor Collateral.
 
40. Each such Contract is in full force and effect in accordance with its terms
and neither the Borrower nor the Obligor has or will have suspended or reduced
any payments or obligations due or to become due thereunder by reason of a
default by any other party to such Contract; there are no proceedings pending or
threatened asserting insolvency of such Obligor; there are no proceedings
pending or threatened wherein such Obligor, any other obligated party or any
governmental agency has alleged that such Contract is illegal or unenforceable.
 
41. The origination and collection practices used by the Servicer with respect
to each such Contract have been in all respects customary in the equipment
financing and servicing business.
 
42. The Obligor Collateral related to each such Contract was properly delivered
to the Obligor in good repair and is in proper working order. Each Obligor has
accepted the related
 
 
Sch.III-A-5

--------------------------------------------------------------------------------

 
 
Equipment. The related Obligor is the end user of the Equipment that is the
subject of any such Contract and no Obligor has sublet the Equipment to any
other party.
 
43. The Obligor with respect to any such Contract is not a merchant with respect
to the Equipment related to such Contract.
 
44. Except with respect to a breach of an Obligor’s right of quiet enjoyment of
the related Equipment, neither the operation of any of the terms of any such
Contract nor the exercise by the Borrower, the Servicer or the Obligor of any
right under any such Contract will render such Contract unenforceable in whole
or in part nor subject to any right of rescission, setoff, claim, counterclaim
or defense, and no such right of rescission, set-off, claim, counterclaim or
defense, including a defense arising out of a breach of the Obligor’s right of
quiet enjoyment of the Equipment, has been asserted with respect thereto.
 
45. The Borrower and the Servicer have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the origination, acquisition
and assignment of such Contract, including, without limitation, giving any
notices and obtaining any consents necessary to effect the acquisition of such
Contract by the Borrower, and have done nothing to impair the rights of the
Borrower or the Lender in the Contract or payments with respect thereto.
 
46. Originator and the Servicer have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the origination, acquisition
and assignment of such Contract, and have done nothing to impair the rights of
the Borrower in such Contract or payments with respect thereto. Originator, the
Servicer and Borrower have duly fulfilled all continuing obligations on their
part to be fulfilled under or in connection with such Contract.
 
47. [Intentionally Omitted].
 
48. The sale from the Originator to the Borrower of each such Contract and the
Other Conveyed Property and Related Security related thereto does not violate
the terms or provisions of any agreement to which the Borrower is a party or by
which it is bound.
 
49. The transfer, assignment and conveyance of the Contract and the related
Related Security and Other Conveyed Property from the Originator to the Borrower
pursuant to the Purchase and Sale Agreement is not subject to nor will result in
any tax, fee or governmental charge payable by the Borrower or any other Person
to any federal, state or local government.
 
50. No such Contract (other than a “true lease”) may be (i) an executory
contract or (ii) in any event, deemed to be an executory contract or unexpired
lease subject to rejection by an Obligor under Section 365 of the Bankruptcy
Code in the event that a Bankruptcy Event has occurred with respect to such
Obligor.
 
51. Each such Contract contains enforceability provisions (i) permitting the
acceleration of the payments thereunder if the Obligor is in default under such
Contract and (ii) sufficient to enable the Borrower to repossess or foreclose
upon the Obligor Collateral related thereto.
 
 
Sch.III-A-6

--------------------------------------------------------------------------------

 

52. Each such Contract generally contains provisions requiring the payment of
both interest and principal (or, in the case of a Lease Contract, lease
payments) in each calendar month or quarter during the term of such Contract.
 
53. The promissory note, if any, related to each such Contract (i) was payable
to the Originator immediately prior to its transfer to the Borrower under the
Purchase and Sale Agreement, and (ii) was payable to the Borrower immediately
prior to its Pledge hereunder and has not been endorsed by Originator to any
Person other than the Borrower.
 
54. The final Scheduled Payment required by each such Contract is less than or
equal to the Discounted Balance of such Contract at the time of origination.
 
55. The Obligor Collateral related to such Contract is not one or more Vehicles
regularly engaged in the long-haul transportation of goods.
 
56. The Obligor with respect to any such Contract which is a lease of, or is
secured by, Equipment related to the practice of dentistry, medicine or
veterinary medicine is a dentist, doctor or veterinarian.
 
57. The vendor of the Equipment relating to such Receivable has received payment
in full from the Obligor prior to the Pledge of such Receivable hereunder and
has no remaining obligations with respect to such Equipment except for any
applicable warranty.
 
 
 
Sch.III-A-7

--------------------------------------------------------------------------------

 


SCHEDULE III-B
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
ELIGIBLE POOL B RECEIVABLES
 
The following representations and warranties are made by the Borrower with
respect to the Pool B Contracts related to Pledged Pool B Receivables which are
designated as being Eligible Pool B Receivables on a Borrowing Base Certificate
or a Monthly Remittance Report, or are otherwise represented to the Lender as
being Eligible Pool B Receivables, or are included as Eligible Pool B
Receivables in any calculation set forth herein.
 
1. Each such Contract represents the genuine, legal, valid, binding and full
recourse payment obligation of the Obligor thereunder, enforceable by the
Borrower in accordance with its terms and the Obligor, with respect to such
Contract (and any guarantor of the Obligor’s obligations thereunder), had full
legal capacity to execute and deliver such Contract and any other documents
related thereto.
 
2. [Intentionally omitted.]
 
3. The Obligor under such Contract has been continuously originating lease or
loan agreements related to equipment with an original cost of less than $100,000
for at least three (3) complete calendar years unless such Obligor is Pentech
Financial Services, Inc.
 
4. Each such Contract, at the time of origination and at all times thereafter,
conformed to all requirements of the Credit and Collection Policy applicable to
such Contract and, in any case, no such Contract would be required to be written
off pursuant to the Credit and Collection Policy.
 
5. Each such Contract (i) was originated by Originator in the ordinary course of
Originator’s business and Originator had all necessary licenses and permits to
originate Contracts in the State where the related Obligor and the related
Obligor Collateral were located, (ii) was sold by Originator to the Borrower
under the Purchase and Sale Agreement and the Borrower has all necessary
licenses and permits to own Receivables and enter into Contracts in the state
where the related Obligor and the related Obligor Collateral are located,
(iii) contains customary and enforceable provisions, such as to render the
rights and remedies of the Borrower (and any assignee thereof) adequate for
realization against the collateral security related thereto and (iv) provides
for level Scheduled Payments during the term of such Contract or such Contract
is a Non-Level Payment Contract.
 
6. Each such Contract was originated by Originator without any fraud or material
misrepresentation on the part of the related Obligor or Originator. Each such
Contract was sold by Originator to the Borrower without any fraud or material
misrepresentation on the part of Originator.
 
7. No such Contract is the subject of any litigation, nor is it subject to any
right of rescission, setoff, counterclaim or defense on the part of the Obligor
thereunder.
 
 
Sch.III-B-1

--------------------------------------------------------------------------------

 

8. Each such Contract has had no provision thereof waived, amended, altered or
modified in any respect since its origination except in conformity with the
Credit and Collection Policy.
 
9. The Obligor with respect to each such Contract has a billing address in the
United States and, except as otherwise permitted in writing by the Lender from
time to time, all Obligor Collateral with respect thereto is located in the
United States.
 
10. Each such Contract (i) is calculated at a fixed yield, (ii) is fully
amortizing in periodic installments over its remaining term (which amortization
may include a Balloon Payment or Put Payment not in excess of 10% of the
aggregate original cost of the related Underlying Equipment), (iii) has a
remaining term of 120 months or less and does not permit renewal or extension,
(iv) provides for acceleration of the Scheduled Payments thereunder if the
related Obligor is in default under or has otherwise violated or breached any
material provision of such Contract, (v) prohibits the related Obligor from
applying any part of the Cash Reserve (if any) paid under such Contract to the
Scheduled Payments due under such Contract (and neither the Originator, the
Servicer, the Borrower or any other Person has applied any part of the Cash
Reserve paid under such Contract to any of the Scheduled Payments due under such
Contract) and (vi) has not been assigned by the related Obligor nor has there
been any sub-lease of the Obligor Collateral.
 
11. The obligations of the Obligor under each such Contract are secured by
Underlying Originator Loan Collateral which includes Eligible Pool B Underlying
Lease Contracts and Eligible Pool B Underlying Loan Contracts with aggregate
Discounted Balances equal to or greater than the Discounted Balance of such
Contract.
 
12. Each such Contract (i) is payable by a single Obligor, that is a corporate
Person or, if the collateral is Equipment used in a business, an individual and
(ii) provides for the financing or lease of Obligor Collateral to be used in the
business of the related Obligor.
 
13. Each such Contract was originated in the United States and is denominated
and payable solely in United States Dollars.
 
14. [Intentionally omitted.]
 
15. Each such Contract is by its terms an absolute and unconditional obligation
of the related Obligor and is non-cancelable and non-prepayable without the
payment in full of principal and accrued interest and finance charges prior to
the expiration of the term of such Contract; such Contract does not provide for
the substitution, exchange or addition of any other items of Underlying
Originator Loan Collateral related to such Contract if the effect thereof would
be to reduce or extend the Scheduled Payments related thereto; and the rights
with respect to such Contract are assignable by Originator (and its successors
and assigns, including the Borrower) without the consent of or notice to any
Person.
 
16. Each such Contract conforms with the criteria set forth in Exhibit D-4
hereto.
 
17. The Cash Reserve, if any, related to such Contract has been deposited into a
Cash Reserve Account within ten Business Days of the Pledge of the related
Receivable.
 
 
Sch.III-B-2

--------------------------------------------------------------------------------

 

18. All material requirements of applicable federal, state and local laws, and
regulations thereunder in respect of each such Contract, the origination
thereof, and the Obligor Collateral related thereto, have been complied with in
all respects.
 
19. The applicable Underlying Obligor (other than a lessee under an Underlying
Lease Contract that is a “true lease”) has good and marketable title to
Underlying Originator Loan Collateral related to such Contract and such
Underlying Originator Loan Collateral is free and clear of all Adverse Claims.
 
20. Each such Contract constitutes either an “Instrument” or “Chattel Paper” or
a “Payment Intangible” within the meaning of the UCC.
 
21. Each such Contract contains language by which the related Obligor grants a
security interest to Originator in the Obligor Collateral which is the subject
of each such Contract.
 
22. (A) The Originator shall have taken or caused to be taken all steps
necessary under all applicable law (including the filing of an Obligor Financing
Statement with respect to each such Contract) in order to cause a valid,
subsisting and enforceable perfected, first priority security interest to exist
in Originator’s favor in the Obligor Collateral securing each such Contract
(other than with respect to Underlying Equipment relating to such Contract which
has an original value of less than $25,000 if such Underlying Equipment is
leased under Dollar Purchase Option Contracts or $50,000 if such Underlying
Equipment is leased under FMV Contracts), (B) Originator shall have assigned the
perfected, first priority security interest in the Obligor Collateral referred
to in clause (A) above to the Borrower pursuant to the Purchase and Sale
Agreement and (C) the Borrower shall have assigned the perfected, first priority
security interest in the Obligor Collateral referred to in clause (A) above to
the Collateral Agent pursuant to Section 2.13 hereof.
 
23. The Borrower has taken all steps necessary under all applicable law in order
to perfect the security interest of the Collateral Agent in (i) the Borrower’s
interest in the Obligor Collateral related to each such Contract (other than
with respect to Underlying Equipment relating to such Contract which has an
original value of less than $25,000 if such Underlying Equipment is leased under
Dollar Purchase Option Contracts or $50,000 if such Underlying Equipment is
leased under FMV Contracts) and (ii) each such Contract and the Receivable,
Related Security and Other Conveyed Property related thereto (and the proceeds
thereof), and there exists in favor of the Collateral Agent as secured party, a
valid, subsisting and enforceable first priority perfected security interest in
(i) the Borrower’s interest in such Obligor Collateral and (ii) such Contract
and the Receivable, Related Security and Other Conveyed Property related thereto
(and the proceeds thereof) and such security interest is and shall be prior to
all other liens upon and security interests in (i) the Borrower’s interest in
such Obligor Collateral and (ii) such Contract and the Receivable, Related
Security and Other Conveyed Property related thereto (and the proceeds thereof)
that now exist or may hereafter arise or be created (other than Permitted
Liens).
 
24. [Intentionally omitted.]
 
 
Sch.III-B-3

--------------------------------------------------------------------------------

 

25. No such Contract is a Defaulted Receivable or, at the time of its Pledge
hereunder, a Delinquent Receivable.
 
26. Each such Contract is payable by an Obligor which is not subject to any
bankruptcy, insolvency, reorganization or similar proceeding.
 
27. The information pertaining to each such Contract set forth in the Schedule
of Contracts (as defined in the Purchase and Sale Agreement), the related
Assignment and each Borrowing Base Certificate and Monthly Remittance Report is
true and correct in all respects.
 
28. With respect to each such Contract, by the Borrowing Date on which such
Contract is Pledged hereunder and on each relevant date thereafter, Originator
will have caused its master computer records relating to such Contract to be
clearly and unambiguously marked to show that such Contract has been Pledged
under this Agreement.
 
29. With respect to each such Contract there exists a Receivable File and such
Receivable File contains each item listed in the definition of Receivable File
with respect to such Contract and such Receivable File is in the possession of
the Custodian.
 
30. No such Contract has been repaid, prepaid, satisfied, subordinated or
rescinded, and the Obligor Collateral securing such Contract has not been
released from the lien of the Lender in whole or in part.
 
31. No such Contract was originated in, or is subject to the laws of, any
jurisdiction the laws of which would make unlawful, void or voidable the sale,
transfer, pledge and/or assignment of such Contract under this Agreement or the
Purchase and Sale Agreement, and the Originator has not entered into any
agreement with any Obligor that prohibits, restricts or conditions the sale,
transfer, pledge and/or assignment of such Contract.
 
32. [Intentionally Omitted].
 
33. No such Contract has been sold, transferred, assigned or pledged by the
Originator to any Person other than the Borrower. Borrower has not taken any
action to convey any right to any Person that would result in such Person having
a right to payments due under any such Contract or payments received under the
related Insurance Policy or otherwise to impair the rights of the Borrower or
the Lender in such Contract, the related Insurance Policy or any proceeds
thereof.
 
34. No such Contract is assumable by another Person in a manner which would
release the Obligor thereof from such Obligor’s obligations to Originator or the
Borrower.
 
35. There has been no default, breach, violation or event permitting
acceleration under the terms of any such Contract, and no condition exists or
event has occurred and is continuing that with notice, the lapse of time or both
would constitute a default, breach, violation or event permitting acceleration
under the terms of any such Contract, and there has been no waiver of any of the
foregoing.
 
 
Sch.III-B-4

--------------------------------------------------------------------------------

 

36. No selection procedures adverse to the Borrower or the Lender have been
utilized in selecting any such Contract from all other similar Contracts
originated or purchased by Originator.
 
37. The Obligor Collateral related to any such Contract is not subject to any
Adverse Claim.
 
38. [Intentionally omitted.]
 
39. The Borrower has delivered to the Custodian the sole original counterpart
(or a true and correct copy) of each such Contract and such document constitutes
the entire agreement between the parties thereto in respect of the related
Obligor Collateral.
 
40. Each such Contract is in full force and effect in accordance with its terms
and neither the Borrower nor the Obligor has or will have suspended or reduced
any payments or obligations due or to become due thereunder by reason of a
default by any other party to such Contract; there are no proceedings pending or
threatened asserting insolvency of such Obligor; there are no proceedings
pending or threatened wherein such Obligor, any other obligated party or any
governmental agency has alleged that such Contract is illegal or unenforceable.
 
41. The origination and collection practices used by the Servicer with respect
to each such Contract have been in all respects customary in the equipment
financing and servicing business.
 
42. [Intentionally omitted.]
 
43. [Intentionally omitted.]
 
44. Neither the operation of any of the terms of any such Contract nor the
exercise by the Borrower, the Servicer or the Obligor of any right under any
such Contract will render such Contract unenforceable in whole or in part nor
subject to any right of rescission, setoff, claim, counterclaim or defense, and
no such right of rescission, set-off, claim, counterclaim or defense has been
asserted with respect thereto.
 
45. The Borrower and the Servicer have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the origination, acquisition
and assignment of the Contract, including, without limitation, giving any
notices and obtaining any consents necessary to effect the acquisition of the
Contract by the Borrower, and have done nothing to impair the rights of the
Borrower or the Lender in the Contract or payments with respect thereto.
 
46. The Originator and the Servicer have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the origination, acquisition
and assignment of the Contract, including, without limitation, giving any
notices and obtaining any consents necessary to effect the acquisition of the
Contract by the Borrower pursuant to the Purchase and Sale Agreement, and have
done nothing to impair the rights of the Borrower in the Contract or payments
with respect thereto. Originator, the Servicer and Borrower have duly fulfilled
all continuing obligations on their part to be fulfilled under or in connection
with such Contract.
 
 
Sch.III-B-5

--------------------------------------------------------------------------------

 

47. The sale from the Originator to the Borrower of each such Contract and the
Other Conveyed Property and Related Security related thereto does not violate
the terms or provisions of any agreement to which the Borrower is a party or by
which it is bound.
 
48. The transfer, assignment and conveyance of the Contract and the related
Related Security and Other Conveyed Property from Originator to the Borrower
pursuant to the Purchase and Sale Agreement is not subject to nor will result in
any tax, fee or governmental charge payable by the Borrower or any other Person
to any federal, state or local government.
 
49. No such Contract may be (i) an executory contract or (ii) in any event,
deemed to be an executory contract or unexpired lease subject to rejection by an
Obligor under Section 365 of the Bankruptcy Code in the event that a Bankruptcy
Event has occurred with respect to such Obligor.
 
50. Each such Contract contains enforceability provisions (i) permitting the
acceleration of the payments thereunder if the Obligor is in default under such
Contract and (ii) sufficient to enable the Borrower to repossess or foreclose
upon the Obligor Collateral related thereto.
 
51. [Intentionally omitted.]
 
52. The promissory note, if any, related to each such Contract (i) was payable
to the Originator immediately prior to its transfer to the Borrower under the
Purchase and Sale Agreement, and (ii) was payable to the Borrower immediately
prior to its Pledge hereunder and has not been endorsed by Originator to any
Person other than the Borrower.
 
53. The final Scheduled Payment required by each such Contract is less than or
equal to the Discounted Balance of such Contract at the time of origination.
 
54. [Intentionally omitted.]
 
55. [Intentionally omitted.]
 
56. Such Contract contains “Seller Events of Default” or similar events of
default which (i) would occur if a Pool B Termination Event with respect to the
related Underlying Originator occurred, (ii) would entitle the Borrower, as
assignee of the Originator’s rights under the Contract, to deliver, or cause the
delivery of, a redirection notice which would require all Underlying Obligors to
make all payments under Underlying Contracts sold or pledged to the Originator
under such Contract to Lockbox Account or an account designated by the Borrower
or the Servicer and (iii) would entitle the Borrower, as assignee of the
Originator’s rights under the Contract, to receive 100% of all payments under
the Underlying Contracts sold or pledged to the Originator under such Contract.
 
57. Each such Contract shall require all amounts payable thereunder to be paid
before the return to the applicable Obligor of, and without setoff with respect
to, the amount of any loan principal or purchase price which would otherwise
have been advanced by the Originator to the applicable Obligor pursuant to the
terms of such Contract, but which was held back by the Originator as a liquidity
reserve or similar reserve.
 
 
 
Sch.III-B-6

--------------------------------------------------------------------------------

 


SCHEDULE III-C
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
ELIGIBLE POOL B UNDERLYING CONTRACTS
 
The following representations and warranties are made by the Borrower with
respect to the Underlying Contracts related to Pledged Pool B Receivables, which
are designated as being Eligible Pool B Receivables on a Borrowing Base
Certificate or a Monthly Remittance Report, or are otherwise represented to the
Lender as being Eligible Pool B Receivables, or are included as Eligible Pool B
Receivables in any calculation set forth herein.
 
1. Each such Underlying Contract represents the genuine, legal, valid, binding
and full recourse payment obligation of the Underlying Obligor thereunder,
enforceable by the Underlying Originator in accordance with its terms and the
Underlying Obligor, with respect to such Underlying Contract (and any guarantor
of the Underlying Obligor’s obligations thereunder), had full legal capacity to
execute and deliver such Underlying Contract and any other documents related
thereto.
 
2. [Intentionally omitted.]
 
3. [Intentionally omitted.]
 
4. Each such Underlying Contract at the time of origination and at all times
thereafter, conformed to all requirements of the credit and collection policy of
the applicable Underlying Originator applicable to such Underlying Contract and,
in any case, no such Underlying Contract would be required to be written off
pursuant to such credit and collection policy.
 
5. Each such Underlying Contract (i) was originated by an Eligible Underlying
Originator in the ordinary course of its business and such Underlying Originator
had all necessary licenses and permits to originate Underlying Contracts in the
State where the related Underlying Obligor and the related Underlying Collateral
were located, (ii) was pledged by such Underlying Originator to the Originator
under the applicable Pool B Contract and (iii) contains customary and
enforceable provisions, such as to render the rights and remedies of such
Underlying Originator (and any assignee thereof, including, without limitation,
the Borrower) adequate for realization against the collateral security related
thereto.
 
6. Each such Underlying Contract was originated by the applicable Underlying
Originator without any fraud or material misrepresentation on the part of the
related Underlying Obligor or Underlying Originator. Each such Underlying
Contract was pledged by such Underlying Originator to Originator without any
fraud or material misrepresentation on the part of such Underlying Originator or
Originator, as applicable.
 
7. No such Underlying Contract is the subject of any litigation, nor is it
subject to any right of rescission, setoff, counterclaim or defense on the part
of the Underlying Obligor thereunder.
 
 
Sch.III-C-1

--------------------------------------------------------------------------------

 

8. Each such Underlying Contract has had no provision thereof waived, amended,
altered or modified in any respect since its origination except in conformity
with the credit and collection policy of the applicable Underlying Originator.
 
9. The Underlying Obligor, with respect to each such Underlying Contract, has a
billing address in the United States and, except as otherwise permitted in
writing by the Lender from time to time, the Underlying Equipment which is the
subject of each such Underlying Contract and all other Obligor Collateral with
respect thereto is located in the United States.
 
10. Each such Underlying Contract (i) is calculated at a fixed yield, (ii) is
fully amortizing in periodic installments over its remaining term (which may
include a Balloon Payment or Put Payment not in excess of  10% of the original
cost of the related Underlying Equipment), (iii) has an remaining term of 120
months or less and does not permit renewal or extension, (iv) provides for
acceleration of the Underlying Scheduled Payments thereunder if the related
Underlying Obligor is in default under or has otherwise violated or breached any
material provision of such Underlying Contract, (v) prohibits the related
Underlying Obligor from applying any part of the Underlying Security Deposit (if
any) paid under such Underlying Contract to the Underlying Scheduled Payments
due under such Underlying Contract (and neither the Underlying Originator, the
Originator, the Servicer, the Borrower or any other Person has applied any part
of the Underlying Security Deposit paid under such Underlying Contract to any of
the Underlying Scheduled Payments due under such Underlying Contract) and
(vi) has not been assigned by the related Underlying Obligor nor has there been
any sub-lease of the Underlying Obligor Collateral.
 
11. Such Underlying Contract has a Discounted Balance of not greater than
$800,000.
 
12. Each such Underlying Contract (i) is payable by a single Underlying Obligor,
that is a corporate Person or, if the collateral is Equipment used in a
business, an individual and (ii) provides for the financing or lease of
Underlying Collateral to be used in the business of the related Underlying
Obligor.
 
13. Each such Underlying Contract was originated in the United States and is
denominated and payable solely in United States Dollars.
 
14. Each such Underlying Contract (i) if an Underlying Lease Contract, contains
“hell or high water” provisions, (ii) requires the related Underlying Obligor to
assume all risk of loss or malfunction of the related Underlying Collateral;
(iii) requires the related Underlying Obligor to pay all maintenance, repair,
insurance and taxes, together with all other ancillary costs and expenses, with
respect to the related Underlying Collateral; and (iv) requires the related
Underlying Obligor to pay, in full, when due, all Underlying Scheduled Payments
notwithstanding any casualty, loss or other damage to the related Underlying
Collateral.
 
15. Each such Underlying Contract is by its terms an absolute and unconditional
obligation of the related Underlying Obligor and is non-cancelable (in the case
of an Underlying Lease Contract) and non-cancelable and non-prepayable without
the payment in full of principal and accrued interest and finance charges prior
to the expiration of the term of such Underlying Contract; such Underlying
Contract does not provide for the substitution, exchange or addition of
 
 
Sch.III-C-2

--------------------------------------------------------------------------------

 
 
any other items of Underlying Collateral related to such Underlying Contract if
the effect thereof would be to reduce or extend the Underlying Scheduled
Payments related thereto; and the rights with respect to such Underlying
Contract are assignable by the applicable Underlying Originator (and its
successors and assigns, including Originator and the Borrower) without the
consent of or notice to any Person.
 
16. [Intentionally omitted.]
 
17. [Intentionally omitted.]
 
18. All material requirements of applicable federal, state and local laws, and
regulations thereunder in respect of each such Underlying Contract, the
origination thereof, and the Underlying Collateral related thereto, have been
complied with in all respects.
 
19. The applicable Underlying Obligor (other than a lessee under an Underlying
Lease Contract that is a “true lease”) has good and marketable title to the
Underlying Equipment which is the subject of each such Underlying Contract and
such Underlying Equipment is free and clear of all Adverse Claims.
 
20. Each such Underlying Contract constitutes either an “Instrument” or “Chattel
Paper” or a “Payment Intangible” within the meaning of the UCC.
 
21. Each such Underlying Contract contains language by which the related
Underlying Obligor grants a security interest to the related Underlying
Originator in the Underlying Collateral which is the subject of each such
Underlying Contract.
 
22. (A) The applicable Underlying Originator shall have taken or caused to be
taken all steps necessary under all applicable law (including the filing of a
sufficient UCC-1 Financing Statement with respect to each such Underlying
Contract) in order to cause a valid, subsisting and enforceable perfected, first
security interest to exist in such Underlying Contract’s favor in the Underlying
Collateral securing each such Underlying Contract (other than with respect to
Equipment which has a value of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts) and
(B) such Underlying Originator shall have assigned the perfected, first priority
security interest in the Underlying Collateral referred to in clause (A) above
to Originator pursuant to the applicable Pool B Contract. Such security interest
is and shall be prior to all other liens upon and security interests in (i) the
Underlying Originator’s in such Underlying Collateral and (ii) such Underlying
Contract (and the proceeds thereof) that now exist or may hereafter arise or be
created.
 
23. [Intentionally omitted.]
 
24. If the Underlying Collateral related to such Underlying Contract (other than
an Underlying Contract related to a Vehicle Sublimit Pledged Receivable)
includes a Vehicle, the Borrower or the Servicer shall have delivered to the
applicable Registrar of Titles an application for a Certificate of Title for
such Vehicle which such Certificate of Title shall indicate “Morgan Stanley
Bank” as the sole lienholder with respect to such Vehicle.
 
25. No such Underlying Contract meets any of the following criteria:
 
 
Sch.III-C-3

--------------------------------------------------------------------------------

 

       (i)                any part of any Underlying Scheduled Payment (or other
amount payable under the terms of the related Underlying
    Contract) remains unpaid for more than 120 days after the due date therefor
set forth in such Underlying Contract;
 
(ii)     the first or second Underlying Scheduled Payment is not paid in full
when due under the related Underlying Contract;
 
(iii)    any payment or other material terms of the related Underlying Contract
have been modified due to credit related reasons after such Underlying Contract
was acquired by the Originator pursuant to the applicable Pool B Contract;
 
(iv)     a Bankruptcy Event has occurred with respect to the related Underlying
Obligor or such Underlying Contract has been or should otherwise be deemed
uncollectible by the Underlying Originator in accordance with its credit and
collection policy;
 
(v)     with respect to such Underlying Contract the Underlying Originator has
repossessed the related Underlying Equipment;
 
(vi)     any Underlying Scheduled Payment (or other amount payable under the
terms of such Underlying Contract) remains unpaid for more than 30 days but not
more than 120 days after the due date therefor set forth in such Underlying
Contract.
 
26. Each such Underlying Contract is payable by an Underlying Obligor which is
not subject to any bankruptcy, insolvency, reorganization or similar proceeding.
 
27. The information pertaining to each such Underlying Contract set forth in the
Schedule of Contracts (as defined in the Purchase and Sale Agreement), the
related Assignment and each Borrowing Base Certificate and Monthly Remittance
Report is true and correct in all respects.
 
28. With respect to each such Underlying Contract, by the Borrowing Date on
which the related Pool B Contract is Pledged hereunder and on each relevant date
thereafter, the related Underlying Originator will have caused its master
computer records relating to such Underlying Contract to be clearly and
unambiguously marked to show that such Underlying Contract has been pledged to
Originator.
 
29. [Intentionally omitted.]
 
30. No such Underlying Contract has been repaid, prepaid, satisfied,
subordinated or rescinded, and the Underlying Collateral securing such
Underlying Contract has not been released from the lien of the related
Underlying Originator, in whole or in part.
 
31. No such Underlying Contract was originated in, or is subject to the laws of,
any jurisdiction the laws of which would make unlawful, void or voidable the
sale, transfer, pledge and/or assignment of such Underlying Contract under this
Agreement, the Purchase and Sale Agreement or the related Pool B Contract, and
the related Underlying Originator has not entered
 
 
Sch.III-C-4

--------------------------------------------------------------------------------

 
 
into any agreement with any Underlying Obligor that prohibits, restricts or
conditions the sale, transfer, pledge and/or assignment of such Underlying
Contract.
 
32. No such Underlying Contract has been sold, transferred, assigned or pledged
by the related Underlying Originator to any Person other than Originator. Such
Underlying Originator has not taken any action to convey any right to any Person
that would result in such Person having a right to payments due under any such
Underlying Contract or payments received under any related Underlying Insurance
Policy or otherwise to impair the rights of Originator in such Underlying
Contract, any Underlying Insurance Policy or any proceeds thereof. There is an
Underlying Insurance Policy in full force and effect with respect to the
Equipment related to such Underlying Contract if such Equipment had an original
cost over $100,000.
 
33. [Intentionally omitted.]
 
34. No such Underlying Contract is assumable by another Person in a manner which
would release the Underlying Obligor thereof from such Underlying Obligor’s
obligations to the Underlying Originator.
 
35. There has been no default, breach, violation or event permitting
acceleration under the terms of any such Underlying Contract, and no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any such Underlying Contract, and there has been
no waiver of any of the foregoing.
 
36. No selection procedures adverse to Originator have been utilized in
selecting any such Underlying Contract from all other similar Underlying
Contracts originated or purchased by the related Underlying Originator.
 
37. The Underlying Collateral related to any such Underlying Contract is not
subject to any Adverse Claim.
 
38. [Intentionally omitted.]
 
39. The related Underlying Originator has delivered to the Originator the sole
original counterpart (or a true and correct copy) of each such Underlying
Contract and such document constitutes the entire agreement of the parties
thereto in respect of the related Underlying Collateral.
 
40. Each such Underlying Contract is in full force and effect in accordance with
its terms and neither the related Underlying Originator nor the Underlying
Obligor has or will have suspended or reduced any payments or obligations due or
to become due thereunder by reason of a default by any other party to such
Underlying Contract; there are no proceedings pending or threatened asserting
insolvency of such Underlying Obligor; there are no proceedings pending or
threatened wherein such Underlying Obligor, any other obligated party or any
governmental agency has alleged that such Underlying Contract is illegal or
unenforceable.
 
 
Sch.III-C-5

--------------------------------------------------------------------------------

 

41. The origination and collection practices used by the related Underlying
Originator with respect to each such Underlying Contract have been in all
respects customary in the equipment financing and servicing business.
 
42. The Underlying Collateral related to each such Underlying Contract was
properly delivered to the Underlying Obligor in good repair and is in proper
working order. Each Underlying Obligor has accepted the related Underlying
Equipment. The related Underlying Obligor is the end user of the Underlying
Equipment that is the subject of any such Underlying Contract and no Underlying
Obligor has sublet the Underlying Equipment to any other party.
 
43. The Underlying Obligor with respect to any such Underlying Contract is not a
merchant with respect to the Underlying Equipment related to such Underlying
Contract and is not a partner, member or Affiliate of the Underlying Originator.
 
44. Except with respect to a breach of an Underlying Obligor’s right of quiet
enjoyment of the related Underlying Equipment, neither the operation of any of
the terms of any such Underlying Contract nor the exercise by the Underlying
Originator, the Borrower, the Servicer or the Obligor of any right under any
such Underlying Contract will render such Underlying Contract unenforceable in
whole or in part nor subject to any right of rescission, setoff, claim,
counterclaim or defense, and no such right of rescission, set-off, claim,
counterclaim or defense, including a defense arising out of a breach of the
Underlying Obligor’s right of quiet enjoyment of the Underlying Equipment, has
been asserted with respect thereto.
 
45. The Underlying Originator has duly fulfilled all obligations on its part to
be fulfilled under or in connection with the origination, acquisition and
assignment of the Underlying Contract, including, without limitation, giving any
notices and obtaining any consents necessary to effect, as applicable, the
acquisition of the Underlying Contract by, or the pledge of the Underlying
Contract to, the Originator, and has done nothing to impair the rights of
Originator in the Underlying Contract or payments with respect thereto. The
Underlying Originator, Originator, the Servicer and Borrower, as applicable,
have duly fulfilled all continuing obligations on their part to be fulfilled
under or in connection with such Underlying Contract.
 
46. [Intentionally omitted.]
 
47. The sale from the related Underlying Originator to Originator of each such
Underlying Contract does not violate the terms or provisions of any agreement to
which either of them is a party or by which it is bound.
 
48. [Intentionally omitted.]
 
49. The pledge of the Underlying Contract from the related Underlying Originator
to Originator pursuant to the related Pool B Contract is not subject to or will
result in any tax, fee or governmental charge payable by Originator or any other
Person to any federal, state or local government.
 
50. No such Underlying Contract (other than a “true lease”) may be (i) an
executory contract or (ii) in any event, deemed to be an executory contract or
unexpired lease subject to
 
 
Sch.III-C-6

--------------------------------------------------------------------------------

 
 
rejection by an Underlying Obligor under Section 365 of the Bankruptcy Code in
the event that a Bankruptcy Event has occurred with respect to such Underlying
Obligor.
 
51. Each such Underlying Contract contains enforceability provisions
(i) permitting the acceleration of the payments thereunder if the Underlying
Obligor is in default under such Underlying Contract and (ii) sufficient to
enable the related Underlying Originator (or any assignee thereof) to repossess
or foreclose upon the Underlying Collateral related thereto.
 
52. Each such Underlying Contract generally contains provisions requiring the
payment of both interest and principal (or, in the case of an Underlying Lease
Contract, lease payments) in each calendar month or quarter during the term of
such Underlying Contract.
 
53. The promissory note, if any, related to each such Underlying Contract
(i) was payable to the related Underlying Originator immediately prior to its
transfer to Originator pursuant to the related Pool B Contract and has not been
endorsed by the related Underlying Originator to any Person other than
Originator.
 
54. The final Underlying Scheduled Payment required by each such Underlying
Contract is less than or equal to the Discounted Balance of such Underlying
Contract at the time of origination.
 
55. The Underlying Collateral related to such Underlying Contract is not one or
more Vehicles regularly engaged in the long-haul transportation of goods.
 
56. The related Underlying Originator is not a guarantor under any Underlying
Contract.
 
57. The vendor of the Underlying Equipment relating to such Underlying Contract
has received payment in full from the Underlying Obligor prior to the pledge of
such Underlying Contract under the related Pool B Contract and has no remaining
obligations with respect to such Underlying Equipment except for any applicable
warranty.
 
 
 
Sch.III-C-7

--------------------------------------------------------------------------------

 


SCHEDULE IV
 
CREDIT AND COLLECTION POLICY
 
Attached.
 



 
 
Sch.IV-1

--------------------------------------------------------------------------------

 


SCHEDULE V
 
EQUIPMENT CATEGORIES
 



 
 
Sch.V-1

--------------------------------------------------------------------------------

 



SCHEDULE VI
 
ADDRESSES FOR NOTICE
 
Resource Capital Funding II, LLC
c/o Leaf Funding Inc.
1818 Market Street, 9th Floor
Philadelphia, PA 19103
Attention: Matthew Goldenberg
Facsimile No.: (215) 640-6370
Confirmation No.: (215) 231-7070
 
LEAF Financial Corporation
1818 Market Street, 9th Floor,
Philadelphia, PA 19103
Attention: Miles Herman
Facsimile No.: (215) 640-6363
Confirmation No.: (215) 717-3358


Morgan Stanley Capital Services Inc.
Transaction Management Group
1585 Broadway
New York, NY 10236-8293
Attention: Chief Legal Officer
Facsimile No.: 001-212-507-4022


Morgan Stanley Credit
750 Seventh Avenue
New York, NY 10019
Facsimile No.: (212) 507-5890
E-mail: spvmonthlyreport@morganstanley.com


Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY 10020
Attention: Peter Woroniecki
Facsimile No.: (212) 762-6943
Confirmation No.: (212) 762-6942
 
 
Sch.VI-1

--------------------------------------------------------------------------------

 

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Ave.
St. Paul, MN 55107
Attention: Diane Reynolds
Facsimile No.: (651) 495-8090
Confirmation No.: (651) 495-3923


Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services)
U.S. Bank Portfolio Services
1310 Madrid Street
Marshall, MN 56258
Attention: Joe Andries
Facsimile No.: (866) 806-0775
Confirmation No.: (507) 532-7129
 
 
Sch.VI-2
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF BORROWING BASE CERTIFICATE
 
BORROWING BASE CERTIFICATE
 
__________, 200__
 
To:          Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY 10020
Attn: Peter Woroniecki
 
Ladies and Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of
October 31, 2006 (the “Loan Agreement”), among Resource Capital Funding II, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Bank, as Lender, U.S. Bank National Association, as the Custodian and the
Lender’s Bank and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) as the Backup Servicer. Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Loan Agreement.
 
In accordance with Section 6.10(c) of the Loan Agreement, the Borrower hereby
certifies that, after giving effect to the Borrowing requested to occur on
---__________, 200__:
 

 
(1)
the aggregate Facility Amount under the Loan Agreement does not exceed the
lesser of (A) the Borrowing Limit and (B) the Borrowing Base;

 

 
(2)
if such Borrowing is to be secured by Pool A Receivables, the aggregate Facility
Amount under the Loan Agreement, calculated solely with respect to Loans secured
by Pool A Receivables, does not exceed the Pool A Borrowing Base;

 

 
(3)
if such Borrowing is to be secured by Pool B Receivables, the aggregate Facility
Amount under the Loan Agreement, calculated solely with respect to Loans secured
by Pool B Receivables, does not exceed the Pool B Borrowing Base;

 

 
(4)
no Program Termination Event exists;

 

 
(5)
if such Borrowing is to be secured by Pool A Receivables, no Pool A Termination
Event exists;

 

 
(6)
if such Borrowing is to be secured by Pool B Receivables, no Pool B Termination
Event exists; and

 
 
Exh.A-1

--------------------------------------------------------------------------------

 

The Borrower hereby further certifies that attached hereto as Schedule A are
true and correct calculations evidencing the accuracy of the statements set
forth in paragraphs (1) and, as applicable, (2) or (3) above.
 
Very truly yours,
 
RESOURCE CAPITAL FUNDING II, LLC
 
By:                           
Name: Miles Herman
Title: Vice President
 
 
 
Exh.A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF REQUIRED DATA FIELDS
 
 
(a) Obligor lease number;
 
(b) Obligor name;
 
(c) Underlying Obligor name;
 
(d) Obligor Credit risk rating (if available);
 
(e) Collateral location (city and state);
 
(f) Contract type (pool A or B);
 
(g) Equipment category/type;
 
(h) Non Level Payment Contract flag;
 
(i) Balloon flag and put payment flag;
 
(j) Stand Alone Working Capital Loan Flag;
 
(k) New/used flag (if available);
 
(l) Lease type (true/installment);
 
(m) Serial Number (if available);
 
(n) SIC Code (if available);
 
(o) Vendor;
 
(p) Commencement Date
 
(q) Maturity Date;
 
(r) Date Next Due;
 
(s) Original Term;
 
(t) Remaining Term;
 
(u) Payment Frequency;
 
(v) Original Receivable Balance;

 
Exh. B-1

--------------------------------------------------------------------------------

 
 
(w) Current Receivable Balance;
 
(x) Original Equipment Cost;
 
(y) Amortized Equipment Cost;
 
(z) Scheduled Payment; and
 
(aa) Discounted Balance.


 



 
Exh. B-2
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
FORM OF MONTHLY REMITTANCE REPORT
 
(See attached.)
 

 
Exh. C-1
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORMS OF CONTRACT
 
(See attached.)
 

 
Exh. D-1
 

--------------------------------------------------------------------------------

 



EXHIBIT E
 
(Intentionally Omitted.)
 

 
Exh. E-1
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF NOTICE OF BORROWING
 
NOTICE OF BORROWING
 
__________, 200__
 
To:          Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY 10020
Attn: Peter Woroniecki
 
Notice of Borrowing No.: [1]
 
Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of
October 31, 2006 (the “Loan Agreement”), among Resource Capital Funding II, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Bank, as Lender, U.S. Bank National Association, as the Custodian and the
Lender’s Bank and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) as the Backup Servicer. Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Loan Agreement.
 
In accordance with Sections 2.02(c) and 6.10(c) of the Loan Agreement, the
Borrower hereby certifies that, after giving effect to the Borrowing requested
to occur on __________, 200__:
 
1. Requested aggregate amount of Borrowing: $__________
 
To be comprised of
 
a. Requested Pool A Loans  $__________
 
and;
 
b. Requested Pool B Loans;  $__________
 

 
2.
Requested date of Borrowing: __________, 200__

 

 
3.
In connection with this Borrowing we Pledge to you the Eligible Pool A
Receivables and the Eligible Pool B Receivables set forth on the Schedule of
Receivables attached hereto.

 
 
Exh. F-1

--------------------------------------------------------------------------------

 

Payments in connection with this Borrowing should be deposited to the following
account: _________________________.
  
 
 
(Signature page to follow)
 

 
Exh. F-2

--------------------------------------------------------------------------------

 

Very truly yours,
 
RESOURCE CAPITAL FUNDING II, LLC
 
By:                            
Name: Miles Herman
Title: Vice President


 

 
 
Exh. F-3

--------------------------------------------------------------------------------

 



EXHIBIT G
 
FORM OF ALLONGE
 
(See attached.)
 

 
 
Exh. G-1

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS

ARTICLE
I.    DEFINITIONS                                                                                                                       1
    SECTION 1.01    Certain Defined
Terms                                                                                                                                            
1
        SECTION 1.02    Other
Terms                                                            37
SECTION 1.03    Computation of Time
Periods                                                      37
ARTICLE II.    THE RECEIVABLES
FACILITY                                                     37
SECTION
2.01    Borrowings                                                             37
SECTION 2.02    The Initial Borrowing and Subsequent
Borrowings                                                                                        37
SECTION 2.03    Determination of Interest Periods and Interest
Rates                                      38
SECTION 2.04    Remittance
Procedures                                                         39
SECTION 2.05    Security Deposit
Account                                                   43
SECTION 2.06    Cash Reserve
Account                                                         44
SECTION 2.07    Payments and Computations,
Etc                                                       45
SECTION
2.08    Fees                                                                 46
SECTION 2.09    Increased Costs; Capital
Adequacy                                                  46
SECTION 2.10    Collateral Assignment of
Agreements                                              47
SECTION 2.11    Grant of a Security
Interest                                                                                                                                
48
SECTION 2.12    Evidence of
Debt                                                                                                                                                 
49
SECTION 2.13    Release of Pledged
Receivables                                                                                                                        
49
SECTION 2.14    Treatment of Amounts Paid by the
Borrower                                                                                                 
50
SECTION 2.15    Prepayment; Certain Indemnification Rights;
Termination                                                                           
50
SECTION 2.16    Increase of Borrowing
Limit                                                                                                                               
51
ARTICLE III.    CONDITIONS OF
LOANS                                                                                        
                                                            51
SECTION 3.01    Conditions Precedent to Initial
Borrowing                                                                                                       
51
SECTION 3.02    Conditions Precedent to All
Borrowings                                                                                                          
51
SECTION 3.03    Advances Do Not Constitute a
Waiver                                                                                                            
54
ARTICLE IV.    REPRESENTATIONS AND
WARRANTIES                                                                  54
SECTION 4.01    Representations and Warranties of the
Borrower                                                                                          
 54
SECTION 4.02    Representations and Warranties of the
Servicer                                                                                             
57
SECTION 4.03    Resale of Receivables Upon Breach of Covenant or Representation
and Warranty by Borrower          60
 
 
i

--------------------------------------------------------------------------------

 

SECTION 4.04    Representations and Warranties of the
Lender                                                                                                60
ARTICLE V.    GENERAL COVENANTS OF THE BORROWER AND THE
SERVICER                                                                       
 60
SECTION 5.01    General
Covenants                                                                                                                                                60
ARTICLE VI.    ADMINISTRATION AND SERVICING; CERTAIN
COVENANTS                                                                               
64
SECTION 6.01    Appointment and Designation of the
Servicer                                                 64
SECTION 6.02    Collection of Receivable Payments; Modification and Amendment of
Receivables; Lockbox Agreements                                                
66
SECTION 6.03    Realization Upon
Receivables                                                                                                                            
67
SECTION 6.04    Insurance Regarding
Equipment                                                                                                                        
67
SECTION 6.05    Maintenance of Security Interests in Obligor
Collateral                         68
SECTION 6.06    Pledged Receivable
Receipts                                                                                                                              
69
SECTION 6.07    No Rights of
Withdrawal                                                                                                                                     69
SECTION 6.08    Permitted
Investments                                                                                                                                         
69
SECTION 6.09    Servicing
Compensation                                                                                                                                     
70
SECTION 6.10    Reports to the Lender; Account Statements; Servicing
Information                                                            70
SECTION 6.11    Statements as to Compliance; Financial
Statements                                                                                        71
SECTION 6.12    Access to Certain Documentation; Obligors; Background
Check                                                                74
SECTION 6.13    Backup
Servicer                                                                                                                                                    
75
SECTION 6.14    Additional Remedies of Lender Upon Event of
Default                                                                                 
78
SECTION 6.15    Waiver of
Defaults                                                                                                                                               
79
SECTION 6.16    Maintenance of Certain
Insurance                                                                                                                     79
SECTION 6.17    Segregation of
Collections                                                                                                                                   79
SECTION 6.18    UCC Matters; Protection and Perfection of Pledged
Assets                                                                         79
SECTION 6.19    Servicer
Advances                                                                                                                                               
80
SECTION 6.20    Repurchase of Receivables Upon Breach of Covenant or
Representation and Warranty by Servicer   80
SECTION 6.21    Compliance with Applicable
Law                                                                                                                       
81
SECTION 6.22    Receipt of Certificates of
Title                                                                                                                            
81
SECTION 6.23    Lender’s Bank Limitation of
Liability                                                                                                                 81

 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VII.    EVENTS OF
DEFAULT                                                                                                                                                         82
SECTION 7.01    Events of
Default                                                   82
SECTION 7.02    Additional Remedies of the
Lender                                            85
ARTICLE
VIII.    INDEMNIFICATION                                                          
86
SECTION 8.01    Indemnities by the
Borrower                                                       86
SECTION 8.02    Indemnities by
Servicer                                                                       
88
ARTICLE
IX.    MISCELLANEOUS                                                                
90
SECTION 9.01    Amendments and
Waivers                                                          90
SECTION 9.02    Notices,
Etc                                                            90
SECTION 9.03    No Waiver;
Remedies                                                           91
SECTION 9.04    Binding Effect; Assignability; Multiple
Lenders                                             91
SECTION 9.05    Term of This
Agreement                                                      92
SECTION 9.06    GOVERNING LAW; JURY WAIVER; CONSENT TO
JURISDICTION                        92
SECTION 9.07    Costs, Expenses and
Taxes                                                 92
SECTION 9.08    No
Proceedings                                                     93
SECTION 9.09    Recourse Against Certain
Parties                                               94
SECTION 9.10    Execution in Counterparts; Severability;
Integration                              94
SECTION 9.11    Tax
Characterization                                             94
SECTION 9.12    Calculation of Performance
Triggers                                         95
ARTICLE X.    THE COLLATERAL
AGENT                                                                 95
SECTION 10.01    No Implied
Duties                                                               95
SECTION 10.02    Limits on
Liability                                                               96
SECTION
10.03    Acknowledgment                                                              
96

 
 
iii

--------------------------------------------------------------------------------

 



LIST OF SCHEDULES AND EXHIBITS
 
SCHEDULES
SCHEDULE I Condition Precedent Documents
SCHEDULE II Prior Names, Tradenames, Fictitious Names and “Doing Business As”
Names
SCHEDULE III Representations and Warranties with Respect to Eligible
Receivables, Eligible Underlying Contracts and Eligible Underlying Originators
SCHEDULE IV Credit and Collection Policy
SCHEDULE V Equipment Categories
SCHEDULE VI Addresses for Notice
 


 
EXHIBITS
EXHIBIT A Form of Borrowing Base Certificate
EXHIBIT B Form of Required Data Fields
EXHIBIT C Form of Monthly Remittance Report
EXHIBIT D-1(a) Form of Master Lease Agreement
EXHIBIT D-1(b) Form of Master Lease Schedule (Dollar Purchase Option)
EXHIBIT D-1(c) Form of Master Lease Schedule (FMV Purchase Option)
EXHIBIT D-1(d) Form of Master Lease Schedule (Put)
EXHIBIT D-1(e) Form of Stand Alone Lease Agreement
EXHIBIT D-2(a) Form of Loan Contract
EXHIBIT D-2(b) Form of Loan Contract
EXHIBIT D-3 Form of Practice Acquisition Loan Contract
EXHIBIT D-4 Eligibility Requirements for Pool B Transactions (Documentation
Criteria)
EXHIBIT E [Intentionally Omitted]
EXHIBIT F Form of Notice of Borrowing
EXHIBIT G Form of Allonge


 
iv

--------------------------------------------------------------------------------

 
 

